EXHIBIT 10.1

Published CUSIP Number: 22279RAG3

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 28, 2012

among

COUSINS PROPERTIES INCORPORATED

as the Principal Borrower,

CERTAIN CONSOLIDATED ENTITIES OF THE BORROWER FROM TIME TO TIME

DESIGNATED BY THE BORROWER AS CO-BORROWERS HEREUNDER,

collectively, with the Borrower, as the Borrower Parties,

CERTAIN CONSOLIDATED ENTITIES OF THE BORROWER

FROM TIME TO TIME PARTY HERETO

as the Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and an L/C Issuer,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent and an L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO

WELLS FARGO BANK, NATIONAL ASSOCIATION,

PNC BANK, NATIONAL ASSOCIATION,

U.S. BANK NATIONAL ASSOCIATION,

and SUNTRUST BANK,

as

Co-Documentation Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and J.P. MORGAN SECURITIES LLC

as

Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

Section 1.01 Defined Terms

     1   

Section 1.02 Other Interpretive Provisions

     31   

Section 1.03 Accounting Terms

     32   

Section 1.04 Rounding

     32   

Section 1.05 References to Agreements and Laws

     32   

Section 1.06 Times of Day

     32   

Section 1.07 Letter of Credit Amounts

     32   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     33   

Section 2.01 Loans

     33   

Section 2.02 Borrowings, Conversions and Continuations of Loans

     33   

Section 2.03 Letters of Credit

     35   

Section 2.04 Swing Line Loans

     42   

Section 2.05 Prepayments

     45   

Section 2.06 Termination or Reduction of Revolving Credit Commitments; Increase
of Facility

     47   

Section 2.07 Repayment of Loans

     49   

Section 2.08 Interest

     49   

Section 2.09 Fees

     50   

Section 2.10 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rates

     51   

Section 2.11 Evidence of Debt

     51   

Section 2.12 Payments Generally

     52   

Section 2.13 Sharing of Payments

     53   

Section 2.14 Maturity Date

     54   

Section 2.15 Joint and Several Liability of Borrower Parties

     54   

Section 2.16 Cash Collateral

     56   

Section 2.17 Defaulting Lenders

     57   

Section 2.18 Appointment of Borrower as Agent for Borrower Parties

     59   

Section 2.19 Tax Driven Lease Transactions

     60   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     60   

Section 3.01 Taxes

     60   

Section 3.02 Illegality

     64   

Section 3.03 Inability to Determine Rates

     65   

Section 3.04 Increased Cost; Reduced Return; Capital Adequacy; Reserves

     65   

Section 3.05 Compensation for Losses

     67   

Section 3.06 Mitigation Obligations; Replacement of Lenders

     67   

Section 3.07 Survival

     68   

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     68   

Section 4.01 Conditions of Initial Credit Extension

     68   

Section 4.02 Conditions to all Credit Extensions

     69   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     70   

Section 5.01 Existence, Qualification and Power; Compliance with Laws

     70   

Section 5.02 Authorization; No Contravention

     70   

Section 5.03 Governmental Authorization; Other Consents

     71   

Section 5.04 Binding Effect

     71   

Section 5.05 Financial Statements; No Material Adverse Effect

     72   

Section 5.06 Litigation

     72   

Section 5.07 No Default

     72   

Section 5.08 Ownership of Property; Liens

     72   

Section 5.09 Environmental Compliance

     72   

Section 5.10 Insurance

     72   

Section 5.11 Taxes

     72   

Section 5.12 ERISA Compliance

     73   

Section 5.13 Consolidated Entities; REIT Status

     73   

Section 5.14 Margin Regulations; Investment Company Act; Public Utility Holding
Company Act

     73   

Section 5.15 Disclosure

     74   

Section 5.16 Compliance with Laws

     74   

Section 5.17 Intellectual Property; Licenses, Etc

     74   

Section 5.18 Taxpayer Identification Number

     74   

Section 5.19 Burdensome Agreements

     74   

ARTICLE VI AFFIRMATIVE COVENANTS

     75   

Section 6.01 Financial Statements

     75   

Section 6.02 Certificates; Other Information

     76   

Section 6.03 Notices

     77   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 6.04 Payment of Obligations

     77   

Section 6.05 Preservation of Existence, Etc

     78   

Section 6.06 Maintenance of Properties

     78   

Section 6.07 Maintenance of Insurance

     78   

Section 6.08 Compliance with Laws

     78   

Section 6.09 Books and Records

     78   

Section 6.10 Inspection Rights

     79   

Section 6.11 Use of Proceeds

     79   

Section 6.12 Additional Guarantors; Creation of Co-Borrowers; Release of
Co-Borrowers

     79   

ARTICLE VII NEGATIVE COVENANTS

     80   

Section 7.01 Liens

     80   

Section 7.02 Investments

     80   

Section 7.03 Indebtedness

     82   

Section 7.04 Fundamental Changes

     83   

Section 7.05 Dispositions

     83   

Section 7.06 Restricted Payments

     84   

Section 7.07 Intentionally Omitted

     85   

Section 7.08 Transactions with Affiliates

     85   

Section 7.09 Burdensome Agreements

     85   

Section 7.10 Use of Proceeds

     85   

Section 7.11 Financial Covenants

     85   

Section 7.12 Prepayment of Other Indebtedness, Etc

     86   

Section 7.13 Organization Documents; Subsidiaries

     86   

Section 7.14 Tax Driven Lease Transactions

     86   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     86   

Section 8.01 Events of Default

     86   

Section 8.02 Remedies Upon Event of Default

     88   

Section 8.03 Application of Funds

     89   

ARTICLE IX ADMINISTRATIVE AGENT

     90   

Section 9.01 Appointment and Authorization of Administrative Agent

     90   

Section 9.02 Delegation of Duties

     90   

Section 9.03 Liability of Administrative Agent

     90   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 9.04 Reliance by Administrative Agent

     91   

Section 9.05 Notice of Default

     91   

Section 9.06 Credit Decision; Disclosure of Information by Administrative Agent

     91   

Section 9.07 Indemnification of Administrative Agent

     92   

Section 9.08 Administrative Agent in its Individual Capacity

     92   

Section 9.09 Successor Administrative Agent

     93   

Section 9.10 Administrative Agent May File Proofs of Claim

     93   

Section 9.11 Guaranty/Borrower Party Matters

     94   

Section 9.12 Other Agents; Arrangers and Managers

     95   

ARTICLE X MISCELLANEOUS

     95   

Section 10.01 Amendments, Etc

     95   

Section 10.02 Notices and Other Communications; Facsimile Copies

     96   

Section 10.03 No Waiver; Cumulative Remedies

     98   

Section 10.04 Attorney Costs, Expenses and Taxes

     98   

Section 10.05 Indemnification by the Borrower

     99   

Section 10.06 Payments Set Aside

     99   

Section 10.07 Successors and Assigns

     100   

Section 10.08 Confidentiality

     104   

Section 10.09 Set-off

     105   

Section 10.10 Interest Rate Limitation

     105   

Section 10.11 Counterparts

     106   

Section 10.12 Integration

     106   

Section 10.13 Survival of Representations and Warranties

     106   

Section 10.14 Severability

     106   

Section 10.15 Intentionally Omitted

     106   

Section 10.16 Replacement of Lenders

     106   

Section 10.17 Governing Law

     107   

Section 10.18 Waiver of Right to Trial by Jury

     108   

Section 10.19 No Advisory or Fiduciary Responsibility

     108   

Section 10.20 USA PATRIOT Act Notice

     109   

Section 10.21 Attorneys’ Fees

     109   

Section 10.22 Existing Credit Agreement

     109   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     

Page

 

ARTICLE XI GUARANTY

     109   

Section 11.01 The Guaranty

     109   

Section 11.02 Obligations Unconditional

     110   

Section 11.03 Reinstatement

     111   

Section 11.04 Certain Additional Waivers

     111   

Section 11.05 Remedies

     111   

Section 11.06 Rights of Contribution

     111   

Section 11.07 Guarantee of Payment; Continuing Guarantee

     111   

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

September 30, 1.1(a)      Existing Letters of Credit 1.1(b)      Investment
Entities 2.01(a)      Revolving Credit Commitments and Pro Rata Shares 5.05     
Intentionally Omitted 5.06      Litigation 5.09      Environmental Matters 5.12
     ERISA Matters 5.13      Consolidated Entities and Other Equity Investments
5.17      Intellectual Property Matters 10.02      Administrative Agent’s
Office; Certain Addresses for Notices      EXHIBITS      A      Form of
Revolving Loan Notice B      Form of Swing Line Loan Notice C      Form of
Revolving Credit Note D      Form of Compliance Certificate E      Form of
Assignment and Assumption F      Form of Guarantor Joinder Agreement G      Form
of Co-Borrower Joinder Agreement H      Forms of U.S. Tax Compliance
Certificates

 

vi



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This Second Amended and Restated CREDIT AGREEMENT (“Agreement”) is entered into
as of February 28, 2012, among COUSINS PROPERTIES INCORPORATED, a Georgia
corporation (the “Borrower”), the parties from time to time identified by the
Borrower as Co-Borrowers pursuant to Section 6.12 hereof, the Guarantors (as
defined herein), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer, and JPMORGAN CHASE
BANK, N.A., as Syndication Agent and an L/C Issuer.

The Borrower, the Co-Borrowers and the guarantors party thereto, each lender
party thereto, the Administrative Agent and certain other agents are parties to
that certain Amended and Restated Credit Agreement, dated as of August 29, 2007
(as amended to the date hereof, the “Existing Credit Agreement”).

The Borrower and the Co-Borrowers have requested that the Lenders amend and
restate the Existing Credit Agreement to, among other things, modify certain
interest rates and covenants, and the Lenders are willing to do so on the terms
and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“191 Peachtree Building” means the 1,209,571 square foot office building located
at 191 Peachtree Street in Atlanta, Georgia.

“Adjusted Consolidated EBITDA” means, for any period, an amount equal to
(a) Consolidated EBITDA for such period, less (b) a deemed capital expenditures
reserve deduction equal to, on an annual basis, (i) $0.35 per rentable square
foot of all Income Producing Assets (or any portion thereof) which constitutes
office space; (ii) $0.15 per rentable square foot of all Income Producing Assets
(or any portion thereof) which constitutes retail space; (iii) $200.00 per unit
for all Income Producing Assets (or any portion thereof) which constitutes
apartments and (iv) with respect to any asset approved by the Administrative
Agent pursuant to the proviso in the definition of “Applicable Capitalization
Rate” such commercially reasonable reserve as agreed to between the Borrower and
the Administrative Agent.

“Adjusted Unencumbered EBITDA” means, for any period, that portion of Adjusted
Consolidated EBITDA for such period generated by Unencumbered Properties
(following deductions for deemed capital expenditure reserves applicable to such
Unencumbered Properties as set forth in the definition of Adjusted Consolidated
EBITDA).

“Administrative Agent” or “Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

1



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote ten percent
(10%) or more of the securities having ordinary voting power for the election of
directors, managing general partners or the equivalent.

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, MLPFS), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

“Aggregate Revolving Credit Commitments” means the aggregate Revolving Credit
Commitments of all the Revolving Credit Lenders, as adjusted from time to time
in accordance with the terms of this Agreement. The Aggregate Revolving Credit
Commitments as of the Closing Date shall be $350,000,000.

“Agreement” means this Second Amended and Restated Credit Agreement, as the same
may be amended, restated, supplemented or modified from time to time in
accordance with its terms.

“Applicable Capitalization Rate” means (a) seven and three quarters of one
percent (7.75%) for all dates prior to the Extension Effective Date and
(b) eight percent (8.00%) for the Extension Effective Date and for all dates
thereafter, in each case, for Income Producing Assets constituting office
assets, retail assets, apartment assets and all other income producing real
property; provided, that, in order for any Income Producing Assets to be
included in calculations under this Agreement which are not office assets,
retail assets or apartment assets, such Income Producing Assets must be approved
for inclusion by the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, from time to time, for the purposes of calculating
(a) the interest rate applicable to Eurodollar Rate Loans for the purposes of
Section 2.08, (b) the interest rate applicable to Base Rate Loans for the
purposes of Section 2.08, (c) the Letter of Credit Fee for the purposes of
Section 2.03(i), (d) the facility fee for the purposes of Section 2.09(a) or
(e) payments to be made in connection with Section 2.10(b), the following
percentages per annum, based upon the Consolidated Leverage Ratio as set forth
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(b):

Applicable Rate for the Revolving Credit Facility:

 

September 30, September 30, September 30, September 30,

Pricing

Level

    

Consolidated Leverage

Ratio

     Eurodollar Rate Loans;
Letter of Credit Fee     Base Rate Loans     Facility Fee   1      > 55% but <
60%        2.10 %      1.10 %      0.40 %  2      > 50% but < 55%        1.90 % 
    0.90 %      0.35 %  3      > 40% but < 50%        1.60 %      0.60 %     
0.25 %  4      < 40%        1.50 %      0.50 %      0.20 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 1 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered (until such time as such
delinquent Compliance Certificate is delivered). The Applicable Rate in effect
on the Closing Date shall be Pricing Level 3.

“Appropriate Lender” means, at any time, (a) with respect to the Revolving
Credit Facility, a Lender that has a Commitment with respect to such Facility or
holds a Revolving Credit Loan, respectively, at such time, (b) with respect to
the Letter of Credit Sublimit, (i) the applicable L/C Issuer(s) and (ii) if any
Letters of Credit have been issued pursuant to Section 2.03(a), the Revolving
Credit Lenders and (c) with respect to the Swing Line Sublimit, (i) the Swing
Line Lender and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means a collective reference to MLPFS and JPMorgan Securities in
their capacity as Joint Lead Arrangers and Joint Bookrunners and “Arranger”
means any one of them.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.07(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

 

3



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease. Notwithstanding the foregoing,
Attributable Indebtedness shall not include the Attributable Indebtedness of
Investment Entities except to the extent any other Unconsolidated Entity or
Consolidated Entity is liable for the same (disregarding any liability with
respect to customary recourse carve-outs applicable to any non-recourse secured
Attributable Indebtedness and disregarding any general partnership liability of
the Designated Entities).

“Audited Financial Statements” means the audited consolidated balance sheets of
the Borrower and the Consolidated Entities for the calendar year ended
December 31, 2011, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such calendar year of such
Persons, including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Credit Commitments pursuant to Section 2.06, and (c) the
date of termination of the Revolving Credit Commitment of each Lender to make
Revolving Credit Loans, the obligation of the L/C Issuers to make L/C Credit
Extensions and the obligation of the Swing Line Lender to make Swing Line Loans
pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.00%, (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate”, and (c) the Eurodollar Rate for a one
(1) month Interest Period plus 1.00% The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such prime rate announced by
the Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Base Rate Loan” means (i) a Revolving Credit Loan that bears interest based on
the Base Rate, or (ii) a Swing Line Loan.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means (i) a borrowing consisting of simultaneous Revolving Credit
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01, or
(ii) a Swing Line Borrowing.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Parties” means, as of any date of determination, a collective
reference to the Borrower and each party that has been identified by the
Borrower as a Co-Borrower under the Facility pursuant to Section 6.12 hereof and
has not, prior to or as of such date of determination, been released as a
Co-Borrower pursuant to such section.

 

4



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Capitalized Interest” means, in respect of any period, interest capitalized by
the Borrower and its Consolidated Entities in such period calculated in
accordance with GAAP plus, to the extent not already included herein, the
Borrower’s pro rata share of the interest capitalized of its Unconsolidated
Entities.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person under a lease that are required to be classified and accounted for as
capital lease obligations under GAAP and, for purposes of this definition, the
amount of such obligations at any date shall be the capitalized amount of such
obligations at such date, determined in accordance with GAAP.

“Capital Stock” means any and all shares, interests or other equivalents
(however designated) of capital stock of a corporation, any and all equivalent
equity ownership interests in a Person that is not a corporation, including,
without limitation, any and all member or other equivalent interests in any
limited liability company or partnership interests or other equivalents in any
kind of partnership, and any and all warrants or options to purchase any of the
foregoing.

“Cash Assets” means, as of any date of determination, unrestricted cash and
marketable securities of the Combined Parties.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable L/C Issuers, the Swing
Line Lender and the Revolving Credit Lenders, as collateral for the L/C
Obligations and/or the Swing Line Loans, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the
Administrative Agent, the Swing Line Lender and the applicable L/C Issuers
(which documents are hereby consented to by the Revolving Credit Lenders). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support; additional
derivatives of such term have corresponding meanings.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than ninety
(90) days from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short term commercial paper rating from S&P is at least A 1
or the equivalent thereof or from Moody’s is at least P 1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than ninety (90) days from the date of acquisition, (c) commercial
paper and variable or fixed rate notes issued by any Approved Bank (or by the
parent company thereof) or any variable rate notes issued by, or guaranteed by,
any domestic corporation rated A 1 (or the equivalent thereof) or better by S&P
or P 1 (or the equivalent thereof) or better by Moody’s and maturing within
ninety (90) days of the date of acquisition and (d) Investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d).

 

5



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means, with respect to any Person, an event or series of
events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire which are granted by such Person (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of twenty-five (25%) (or, in the case of
Thomas G. Cousins, forty percent (40%)) or more of the equity securities of such
Person entitled to vote for members of the board of directors or equivalent
governing body of such Person on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right granted by such Person); or

(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Co-Borrower” has the meaning specified in Section 6.12 hereof.

 

6



--------------------------------------------------------------------------------

“Co-Borrower Joinder Agreement” means a Co-Borrower Joinder Agreement
substantially in the form of Exhibit G hereto, executed and delivered by a new
Co-Borrower in accordance with the provisions of Section 6.12.

“Code” means the Internal Revenue Code of 1986, as amended.

“Combined Parties” means the Borrower, the Consolidated Entities and the
Unconsolidated Entities.

“Commitment” means (i) the Revolving Credit Commitment of any Revolving Credit
Lender, and/or (ii) the Aggregate Revolving Credit Commitments, in each case, as
the context may require.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Condominium Assets” means Non-Income Producing Assets that consist primarily of
residential condominium assets.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the Borrower and the
Consolidated Entities on a consolidated basis, an amount equal to Consolidated
Net Income for such period plus the following to the extent deducted in
calculating such Consolidated Net Income: (a) Interest Expense for such period,
(b) the provision for federal, state, local and foreign income taxes payable by
the Borrower and the Consolidated Entities for such period, (c) the amount of
depreciation and amortization expense deducted in determining such Consolidated
Net Income, and (d) proceeds attributable to minority interests.

“Consolidated Entities” means any Person (other than an Investment Entity) in
which the Borrower owns any Capital Stock, the accounts of which Person are
consolidated with those of the Borrower in accordance with GAAP.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Adjusted Consolidated EBITDA for the Measurement
Period ending on such date, to (b) Fixed Charges for such Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Total Debt as of such date, to (b) Total Assets as of such date.

“Consolidated Net Income” means, for any period, for the Borrower and the
Consolidated Entities on a consolidated basis determined in accordance with
GAAP, the net income of the Borrower and the Consolidated Entities (excluding
the effect of any extraordinary gains or losses or other non-cash gains or
losses outside the ordinary course of business or gains or losses on sales of
investment property (including any impairment charges, whether or not incurred
in connection with the sale of depreciated investment property or otherwise))
for that period; provided, that net income shall not, in any case, include any
income allocable to Capital Stock interests of any Loan Party (other than the
Borrower) or any Affiliate of the Borrower or any other Loan Party (whether by
virtue of the organizational documents of such entity or contractual
arrangement) held by third parties other than the Borrower and the Consolidated
Entities.

“Consolidated Parties” means a collective reference to the Borrower and the
Consolidated Entities, and “Consolidated Party” means any one of them.

 

7



--------------------------------------------------------------------------------

“Consolidated Unencumbered Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Adjusted Unencumbered EBITDA for the Measurement
Period ending on such date to (b) the higher of (i) the actual Interest Expense
and (ii) an assumed interest rate of five percent (5%), in each case, for
Unsecured Debt for such Measurement Period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate”.

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and the L/C Issuers.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“DAFC” means the Development Authority of Fulton County, Georgia.

“DAFC Indentures” means the DAFC Terminus Indenture and the DAFC 191 Indenture.

“DAFC Leases” means the DAFC Terminus Lease and the DAFC 191 Lease.

“DAFC 191 Indenture” means that certain Bond Purchase Agreement, dated as of
December 27, 2006, between the DAFC and One Ninety One Peachtree Associates,
LLC, a wholly-owned subsidiary of the Borrower.

“DAFC 191 Lease” means that certain Lease Agreement, dated as of December 1,
2006, between the DAFC and One Ninety One Peachtree Associates, LLC, a
wholly-owned subsidiary of the Borrower.

“DAFC Terminus Indenture” means that certain Bond Purchase Agreement, dated as
of December 27, 2006, between the DAFC and 3280 Peachtree I LLC, a wholly-owned
subsidiary of the Borrower.

“DAFC Terminus Lease” means that certain Lease Agreement, dated as of
December 1, 2006, between the DAFC and 3280 Peachtree I LLC, a wholly-owned
subsidiary of the Borrower.

“DAFC Transactions” means the conveyance of the Terminus Project and the 191
Peachtree Building to DAFC and the consummation of the transactions evidenced
and contemplated by the DAFC Indentures and the DAFC Leases.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

8



--------------------------------------------------------------------------------

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees or Swing Line Loans, an interest rate equal to (i) the Base Rate
plus (ii) the Applicable Rate, if any, for the Revolving Credit Facility
applicable to Base Rate Loans outstanding under the Revolving Credit Facility,
plus (iii) two percent (2%) per annum; provided, however, that with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate for the Revolving Credit Facility)
otherwise applicable to such Loan outstanding under the Revolving Credit
Facility, plus two percent (2%) per annum, (b) when used with respect to Swing
Line Loans, an interest rate equal to (i) the Base Rate plus (ii) one percent
(1%) per annum, and (c) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate for the Revolving Credit Facility for Letter of
Credit Fees plus two percent (2%) per annum, in all cases to the fullest extent
permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, each L/C
Issuer, the Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent, an L/C Issuer or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Capital Stock in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuers, the Swing Line Lender and each other Lender promptly following such
determination.

 

9



--------------------------------------------------------------------------------

“Designated Entities” means a collective reference to (a) Wildwood Associates,
(b) Temco Associates or (c) any general partner of a Texas limited partnership
which would otherwise be included in the applicable calculation (so long as in
the case of clause (c) the general partner is not a Borrower Party); provided,
that (i) inclusion of Wildwood Associates and Temco Associates as “Designated
Entities” hereunder shall be subject to verification from time to time by the
Administrative Agent that the JV partners with respect to such entities are
liable for fifty percent (50%) of the total liabilities of such entities and
(ii) inclusion of any Texas limited partnerships as “Designated Entities”
hereunder shall be subject to verification by the Administrative Agent that
neither any Borrower Party nor any other Consolidated Entity (that is not such
Texas limited partnership or its general partner) is liable for any of the
liabilities of such Texas limited partnership.

“Disposition” or “Dispose” means the sale, transfer or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith, provided that it shall not include any lease, license or
other occupancy agreement.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means any assignee permitted pursuant to Section 10.07(b);
provided, that, Eligible Assignee shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

10



--------------------------------------------------------------------------------

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by Agent pursuant to the following
formula:

 

  Eurodollar Rate =    Eurodollar Base Rate        
1.00 – Eurodollar Reserve Percentage   

Where,

“Eurodollar Base Rate” means, for such Interest Period (rounded upwards, as
necessary, to the nearest 1/100 of 1%) the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
Agent from time to time) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the “Eurodollar Base Rate” for such Interest Period
(rounded upwards, as necessary, to the nearest 1/100 of 1%) shall be the rate
per annum determined by Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch (or, if a quote is not
available from Bank of America’s London Branch, then another major bank’s London
branch, as reasonably selected by the Administrative Agent) to major banks in
the London interbank eurodollar market at their request at approximately 11:00
a.m. (London time) two (2) Business Days prior to the commencement of such
Interest Period.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan shall be adjusted automatically as of the effective date of any change
in the Eurodollar Reserve Percentage.

“Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income or net profits
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment

 

11



--------------------------------------------------------------------------------

request by the Borrower under Section 10.16) or (ii) such Lender changes its
Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii) or (c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (d) any Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning specified in the second introductory
paragraph hereto.

“Existing Indebtedness” means the indebtedness under the Existing Credit
Agreement.

“Existing Letters of Credit” means those Letters of Credit described on
Schedule 1.1(a) attached hereto.

“Extended Maturity Date” has the meaning specified in Section 2.14(b).

“Extension Effective Date” means the date on which the conditions precedent to
the extension of the Maturity Date set forth in Section 2.14(b) have been fully
satisfied in accordance with the terms thereof.

“Facility” means the Revolving Credit Facility.

“Facility Fee” has the meaning set forth in Section 2.09(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations promulgated thereunder or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

“Fee Letter” means, whether one or more, the letter agreement, dated January 13,
2012, among the Borrower, the Administrative Agent, the Syndication Agent and
the Arrangers.

“Fixed Charges” means, in the aggregate for the Combined Parties and for the
applicable period of calculation, the sum of (a) Interest Expense of the
Combined Parties, plus (b) the principal component of all payments made in
respect of Capital Lease Obligations, plus (c) any payments required to be made
(whether or not actually made) in respect of ground rental obligations under
ground leases, plus (d) regularly scheduled required principal payments on
Indebtedness for Money Borrowed (excluding any scheduled balloon, bullet, or
similar principal payment which repays such Indebtedness for Money Borrowed in
full) plus (e) rentals payable under leases of real property during such period
to the extent not covered in clause (b), plus (f) any dividends paid or payable
by Borrower or any of its Consolidated Entities in respect of any class of
preferred capital stock; provided, however, that in calculating Fixed

 

12



--------------------------------------------------------------------------------

Charges of each Consolidated Entity and Unconsolidated Entity, the amount of the
items described in clauses (a), (b), (c), (d), (e) and (f) above of such
Consolidated Entity shall be reduced by the share allocable to interests held by
Persons other than the Borrower or other Consolidated Entities, and as to such
Unconsolidated Entity shall be multiplied by the percentage of the Borrower’s
direct and indirect ownership interest in such Unconsolidated Entity (except to
the extent the Borrower or the applicable Consolidated Entity owner of the
capital stock of the applicable Unconsolidated Entity is liable, whether
contractually or otherwise, for a greater portion of such amount (disregarding
any liability with respect to customary recourse carve-outs applicable to any
nonrecourse secured Indebtedness), in which case such higher amount shall be
used in the applicable calculations (except with respect to the Designated
Entities, for which only the percentage of the Borrower’s direct or indirect
ownership interest shall be used)).

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders, Cash Collateralized or other credit support acceptable to the
applicable L/C Issuer in its sole discretion shall have been provided, in each
case, in accordance with the terms hereof, and (b) with respect to the Swing
Line Lender, such Defaulting Lender’s Pro Rata Share of Swing Line Loans other
than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders, Cash Collateralized or other
credit support acceptable to the Swing Line Lender in its sole discretion shall
have been provided, in each case, in accordance with the terms hereof.

“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been irrevocably paid in full in cash, (b) all
fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash, and (c) the Commitments
shall have been expired or terminated in full.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

13



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien (other than a Permitted Lien) on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person. Notwithstanding the
foregoing, Guarantee shall not include completion guarantees or the endorsement
of instruments. The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” means, collectively, each of those Persons identified as a
“Guarantor” on the signature pages hereto, and each Person that subsequently
becomes a Guarantor pursuant to Section 6.12, and “Guarantor” means any one of
them.

“Guarantor Joinder Agreement” means a Guarantor Joinder Agreement substantially
in the form of Exhibit F hereto, executed and delivered by a new Guarantor in
accordance with the provisions of Section 6.12.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article XI hereof.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Income Producing Assets” means (a) the Promenade II Building, (b) each New
Acquisition, and (c) all other real property assets of the Borrower, any
Consolidated Entity or any Unconsolidated Entity (i) which are partially or
fully income producing for financial reporting purposes on the applicable
calculation date and have been continuously, partially or fully income producing
for financial reporting purposes for the calendar quarter ending immediately
preceding the calculation date, (ii) for which an unconditional base building
certificate of occupancy (or its equivalent) has been issued by the applicable
Governmental Authority, and (iii) as to such assets which in the immediately
preceding reporting period were classified as Non-Income Producing Assets, which
either (A) are leased to tenants in occupancy and/or to parties not yet in
occupancy but which have signed leases under which the only condition to
occupancy is completion of the applicable space, and the leases for such tenants
in occupancy or to be in occupancy represent eighty-five percent (85%) or more
of the rentable square footage of the applicable

 

14



--------------------------------------------------------------------------------

real property asset; or (B) have been a Non-Income Producing Asset for a period
equal to or in excess of eighteen (18) months following the issuance by the
applicable Governmental Authority of an unconditional base building certificate
of occupancy (or its equivalent) (provided, that different phases of real
property developments shall be treated as different assets for purposes of this
determination); provided, however, that notwithstanding anything to the contrary
herein, “Income Producing Assets” shall not include intra or inter-entity
obligations between the Borrower and any of the Consolidated Entities.

“Indebtedness” means, as to any Person at a particular time, without
duplication, total liabilities of such Person as determined by GAAP, plus all of
the following, in each case to the extent not otherwise included as total
liabilities in accordance with GAAP:

(a) all Indebtedness for Money Borrowed of such Person;

(b) all obligations under financing leases, all Capital Lease Obligations
(including all Capitalized Interest under any capital leases), all Synthetic
Lease Obligations and all Off-Balance Sheet Liabilities of such Person;

(c) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(d) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;

(e) all obligations of such Person to pay the deferred purchase price of
property or services to the extent constituting indebtedness pursuant to GAAP
(other than trade accounts payable in the ordinary course of business) and all
obligations under any repurchase, take-out commitments or forward equity
commitments (other than, with respect to the calculation of the Indebtedness of
the Borrower, any Consolidated Entity or any Unconsolidated Entity, commitments
to a Consolidated Entity, an Unconsolidated Entity or an Investment Entity);

(f) net obligations of such Person under any Swap Contract;

(g) all Monetized Guarantees of such Person in respect of any of the foregoing;

however, for purposes of this Agreement, (i) Indebtedness shall not include
(A) shareholders’ and partners’ and members’ equity, (B) capital stock,
(C) surplus, (D) reserves for general contingencies and other cash reserves,
(E) minority interests in Consolidated Entities, and (F) deferred income which
in accordance with GAAP would be included in determining total liabilities as
shown on the liability side of a balance sheet of such Person and
(ii) Indebtedness, as calculated for the Borrower or any Loan Party shall not
include Indebtedness of Investment Entities, except, for clarification purposes,
to the extent any other Unconsolidated Entity or Consolidated Entity is liable
for the same (disregarding any liability with respect to customary recourse
carve-outs applicable to any nonrecourse secured Indebtedness and disregarding
any general partnership liability of the Designated Entities).

The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
any capital lease obligation or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

 

15



--------------------------------------------------------------------------------

For purposes of clarification, notwithstanding any language to the contrary
contained in the foregoing, there shall be no double-counting of Indebtedness
(for example, in the case of a guaranty or letter of credit supporting other
Indebtedness).

“Indebtedness for Money Borrowed” means, with respect to any Person, without
duplication (a) all money borrowed by such Person and Indebtedness of such
Person represented by notes payable by such Person and drafts accepted
representing extensions of credit to such Person, (b) all Indebtedness of such
Person evidenced by bonds, debentures, notes, or other similar instruments,
(c) all Indebtedness of such Person upon which interest charges are customarily
paid, (d) all Indebtedness of such Person issued or assumed as full or partial
payment for property or services (other than accrued employee compensation),
whether or not any such notes, drafts, obligations or Indebtedness would
otherwise represent “Indebtedness for Money Borrowed” and (e) all Capitalized
Interest under any capital leases and the principal balance outstanding with
respect to any Off-Balance Sheet Liabilities where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP. For purposes of this definition,
(i) interest which is accrued but not paid on the original due date or within
any applicable cure or grace period as provided by the underlying contract for
such interest shall be deemed Indebtedness for Money Borrowed and (ii) trade
account payables arising in the ordinary course of business and not delinquent
by more than ninety (90) days shall not be deemed Indebtedness for Money
Borrowed. Indebtedness for Money Borrowed with respect to the Borrower, the
Consolidated Entities and/or the Unconsolidated Entities shall not include any
obligations of Investment Entities except, for clarification purposes, to the
extent any other Unconsolidated Entity or Consolidated Entity is liable for the
same (disregarding any liability with respect to customary recourse carve-outs
applicable to any nonrecourse secured Indebtedness and disregarding any general
partnership liability of the Designated Entities).

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.05.

“Initial Maturity Date” has the meaning specified in Section 2.14(a).

“Interest Expense” means, in respect of any period, an amount equal to the sum
of (a) the interest payable during such period with respect to Indebtedness for
Money Borrowed (including Capitalized Interest) of the Borrower and its
Consolidated Entities (and, when specified in the applicable covenant, a pro
rata share of the interest payable for the Unconsolidated Entities), and (b) the
interest component of capitalized lease obligations of the Borrower and the
Consolidated Entities, less any Qualified Capitalized Interest.

“Interest Expense for Unsecured Debt” means for any period, Interest Expense
with respect to Unsecured Debt of the Borrower and the Consolidated Entities.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurodollar Rate Loan exceeds three (3) months, the
respective dates that fall every three (3) months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the fifth (5th) day of each calendar
month and the Maturity Date of the Facility under which such Loan was made.

 

16



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower (on its behalf or on behalf of a
Co-Borrower) in a Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;

(c) no Interest Period shall extend beyond the Maturity Date (provided, however,
that if the extension option is available to the Borrower pursuant to the terms
of Section 2.14(b) and the Borrower has provided its written request to exercise
such extension option to the Administrative Agent, then the Interest Period may
extend beyond the Initial Maturity Date); and

(d) the Borrower may (on its own behalf or on behalf of any Co-Borrower), in
addition to the periods set forth above, request and receive an Interest Period
for a Eurodollar Rate Loan shorter than one (1) month if and to the extent that
the Administrative Agent has pre-approved such shorter period (such approval to
be withheld in the absolute and sole discretion of the Administrative Agent) and
no Lender objects to the use of such shorter period prior to the establishment
thereof (such objections to be raised in the absolute and sole discretion of the
respective Lenders).

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Investment Entities” means, as of any date of determination, those Persons in
which the Borrower, any of the Consolidated Entities or any of the
Unconsolidated Entities directly or indirectly owns any Capital Stock which
satisfy each of the following criteria: (a) such Person is an unconsolidated
entity with respect to the Borrower for financial reporting purposes or is an
entity that is consolidated with the Borrower as a result of the pronouncement
entitled Financial Interpretation 46 “Consolidation of Variable Interest
Entities” by the Financial Accounting Standards Board on January 17, 2003 as
revised from time to time, (b) a party other than Borrower, a Consolidated
Entity or an Unconsolidated Entity has primary control over day-to-day
management of such Person (responsibilities under management agreements shall
not constitute control) (it being agreed that the management structure of
Charlotte Gateway Village, LLC (“Gateway”), pursuant to that certain Amended and
Restated Operating Agreement of Gateway dated November 28, 2001, satisfies this
clause (b) on the date hereof), and

 

17



--------------------------------------------------------------------------------

(c) none of the Borrower, any Consolidated Entity or any Unconsolidated Entity
is directly or contingently liable for indebtedness of such Person, except for
standard and customary recourse carve-outs commonly included in non-recourse
financings in the form of guarantees or indemnities. For a list of the entities
which are Investment Entities of the Borrower as of the Closing Date, see
Schedule 1.1(b) attached hereto.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by an
L/C Issuer and the Borrower (or any Consolidated Entity) or in favor of an L/C
Issuer and relating to any such Letter of Credit.

“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A. and its successors.

“JPMorgan Securities” means J.P. Morgan Securities LLC and its successors.

“Land Assets” means Non-Income Producing Assets that consist primarily of
undeveloped land assets.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case to the extent from time to time in full force and effect or
otherwise having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing in
accordance with its Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Loan or a Swing Line Loan.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means, as applicable, Bank of America or JPMorgan Chase Bank, in
each case, in its capacity as an issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

18



--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes each L/C Issuer, the Swing Line Lender and each
Revolving Credit Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. For purposes of this Agreement, a Letter of
Credit may be a standby letter of credit only and may not be a commercial letter
of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Cash Collateral Date” means the day that is ten (10) days
prior to the Maturity Date then in effect for the Revolving Credit Facility (or,
if such day is not a Business Day, the preceding Business Day) (provided,
however, that if the extension option is available to the Borrower pursuant to
the terms of Section 2.14(b) and the Borrower has provided its written request
to exercise such extension option to the Administrative Agent, then for the
purposes of Section 2.16(a)(ii), the Maturity Date reference in this definition
shall be deemed to be a reference to the Extended Maturity Date).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Expiration Date” means the day that is one (1) year after the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the preceding Business Day).

“Letter of Credit Sublimit” means, for any date of determination, an amount
equal to fifty percent (50%) multiplied by the amount of the Aggregate Revolving
Credit Commitments in existence as of such date. The Letter of Credit Sublimit
is part of, and not in addition to, the Aggregate Revolving Credit Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Liquid Assets” means, as of any date of determination, the following assets of
the Combined Parties: (a) unrestricted cash and marketable securities; and
(b) notes receivable (related to loans that are not in default and otherwise
fully performing as of such date) secured by a mortgage instrument with a valid
and enforceable first priority mortgage lien on a fee or leasehold interest held
by the debtor in the applicable real estate assets, where the fair market value
of such real estate assets is greater than one hundred ten percent (110%) of the
amount of Indebtedness secured thereby.

“Loan” means an extension of credit by a Lender to the Borrower or any
Co-Borrower under Article II in the form of a Revolving Credit Loan or a Swing
Line Loan.

 

19



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Guarantor Joinder Agreement, each Co-Borrower Joinder Agreement and the Fee
Letter.

“Loan Notice” means a Revolving Credit Loan Notice or a Swing Line Loan Notice.

“Loan Parties” means, as of any date of determination, a collective reference to
the Borrower, each Co-Borrower and each Guarantor existing as of such date.

“Material Adverse Effect” means (a) a material adverse effect upon, the results
of operations, business, properties, financial condition or business prospects
of the Combined Parties taken as a whole; (b) a material impairment of the
ability of the Loan Parties taken as a whole to perform their obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.

“Maturity Date” means with respect to the Revolving Credit Facility, the later
to occur of (i) the Initial Maturity Date; and (ii) to the extent maturity is
extended pursuant to Section 2.14, the Extended Maturity Date; provided, that,
in each case, if such date is not a Business Day, then the Maturity Date shall
be the preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four calendar quarters of the Borrower.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to one hundred percent (100%) of the Fronting Exposure of the L/C
Issuers with respect to Letters of Credit issued and outstanding at such time
and (ii) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.16(a)(i),
(a)(ii) or (a)(iii), an amount equal to one hundred percent (100%) of the
Outstanding Amount of all L/C Obligations.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

“Monetized Guarantee” means any Guarantee which (a) is a Guarantee of
Indebtedness for Money Borrowed; (b) is a Guarantee that has been reduced to
judgment or otherwise liquidated for a specified monetary amount; or (c) is a
Guarantee of performance of any obligation which obligation is past due beyond
any applicable grace or cure period and the liability under which can be
reasonably quantified in terms of the monetary liability of the applicable
obligor.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“New Acquisition” means each newly-acquired partially or fully income producing
real property of the Borrower, any Consolidated Entity or any Unconsolidated
Entity which property is less than eighty-five percent (85%) occupied on the
date of its acquisition.

“New Acquisition Cutoff Date” means, for each New Acquisition, the earlier to
occur of the calendar date (i) which is twenty-four (24) months from the date of
the acquisition of such property by, as applicable, the Borrower, a Consolidated
Entity or a Unconsolidated Entity, and (ii) on which the property achieves
eighty-five percent (85%) occupancy.

 

20



--------------------------------------------------------------------------------

“Non-Consenting Lender” means, any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Income Producing Asset” means any real property asset of the Borrower, any
Consolidated Entity, or any Unconsolidated Entity which does not qualify as an
“Income Producing Asset” (following application of subsections (a), (b) and
(c)(iii)(B) and each other provision of the definition thereof).

“Note” means each Revolving Credit Note, or any of them.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including (a) interest
and fees that accrue under the Loan Documents after the commencement by or
against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding and (b) any Swap Contract entered into in connection with the Loans
by any Loan Party with respect to which a Lender or any Affiliate of such Lender
is a party.

“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
consolidated Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called “synthetic,”
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; or (c) the monetary obligations under any sale
and leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other monetary
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the consolidated balance sheet of such Person and its Subsidiaries
(for purposes of this clause (d), any transaction structured to provide tax
deductibility as interest expense of any dividend, coupon or other periodic
payment will be deemed to be the functional equivalent of a borrowing).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture,

 

21



--------------------------------------------------------------------------------

trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement (related to
its formation or organization), instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (i) with respect to Revolving Credit Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans and Swing Line Loans, as the case may be, occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.

“Participant” has the meaning specified in Section 10.07(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Liens” means, at any time, Liens in respect of property of the
Borrower, Consolidated Entities and/or Unconsolidated Entities constituting:

(a) Liens existing pursuant to any Loan Document;

(b) Liens (other than Liens imposed under ERISA) for taxes, assessments
(including private assessments and charges) or governmental charges or levies
not yet due or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP, or
which have been insured over without qualification, condition or assumption by
title insurance or otherwise in a manner acceptable to Agent in its sole
discretion;

 

22



--------------------------------------------------------------------------------

(c) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not yet due and payable
or, if due and payable, no action has been taken to enforce the same (other than
filing of a Lien) and which are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established or which have been bonded;

(d) zoning restrictions, easements, rights of way, restrictions and other
encumbrances affecting real property which, in the aggregate, do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

(e) leases or subleases to third parties (including any Affiliates of Borrower
or any Combined Party);

(f) Liens securing judgments for the payment of money not to exceed the
Threshold Amount;

(g) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement; and

(h) Liens incurred in the ordinary course of business in connection with workers
compensation, unemployment insurance or other social security obligations, other
than any Lien imposed by ERISA.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Promenade II Building” means the approximately 774,600 square foot office
building located at 1230 Peachtree St., N.E. in Atlanta, Georgia.

“Promenade II Cutoff Date” means the earlier to occur of the calendar date
(i) which is twenty-four (24) months from the Closing Date and (ii) on which the
Promenade II Building achieves eighty-five percent (85%) occupancy.

“Pro Rata Share” means, in respect of the Revolving Credit Facility, with
respect to any Revolving Credit Lender at any time, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Revolving Credit Commitment of such Lender at such time and
the denominator of which is the amount of the Revolving Credit Commitments of
all Revolving Credit Lenders at such time; provided that if the Revolving Credit
Commitment of each Revolving Credit Lender to make Revolving Credit Loans and
the obligation of each L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, then the Pro Rata Share of each Revolving
Credit Lender shall be determined based on the Pro Rata Share of such Revolving
Credit

 

23



--------------------------------------------------------------------------------

Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof. The initial Pro Rata
Share of each Lender is set forth opposite the name of such Lender on
Schedule 2.01(a) or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.

“Qualified Capitalized Interest” means in respect of any period, interest
capitalized by the Borrower and its Consolidated Entities in such period
calculated in accordance with GAAP on all projects, and investments in projects
of its Unconsolidated Entities, funded in whole or in part by secured project
loans. Qualified Capitalized Interest shall also include Borrower’s pro rata
share of interest capitalized on projects of its Unconsolidated Entities that
are funded in whole or part by a secured project loan.

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 10.07(c).

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Revolving Credit Loan Notice,
(b) with respect to an L/C Credit Extension, a Letter of Credit Application, and
(c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, two (2) or more
Lenders holding an aggregate of more than fifty percent (50%) of the sum of
(a) the Total Outstandings (with the aggregate amount of each Revolving Credit
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) the aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders;
provided that, the amount of any participation in any Swing Line Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the Swing Line Lender or the applicable L/C Issuer, as the
case may be, in making such determination.

“Residential Assets” means Non-Income Producing Assets that consist primarily of
single-family residential developments (but are not Land Assets, Condominium
Assets or multi-family developments).

“Responsible Officer” means the chief executive officer, any vice chairman,
president, chief financial officer, chief investment officer, chief
administrative officer, executive vice president, general counsel or, solely
with respect to the ability to request advances of Loans, L/C Credit Extensions
and continuations and conversions of Loans and to sign Compliance Certificates,
any other Person who is authorized in writing by any of the foregoing to make
such requests. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

24



--------------------------------------------------------------------------------

“Restricted Payment” means any cash dividend or other distribution with respect
to any Capital Stock (including preferred stock) or other equity interest of the
Borrower or any Consolidated Entity, or any payment, including any sinking fund
or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Capital Stock or other
equity interest, other than any distribution or other payment solely in Capital
Stock of such Person.

“Restricted Purchase” means any payment on account of the purchase, redemption,
or other acquisition or retirement of any Capital Stock (including preferred
equity) of the Borrower.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Revolving Credit Lender’s name on Schedule 2.01(a) or in the Assignment and
Assumption pursuant to which such Revolving Credit Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, (a) so long as the Revolving
Credit Commitments are outstanding, any Lender that has a Revolving Credit
Commitment at such time or (b) if the Revolving Credit Commitments have been
terminated or expired, hold a Revolving Credit Loan or a participation in L/C
Obligations or Swing Line Loans at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

“Revolving Credit Loan Notice” means a notice of (a) a Revolving Credit
Borrowing, (b) a conversion of Revolving Credit Loans from one Type to the
other, or (c) a continuation of Eurodollar Rate Loans made under the Revolving
Credit Facility, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

“Revolving Credit Note” means a promissory note made by the Borrower or any Co
Borrowers in favor of a Revolving Credit Lender evidencing Revolving Credit
Loans or Swing Line Loans, as the case may be, made by such Revolving Credit
Lender, substantially in the form of Exhibit C, together with each Co-Borrower
Joinder Agreement executed by any Co-Borrower, to the extent the same has not
been terminated pursuant to Section 6.12 hereof.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Debt” means, for any given calculation date, the total aggregate
principal amount of Indebtedness for Money Borrowed of the Borrower and the
Consolidated Entities, on a consolidated basis (and without duplication on
account of the guaranty obligations of the Borrower or any Consolidated Entity
relating to the Indebtedness for Money Borrowed of another Consolidated Entity),
that is secured in any manner by any Lien; provided, that obligations in respect
of Capitalized Leases shall not be deemed to be Secured Debt. For clarification
purposes, (i) any unsecured guaranty given by the Borrower

 

25



--------------------------------------------------------------------------------

or any Consolidated Entity of secured obligations of a Person who is not a
Consolidated Entity does not constitute Secured Debt of the Person giving the
guaranty, (ii) any unsecured guaranty given by the Borrower or any Consolidated
Entity of the Secured Debt of another Consolidated Entity constitutes the
Secured Debt of the Person directly incurring the Secured Debt and shall not be
calculated as part of the obligations of the Person giving the guaranty,
(iii) any unsecured guaranty given by the Borrower or any Consolidated Entity of
the unsecured obligations of a Person who is not a Consolidated Entity does not
constitute Secured Debt of the Person giving the guaranty, (iv) any unsecured
guaranty given by the Borrower or any Consolidated Entity of the unsecured
obligations of another Consolidated Entity does not constitute the Secured Debt
of the Person directly incurring such obligations and shall not be calculated as
part of the obligations (secured or otherwise) of the Person giving the
guaranty, (v) any secured guaranty given by the Borrower or any Consolidated
Entity of secured obligations of a Person who is not a Consolidated Entity
constitutes Secured Debt of such Person giving the guaranty, (vi) any secured
guaranty given by the Borrower or any Consolidated Entity of the secured
obligations of another Consolidated Entity constitutes the Secured Debt of the
Person directly incurring the secured obligations and shall not be calculated as
part of the obligations (secured or otherwise) of the Person giving the
guaranty, (vii) any secured guaranty given by the Borrower or any Consolidated
Entity of the unsecured obligations of a Person who is not a Consolidated Entity
constitutes the Secured Debt of the Person giving the guaranty, and (viii) any
secured guaranty given by the Borrower or any Consolidated Entity of the
unsecured obligations of any Consolidated Entity constitutes the Secured Debt of
the Person giving the guaranty and shall not be calculated as part of the
obligations (secured or otherwise) of the Person directly incurring such
obligations.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Consolidated Entities as of that
date determined in accordance with GAAP.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement relating to the foregoing, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement related to any of the foregoing (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s)

 

26



--------------------------------------------------------------------------------

determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to (a) $25,000,000, less (b) a
percentage equal to the percentage reduction in the Revolving Credit Commitments
below a level of $350,000,000. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Revolving Credit Commitments.

“Syndication Agent” means JPMorgan Chase Bank in its capacity as syndication
agent under any of the Loan Documents, or any successor syndication agent.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP.

“Tax Driven Lease Transaction” means (i) the DAFC Transactions and (ii) any
transaction pursuant to which a Combined Entity conveys record title to a real
property asset to a governmental entity and then leases such asset back from the
governmental entity for the purposes of effecting a reduction in real property
taxes where (i) the conveying Combined Entity can repurchase the conveyed asset
at any time for nominal consideration, (ii) no Indebtedness is incurred by any
Combined Entity under GAAP; provided, that, if the structure of any such
transaction requires the issuance of bonds by the applicable governmental
entity, such bonds are purchased by a Combined Entity as consideration for the
applicable real property transfer and the amounts receivable by a Combined
Entity on such bonds equals the rent payable under the applicable Lease,
(iii) no net payments are required to be made to any third party as a result of
such transaction and the corresponding Tax Driven Lease Transaction Documents
(other than the reduced real property taxes and customary closing costs and
fees), and (iv) such transaction, however structured, is consummated on terms
substantially similar to the DAFC Transactions.

“Tax Driven Lease Transaction Documents” means (i) the DAFC Indentures and DAFC
Leases and (ii) with respect to any Tax Driven Lease Transaction other than the
DAFC Transactions, leases, indentures and such other documents that are
customarily required for a transaction of that type and that satisfy the
requirements of the definition of Tax Driven Lease Transaction.

 

27



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Terminus Project” means the project commonly known as “Terminus 100” located at
3280 Peachtree Road in Atlanta, Georgia; provided, however, the Terminus Project
does not include the other land at 3280 Peachtree Street and adjacent thereto
owned by the Borrower or its Consolidated Entities, the air rights above the
parking structure which may be used for future development, or the parking
within the parking structure being developed which will serve such potential
future development above the parking structure.

“Threshold Amount” means $35,000,000.

“Total Assets” means, as of any calculation date, the sum of (a) the Value of
Income Producing Assets for all such assets of the Combined Parties, plus
(b) the Value of Non-Income Producing Assets of the Combined Parties, that are
not Land Assets, Condominium Assets or Residential Assets, plus (c) the Value of
Non-Income Producing Assets of the Combined Parties that are Residential Assets,
plus (d) the Value of Liquid Assets of the Combined Parties, plus (e) the Value
of Non-Income Producing Assets of the Combined Parties that are entitled Land
Assets; provided, however, that in calculating Total Assets the sum of items
(b), (c), (d) and (e) above shall be reduced to the extent necessary (with a
corresponding reduction in the sum of items (a), (b), (c), (d) and (e)) to
establish that the sum of items (b), (c), (d) and (e) shall not exceed twenty
percent (20%) of the sum of items (a), (b), (c), (d) and (e); provided, further,
that in calculating Total Assets, item (c) shall be reduced to the extent
necessary (with a corresponding reduction in the sum of items (a), (b), (c),
(d) and (e)), to establish that item (c) shall not exceed five percent (5%) of
the sum of items (a), (b), (c), (d) and (e); provided, further, that in
calculating Total Assets, item (e) shall be reduced to the extent necessary
(with a corresponding reduction in the sum of items (a), (b), (c), (d) and (e)),
to establish that item (e) shall not exceed five percent (5%) of the sum of
items (a), (b), (c), (d) and (e).

“Total Debt” means, as of any calculation date, for the Combined Parties
(reduced to the extent necessary to reflect the portion thereof not attributable
to Borrower’s direct and indirect ownership interest), the sum of (without
duplication): (a) all outstanding Indebtedness for Money Borrowed; (b) all
Capital Lease Obligations, and (c) all obligations constituting Monetized
Guarantees of such Persons; provided, however, that in calculating the Total
Debt of each Consolidated Entity and Unconsolidated Entity, the amount of the
items described in clauses (a), (b) and (c) above of such Consolidated Entity
and Unconsolidated Entity shall be multiplied by the percentage of the
Borrower’s direct and indirect ownership interest in such Consolidated Entity
and Unconsolidated Entity. Total Debt shall not include any such obligation of
Investment Entities except, for clarification purposes, to the extent any
Consolidated Entity is liable for the same (disregarding any Consolidated
Entity’s liability with respect to customary recourse carve-outs applicable to
any nonrecourse secured Indebtedness) and disregarding any general partnership
liability of the Designated Entities.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstanding” means the aggregate Outstanding Amount of
all Revolving Credit Loans and all L/C Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

28



--------------------------------------------------------------------------------

“Unconsolidated Entities” means, as of any date of determination, those Persons
in which the Borrower or any of the Consolidated Entities owns some portion of
Capital Stock and which are not consolidated with the Borrower on the financial
statements of the Borrower in accordance with GAAP. Unconsolidated Entities
shall not include Investment Entities.

“Unencumbered Properties” means (i) all real property assets owned by the Loan
Parties that are not subject to any Liens (other than (a) Permitted Liens not
identified in clause (f) of the definition of such term and (b) Liens securing
judgments for the payment of money not to exceed $10,000,000.00) and are located
in the United States of America and (ii) the 191 Peachtree Building, the
Terminus Project and any other asset that is the subject of a Tax Driven Lease
Transaction, for so long as such properties are subject to Tax Driven Lease
Transaction Documents and are not subject to any Liens (other than (a) Permitted
Liens not identified in clause (f) of the definition of such term and (b) Liens
securing judgments for the payment of money not to exceed $10,000,000.00);
provided, however, that notwithstanding anything to the contrary herein, the
Unencumbered Properties included in the calculation of either the covenant
contained in Section 7.03(a)(ii) or the covenant contained in Section 7.11(b)
shall not include assets subject to one or more Liens securing judgments in the
aggregate for the payment of money in excess of the Threshold Amount.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unsecured Debt” means, as of any date, the aggregate of all Indebtedness for
Money Borrowed of the Borrower and the Consolidated Entities that was incurred,
and continues to be outstanding, without granting a Lien (other than Permitted
Liens not described in clauses (a) or (f) of such definition) as security for
such Indebtedness for Money Borrowed. Unsecured Debt shall not include any such
obligations of Unconsolidated Entities or Investment Entities except, for
clarification purposes, to the extent any Consolidated Entity is liable for the
same (disregarding any liability with respect to customary recourse carve-outs
applicable to any nonrecourse secured obligations and disregarding any general
partnership liability of the Designated Entities). For clarification purposes,
(a) any unsecured guaranty given by the Borrower or any Consolidated Entity of
secured obligations of a Person who is not the Borrower or a Consolidated Entity
constitutes Unsecured Debt of the Borrower or such Consolidated Entity giving
the guaranty, (b) any unsecured guaranty given by the Borrower or any
Consolidated Entity of the secured obligations of the Borrower or another
Consolidated Entity constitutes the Secured Debt of the Borrower or the
Consolidated Entity directly incurring the secured obligations and shall not be
calculated as part of the obligations (either secured or unsecured) of the
Borrower or such Consolidated Entity giving the guaranty (except to the extent
that the relevant calculation does not otherwise account for the obligations of
the Borrower or the Consolidated Entity directly incurring the underlying
secured obligations, in which case it shall constitute the Unsecured Debt of the
Borrower or the Consolidated Entity giving the guaranty), (c) any unsecured
guaranty given by the Borrower or any Consolidated Entity of the unsecured
obligations of a Person who is not the Borrower or a Consolidated Entity
constitutes the Unsecured Debt of the Borrower or such Consolidated Entity
giving the guaranty, (d) any unsecured guaranty given by the Borrower or any
Consolidated Entity of the unsecured obligations of the Borrower or another
Consolidated Entity constitutes the Unsecured Debt of the Borrower or the
Consolidated Entity directly incurring such obligations and shall not be
calculated as part of the obligations (either secured or unsecured) of the
Borrower or such Consolidated Entity giving the guaranty (except to the extent
that the

 

29



--------------------------------------------------------------------------------

relevant calculation does not otherwise account for the obligations of the
Borrower or the Consolidated Entity directly incurring the underlying unsecured
obligations, in which case it shall constitute the Unsecured Debt of the
Borrower or the Consolidated Entity giving the guaranty), (e) any secured
guaranty given by the Borrower or any Consolidated Entity of secured obligations
of a Person who is not the Borrower or a Consolidated Entity constitutes secured
debt of the Borrower or such Consolidated Entity giving the guaranty, (f) any
secured guaranty given by the Borrower or any Consolidated Entity of the secured
obligations of the Borrower or another Consolidated Entity constitutes the
secured debt of the Borrower or the Consolidated Entity directly incurring the
secured obligations and shall not be calculated as part of the obligations
(either secured or unsecured) of the Borrower or such Consolidated Entity giving
the guaranty (except to the extent that the relevant calculation does not
otherwise account for the obligations of the Borrower or the Consolidated Entity
directly incurring the underlying secured obligations, in which case it shall
constitute the secured debt of the Borrower or the Consolidated Entity giving
the guaranty), (g) any secured guaranty given by the Borrower or any
Consolidated Entity of the unsecured obligations of a Person who is not the
Borrower or a Consolidated Entity constitutes the secured debt of the Borrower
or such Consolidated Entity giving the guaranty, and (h) any secured guaranty
given by the Borrower or any Consolidated Entity of the unsecured obligations of
the Borrower or another Consolidated Entity constitutes the secured debt of the
Borrower or such Consolidated Entity giving the guaranty and shall not be
calculated as part of the obligations (either secured or unsecured) of the
Borrower or the Consolidated Entity directly incurring such obligations (except
to the extent that the relevant calculation does not otherwise account for the
obligations of the Borrower or such Consolidated Entity giving the guaranty, in
which case it shall constitute the Unsecured Debt of the Borrower or the
Consolidated Entity directly incurring the underlying unsecured obligations).
For purposes of calculating the financial covenants contained herein,
obligations of the Borrower or any Consolidated Entity pursuant to the terms of
any letter of credit shall be treated in the same manner as a guaranty.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Value of Income Producing Assets” means, as of any date, the aggregate value of
each Income Producing Asset existing as of such date, where the value of each
such Income Producing Asset equals: the product of (a) the Adjusted Consolidated
EBITDA for the most recent calendar quarter allocable to such Income Producing
Asset (i) multiplied by four (4), then (ii) divided by the Applicable
Capitalization Rate, multiplied by (b) (i) if such asset is owned by the
Borrower or any Consolidated Entity, one hundred percent (100%) (adjusted, in
the case of such an asset owned by a Consolidated Entity, appropriately to
reflect the relative direct and indirect economic interest (calculated as a
percentage) of the Borrower in such Consolidated Entity determined in accordance
with the applicable provisions of the organizational documents of such
Consolidated Entity), and (ii) if such asset is owned by an Unconsolidated
Entity, the percentage of the Borrower’s direct or indirect ownership in the
Unconsolidated Entity owning such asset; provided, however, that (A) if any
Income Producing Asset (for the purpose of clarity, other than the Promenade II
Building and any assets which qualified as New Acquisitions) has been an Income
Producing Asset for a period of less than four (4) calendar quarters, then such
Income Producing Asset will be assigned a value which is the greater of (i) the
value of such asset determined in accordance with clauses (a) and (b) above and
(ii) the value of such asset determined in accordance with clauses (a) and
(b) of the definition of “Value of Non-Income Producing Assets” and
(B) notwithstanding anything in this Agreement to the contrary, (i) the
Promenade II Building and (ii) each New Acquisition, in each case, will be
assigned a value which is the greater of (y) the value of such asset determined
in accordance with clauses (a) and (b) above and (z) the value of such asset
determined in accordance with clauses (a) and (b) of the definition of “Value of
Non-Income Producing Assets”, for all dates prior to, as applicable, the
Promenade II Cutoff Date or the applicable New Acquisition Cutoff Date.

 

30



--------------------------------------------------------------------------------

“Value of Liquid Assets” means, as of any date, the sum of (a) the amount of
cash included in Liquid Assets, plus (b) an amount equal to (i) the market value
of any marketable securities included in Liquid Assets, less (ii) to the extent
not included in Total Debt, any margin indebtedness with respect thereto, plus
(c) the book value of notes receivable secured by a mortgage instrument with a
valid and enforceable first priority mortgage lien on a fee or leasehold
interest held by the debtor in the applicable real estate assets and included in
Liquid Assets (where the fair market value of such real estate assets is greater
than or equal to one hundred ten percent (110%) of the amount of indebtedness
secured thereby); provided, that with respect to each asset the respective
amounts used in calculating clauses (a), (b) and (c) above shall be multiplied
by (1) if such asset is owned by the Borrower or any Consolidated Entity, one
hundred percent (100%) (adjusted, in the case of such an asset owned by a
Consolidated Entity, appropriately to reflect the relative direct and indirect
economic interest (calculated as a percentage) of the Borrower in such
Consolidated Entity determined in accordance with the applicable provisions of
the organizational documents of such Consolidated Entity), and (2) if such asset
is owned by an Unconsolidated Entity, the percentage of the Borrower’s direct or
indirect ownership in the Unconsolidated Entity owning such asset.

“Value of Non-Income Producing Assets” means on any calculation date, the
aggregate value of all Non-Income Producing Assets existing as of such date,
where the value of each such Non-Income Producing Asset is equal to the product
of (a) the cost of such asset, less any applicable impairment charges or other
writedowns, reported to the date of calculation in accordance with GAAP, times
(b) (i) if such asset is owned by the Borrower or any Consolidated Entity, one
hundred percent (100%) (adjusted, in the case of such an asset owned by a
Consolidated Entity, appropriately to reflect the relative direct and indirect
economic interest (calculated as a percentage) of the Borrower in such
Consolidated Entity determined in accordance with the applicable provisions of
the organizational documents of such Consolidated Entity), or (ii) if such asset
is owned by an Unconsolidated Entity, the percentage of the Borrower’s direct or
indirect ownership in the Unconsolidated Entity owning such asset.

Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

31



--------------------------------------------------------------------------------

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP (except as provided in this
Agreement with respect to Investment Entities) applied on a consistent basis, as
in effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding the foregoing, the treatment of operating leases under GAAP as
of the Closing Date will be maintained for all purposes under this Agreement for
all existing and new operating leases.

Section 1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.05 References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

32



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 Loans.

(a) Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make loans (each such
loan, a “Revolving Credit Loan”) to the Borrower and/or the Co-Borrower
identified by Borrower in the applicable Revolving Credit Loan Notice from time
to time (on any Business Day during the Availability Period) in an aggregate
amount not to exceed at any time the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Aggregate Revolving Credit Commitments, (ii) the aggregate Outstanding Amount of
the Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment and (iii) the aggregate Unsecured Debt of the
Borrower and the Consolidated Entities (including any requested or pending
Credit Extension) shall not exceed the amount permitted pursuant to
Section 7.03(a)(ii) hereof. Within the limits of each Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
and Co-Borrowers may borrow under this Section 2.01(a), prepay under
Section 2.05, and reborrow under this Section 2.01(a). Revolving Credit Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

(b) Intentionally Omitted.

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Revolving Credit Borrowing, each conversion of Revolving Credit Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon irrevocable notice from the Borrower (on its own behalf or on
behalf of the applicable Co-Borrower) to the Administrative Agent, which may be
given by telephone (provided that such telephonic notice complies with the
information requirements of the form of an applicable Loan Notice attached
hereto). Each such notice must be received by the Administrative Agent not later
than 1:00 p.m. (i) three (3) Business Days prior to the requested date of any
Revolving Credit Borrowing of, conversion to or continuation of Eurodollar Rate
Loans, and (ii) on the requested date of any Revolving Credit Borrowing of Base
Rate Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Revolving Credit Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower or a Co-Borrower is requesting a
Revolving Credit Borrowing, a conversion of Revolving Credit Loans from one Type
to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the applicable Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Revolving Credit
Loans to be borrowed, converted or continued, (iv) the Type of Revolving Credit
Loans to be borrowed or to which existing Revolving Credit Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a

 

33



--------------------------------------------------------------------------------

conversion or continuation, then the applicable Revolving Credit Loans shall be
made as, or converted to, Eurodollar Rate Loans with an interest period of one
(1) month. Any such automatic conversion to Eurodollar Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month. For the avoidance of doubt and
notwithstanding anything contained herein to the contrary, a Swing Line Loan may
not be converted into a Eurodollar Rate Loan (but may be converted to a
Revolving Credit Loan, which can be either a Base Rate Loan or a Eurodollar Rate
Loan).

(b) Following receipt of a Revolving Credit Loan Notice, the Administrative
Agent shall promptly notify each Appropriate Lender of the amount of its Pro
Rata Share of the applicable Revolving Credit Loans, and if notice of a
conversion or continuation is not provided by the Borrower by 1:00 p.m. three
(3) Business Days prior to the requested date of any Borrowing of, conversion to
or continuation of Eurodollar Rate Loans, the Administrative Agent shall notify
each Appropriate Lender of the details of any automatic conversion to Eurodollar
Rate Loans described in the preceding subsection. In the case of a Revolving
Credit Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 12:00 p.m. on the Business Day
specified in the applicable Loan Notice for notices related to Eurodollar Rate
Loans or notices related to Base Rate Loans and given by the Borrower on or
prior to 3:00 p.m. on the day prior to the requested date for such Credit
Extension or 3:00 p.m. on the Business Day specified in the applicable Loan
Notice for notices related to Base Rate Loans delivered after such time;
provided, in each case, that nothing contained in this sentence shall be deemed
to alter the requirements contained in the previous sentence for timely delivery
of notices relating to Base Rate Loans or Eurodollar Rate Loans. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
or the applicable Co-Borrower in like funds as received by the Administrative
Agent either by (i) crediting the account of the Borrower or the applicable
Co-Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower (on its own behalf or on behalf of the applicable Co-Borrower).

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

(e) After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than fifteen
(15) Interest Periods in effect with respect to the Revolving Credit Facility.
No more than eight (8) Revolving Credit Borrowings may be initiated in any given
calendar month.

 

34



--------------------------------------------------------------------------------

(f) Any Revolving Credit Loan Notice identifying a Co-Borrower as the party to
whom the applicable Revolving Credit Loan should be directed may designate such
Co-Borrower as the “primary obligor” with respect to such Loan and amounts
payable with respect thereto. Such designation, however, shall not prevent the
Borrower, each other Co-Borrower and each Guarantor hereunder from remaining
liable for the full and final repayment of such Loan and such other amounts and
for the full and final repayment of the Obligations as required pursuant to the
terms hereof and the Borrower, each Co-Borrower and each Guarantor hereby
acknowledges and agrees that each of them shall be and shall remain liable for
the full and final repayment of each Revolving Credit Loan, as applicable, made
pursuant to the terms hereof in accordance with this Agreement, regardless of
the party to whom such Revolving Credit Loan is funded and regardless of whether
a specific party is designated as the “primary obligor” with respect thereto.

Section 2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Cash Collateral
Date, to issue Letters of Credit for the account of the Borrower, any
Consolidated Entity or any Unconsolidated Entity, and to amend or extend Letters
of Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Revolving Credit
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower, any Consolidated Entity or any Unconsolidated Entity
and any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the Total Revolving Credit
Outstandings shall not exceed the Aggregate Revolving Credit Commitments,
(x) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender, plus such Revolving Credit Lender’s Pro Rata Share of
the Outstanding Amount of all L/C Obligations, plus such Revolving Credit
Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Revolving Credit Commitment, (y) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit and
(z) the aggregate Unsecured Debt of the Borrower and the Consolidated Entities
(including any requested or pending Credit Extension) shall not exceed the
amount permitted pursuant to Section 7.03(a)(ii) hereof. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that are expiring or have expired or that
have been drawn upon and reimbursed. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.

(ii) No L/C Issuer shall be required to issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Required Lenders have approved such expiry date; or

 

35



--------------------------------------------------------------------------------

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date; or

(C) the requested Letter of Credit is not a standby letter of credit.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit or request that
such L/C Issuer refrain from the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate any Laws or one or more
policies of such L/C Issuer;

(C) such Letter of Credit is to be denominated in a currency other than Dollars;

(D) such Letter of Credit contains any provision for automatic reinstatement of
the stated amount after any drawing thereunder; or

(E) a default of any Revolving Credit Lender’s obligations to fund under
Section 2.03(c) exists or any Revolving Credit Lender is at such time a
Defaulting Lender hereunder, unless such L/C Issuer has entered into
satisfactory arrangements with the Borrower or such Revolving Credit Lender to
eliminate such L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.17(a)(iv)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which such L/C Issuer has actual or
potential Fronting Exposure, as the applicable L/C Issuer may elect in its sole
discretion.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

36



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by such L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two (2) Business Days
(or such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to such L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as such L/C Issuer may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
such L/C Issuer may reasonably require. Additionally, the Borrower shall furnish
to the applicable L/C Issuer and the Administrative Agent such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one (1) Business Day prior to the requested
date of issuance or amendment of the applicable Letter of Credit , that one or
more of the applicable conditions contained in Article IV shall not then be
satisfied, such L/C Issuer shall, on the requested date, issue a Letter of
Credit for the account of the Borrower (or the applicable Consolidated Entity or
Unconsolidated Entity) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Pro Rata Share times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer shall agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”) so long as no Default exists on the renewal date or would be caused by
such renewal; provided that any such Auto-Extension Letter of Credit must permit
such L/C Issuer to prevent any such extension at least once in each twelve
(12) month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve (12) month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by such L/C Issuer, the Borrower shall not be required to make a

 

37



--------------------------------------------------------------------------------

specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) such L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation at such
time to issue such Letter of Credit in its revised form under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five (5) Business Days before the
Non-Extension Notice Date (I) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (II) from the
Administrative Agent, any Revolving Credit Lender or any Loan Party that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each case directing such L/C Issuer not to permit such
extension.

(iv) Intentionally Omitted.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by such L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender’s Pro Rata Share thereof. In such event, the
Borrower shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Revolving
Credit Loan Notice). Any notice given by an L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii) Each Revolving Credit Lender (including the Revolving Credit Lender acting
as an L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent (and the Administrative Agent may
apply Cash Collateral (provided by Defaulting Lenders) for this purpose) for the
account of the applicable L/C Issuer at the Administrative Agent’s Office in an
amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan under the Revolving Credit Facility to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer.

 

38



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
(except to the extent such Unreimbursed Amount was not refinanced as a result of
the failure of Revolving Credit Lenders to fund a Revolving Credit Loan in
accordance with the terms and conditions set forth herein) bear interest at the
Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of such L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of such
L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any set-off, counterclaim, recoupment, defense or other right which such
Revolving Credit Lender may have against such L/C Issuer, the Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrower of a Revolving Credit Loan Notice). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Borrower to reimburse
the applicable L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
such L/C Issuer shall be entitled to recover from such Revolving Credit Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the Federal Funds Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender’s Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the applicable L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.

 

39



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Revolving Credit
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the
applicable L/C Issuer any payment in respect of the related Unreimbursed Amount
or interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving Credit Lender its Pro
Rata Share thereof in the same funds as those received by the Administrative
Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Credit Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.

(e) Obligations Absolute. The obligation of the Borrower to reimburse each L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, set-off, defense (other than a
defense of payment) or other right that the Borrower or any Consolidated Entity
may have at any time against any beneficiary or any transferee of such Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), any L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by an L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by an L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Consolidated Entity;

in each case, to the extent not resulting from the gross negligence or willful
misconduct of the applicable L/C Issuer as finally determined by a court of
competent jurisdiction.

 

40



--------------------------------------------------------------------------------

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Revolving Credit Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, no L/C Issuer shall have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy (other than conformance to
the terms of the Letter of Credit) of any such document or the authority of the
Person executing or delivering any such document. None of the L/C Issuers, any
Agent-Related Person nor any of the respective correspondents, participants or
assignees of the L/C Issuers shall be liable to any Revolving Credit Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Revolving Credit Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuers, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the L/C Issuers, shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the applicable
L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower, Consolidated Entities or Unconsolidated
Entities which the Borrower proves were caused by such L/C Issuer’s willful
misconduct or gross negligence as finally determined by a court of competent
jurisdiction or such L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, an L/C Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Intentionally Omitted.

(h) Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender that is a Non-Defaulting Lender
in accordance with its Pro Rata Share a Letter of Credit Fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate for the
Revolving Credit Facility times the daily maximum amount available to be drawn
under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit). Letter of Credit Fees shall be (i) computed
on a quarterly basis in arrears and (ii) due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date after the Closing Date to occur after the issuance of such
Letter of Credit, on the Letter of

 

41



--------------------------------------------------------------------------------

Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate for the Revolving Credit Facility during any quarter, the daily
maximum amount of each Letter of Credit shall be computed and multiplied by the
Applicable Rate for the Revolving Credit Facility separately for each period
during such quarter that such Applicable Rate for the Revolving Credit Facility
was in effect. Notwithstanding anything to the contrary contained herein, upon
the request of the Required Lenders, while any Event of Default exists, all
Letter of Credit Fees shall accrue at the Default Rate.

(j) Fronting Fee and Processing Charges Payable to L/C Issuer. The Borrower
shall pay directly to the applicable L/C Issuer for its own account a fronting
fee for each Letter of Credit issued by such L/C Issuer equal to one eighth of
one percent (0.125%) per annum times the daily maximum amount available to be
drawn under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit). Such fronting fee for each Letter of Credit
shall be (i) computed on a quarterly basis in arrears and (ii) due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter
within five (5) days of demand. In addition, the Borrower shall pay directly to
the applicable L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit issued by such L/C
Issuer as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Documents, the terms hereof shall
control. Without limiting the foregoing, this Agreement shall govern the
reimbursement of draws under Letters of Credit.

(l) Letters of Credit Issued for Consolidated Entities/Unconsolidated Entities.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Consolidated Entity
or Unconsolidated Entity, the Borrower shall (i) be required to sign the
applicable Letter of Credit Application and (ii) be obligated to reimburse the
applicable L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of any Consolidated Entity and/or any Unconsolidated Entity
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Persons.

Section 2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Revolving
Credit Lenders set forth in this Section 2.04, to make loans (each such loan, a
“Swing Line Loan”) to the Borrower and/or the Co-Borrower identified by Borrower
in the applicable Swing Line Loan Notice from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Revolving Credit Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall
not exceed the Aggregate Revolving Credit Commitments, (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Revolving Credit Lender’s Pro Rata Share of the Outstanding Amount of
all L/C Obligations, plus such Revolving Credit Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment and (iii) the aggregate Unsecured
Debt of the Borrower and the Consolidated Entities (including any requested or
pending Credit Extension) shall not exceed the amount permitted pursuant to
Section 7.03(a)(ii) hereof,

 

42



--------------------------------------------------------------------------------

and provided, further, that the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower and
Co-Borrowers may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Credit Lender’s Pro Rata
Share times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent (on Borrower’s own behalf or on behalf of a Co-Borrower), which may be
given by telephone (provided that such telephonic notice complies with the
informational requirements of the form of Swing Line Loan Notice attached
hereto). Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 3:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 5:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 5:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower or the applicable Co-Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time five (5) or more Business Days after the
making of a Swing Line Loan and in its sole and absolute discretion may request,
on behalf of the Borrower or the applicable Co-Borrower (which hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf), that
each Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Revolving Credit Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Revolving Credit Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Revolving Credit Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Revolving Credit
Lender shall make an amount equal to its Pro Rata Share of the amount specified
in such Revolving Credit Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral (provided by Defaulting Lenders) for this purpose) for the account of
the Swing Line Lender at the Administrative Agent’s Office not later than 1:00
p.m. on the day specified in such Revolving Credit Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Revolving Credit Loan that is a Base
Rate Loan to the Borrower or the applicable Co-Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

 

43



--------------------------------------------------------------------------------

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the Federal Funds Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by the
Swing Line Lender in connection with the foregoing. If such Revolving Credit
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Revolving Credit Lender’s Loan included in the
relevant Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of the Swing Line Lender submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Revolving Credit Lender may have against the Swing
Line Lender, the Borrower, any Co-Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Pro Rata Share of such payment
thereof in the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into

 

44



--------------------------------------------------------------------------------

by the Swing Line Lender in its discretion), each Revolving Credit Lender shall
pay to the Swing Line Lender its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such Pro
Rata Share shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall (on its own
behalf or on behalf of the applicable Co-Borrower(s)) or the applicable
Co-Borrower may make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

(g) Swing Line Loans to Co-Borrowers. Any Swing Line Loan Notice identifying a
Co-Borrower as the party to whom the applicable Swing Line Loan should be
directed may designate such Co-Borrower as the “primary obligor” with respect to
such Swing Line Loan and amounts payable with respect thereto. Such designation,
however, shall not prevent the Borrower, each other Co-Borrower and each
Guarantor hereunder from remaining liable for the full and final repayment of
such Swing Line Loan and such other amounts and for the full and final repayment
of the Obligations as required pursuant to the terms hereof and the Borrower,
each Co-Borrower and each Guarantor hereby acknowledges and agrees that each of
them shall be and shall remain liable for the full and final repayment of each
Swing Line Loan made pursuant to the terms hereof in accordance with this
Agreement, regardless of the party to whom such Swing Line Loan is funded and
regardless of whether a specific party is designated as the “primary obligor”
with respect thereto.

Section 2.05 Prepayments.

(a) The Borrower (and the Co-Borrowers) shall be permitted to prepay the Loans
in accordance with the following terms and conditions:

(i) The Borrower (on its own behalf or on behalf of the applicable
Co-Borrower(s)) or the applicable Co-Borrower may, upon notice to the
Administrative Agent, at any time or from time to time (A) voluntarily prepay
Base Rate Loans in whole or in part without premium or penalty and
(B) voluntarily prepay Eurodollar Rate Loans in whole or in part on the last day
of the applicable Interest Period without premium or penalty; provided that
(1) such notice must be received by the Administrative Agent not later than 1:00
p.m. (A) one (1) Business Day prior to any date of prepayment of Eurodollar Rate
Loans and (B) on the date of prepayment of Base Rate Loans; (2) any prepayment
of Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof; and (3) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid.

(ii) The Borrower (on its own behalf or on behalf of the applicable
Co-Borrower(s)) or the applicable Co-Borrower may voluntarily prepay Eurodollar
Rate Loans in whole or in part on any date other than the last day of the
Interest Period applicable thereto without premium; provided that the Borrower
shall deliver to the Administrative Agent a timely notice of prepayment in
accordance with clause (a) above and pay any “breakage” charges and increased
costs or charges incurred by the Lenders as the result of such prepayment
pursuant to Section 3.05.

 

45



--------------------------------------------------------------------------------

In the case of any prepayment made or to be made in connection with subclauses
(i) or (ii) above: (A) the Administrative Agent will promptly notify each
Appropriate Lender of its receipt of each such notice with respect thereto, and
of the amount of such Lender’s Pro Rata Share of such proposed prepayment;
(B) if such notice is given by the Borrower (whether on its own behalf or on
behalf of any Co-Borrower) or the applicable Co-Borrower, the Borrower (on its
own behalf or on behalf of the applicable Co-Borrower(s)) or the applicable
Co-Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; (C) any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05; and (D) each such prepayment shall be applied to the applicable
Loans of the Lenders in accordance with their respective Pro Rata Shares. The
failure of the Borrower or the applicable Co-Borrower to make a prepayment
hereunder following the delivery of a notice of a pending prepayment pursuant to
the provisions contained in this clause (a) shall not constitute a Default or
Event of Default hereunder; provided, however, that the Administrative Agent
shall not be required to accept any prepayment offered by the Borrower or the
applicable Co-Borrower hereunder unless timely notice thereof has been given in
accordance with (and to the extent required by) this clause (a) and Borrower’s
or the applicable Co-Borrower’s prepayment is accompanied by any “breakage”
charges and all other increased costs or charges incurred by the Lenders as the
result of such prepayment.

(b) The Borrower (on its own behalf or on behalf of the applicable
Co-Borrower(s)) or the applicable Co-Borrower may, upon notice to the Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower (whether on its own behalf
or on behalf of any Co-Borrower) or the applicable Co-Borrower, the Borrower (on
its own behalf or on behalf of the applicable Co-Borrower(s)) or the applicable
Co-Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. The failure of
the Borrower or the applicable Co-Borrower to make a prepayment hereunder
following the delivery of a notice of a pending prepayment pursuant to the
provisions contained in this clause (b) shall not constitute a Default or Event
of Default hereunder; provided, however, that the Administrative Agent shall not
be required to accept any prepayment offered by the Borrower or the applicable
Co-Borrower hereunder unless timely notice thereof has been given in accordance
with (and to the extent required by) this clause (b).

(c) If for any reason the Total Revolving Credit Outstandings at any time exceed
the Revolving Credit Commitments then in effect or the aggregate Unsecured Debt
of the Borrower and the Consolidated Entities (including any requested or
pending Credit Extension) exceeds the amount permitted pursuant to
Section 7.03(a)(ii) hereof, the Borrower or the applicable Co-Borrower shall (on
its own behalf or on behalf of the applicable Co-Borrower(s)) immediately prepay
Revolving Credit Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess, as applicable; provided, however, that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(c) unless after the prepayment in full of the
Revolving Credit Loans and Swing Line Loans the Total Revolving Credit
Outstandings exceed the Aggregate Revolving Credit Commitments then in effect.

 

46



--------------------------------------------------------------------------------

Section 2.06 Termination or Reduction of Revolving Credit Commitments; Increase
of Facility.

(a) Voluntary Terminations or Reductions. The Borrower may (as representative
for all Borrower Parties), upon notice to the Administrative Agent, terminate
the Revolving Credit Commitments, or from time to time permanently and
irrevocably reduce the Revolving Credit Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
three (3) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $5,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not
terminate or reduce the Revolving Credit Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Aggregate Revolving Credit Commitments, (iv) any
reduction of the Aggregate Revolving Credit Commitments to an amount below
$350,000,000 shall result in a reduction of the Swing Line Sublimit by a
percentage equal to the percentage reduction in the Aggregate Revolving Credit
Commitments below $350,000,000 and (v) the Letter of Credit Sublimit shall be
automatically reduced in accordance with the definition thereof concurrently
with any reduction in the Aggregate Revolving Credit Commitments. Any reduction
of the Aggregate Revolving Credit Commitments shall be applied to the Revolving
Credit Commitment of each Revolving Credit Lender according to its Pro Rata
Share. All fees accrued until the effective date of any termination of the
Aggregate Revolving Credit Commitments shall be paid on the effective date of
such termination. Notwithstanding anything contained herein to the contrary,
Borrower shall not be permitted to request a reduction in the Aggregate
Revolving Credit Commitments pursuant to this Section 2.06 more than two
(2) times during any twelve (12) month period.

(b) Voluntary Increases in the Facilities.

(i) Availability. Following the Closing Date, provided there exists no Default
or Event of Default, upon notice to the Administrative Agent (which shall
promptly notify the Lenders), the Borrower may request increases in the
Aggregate Revolving Credit Commitments by an amount not exceeding, in the
aggregate, One Hundred Fifty Million and No/100 Dollars ($150,000,000); provided
that any such request for an increase shall be in a minimum amount of
Twenty-Five Million and No/100 Dollars ($25,000,000.00) and in increments of
Five Million and No/100 Dollars ($5,000,000.00) in excess thereof, or if less,
the entire remaining available amount. At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
the Lenders) and the Borrower may also invite prospective lenders to respond.

(ii) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its Revolving
Credit Commitment and, if so, whether by an amount equal to, greater than, or
less than its Pro Rata Share of such requested increase. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Revolving Credit Commitment. Each prospective lender shall notify the
Administrative Agent within such time period whether or not it agrees to fund
any portion of the requested increase in the Aggregate Revolving Credit
Commitments and, if so, by what amount. Any prospective lender not responding
within such time period shall be deemed to have declined to fund any portion of
the requested increase in the Aggregate Revolving Credit Commitments.

 

47



--------------------------------------------------------------------------------

(iii) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
and prospective lenders’ responses to each request made hereunder. To achieve
the full amount of a requested increase and subject to the approval of the
Administrative Agent and the L/C Issuers (which approvals shall not be
unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent, Borrower and their
respective counsel. If any prospective lender agrees to fund any portion of the
requested increase in the Aggregate Revolving Credit Commitments (an “Additional
Lender”), such Additional Lender shall become a Lender hereunder pursuant to a
joinder agreement in form and substance satisfactory to the Administrative
Agent, Borrower and their respective counsel.

(iv) Effective Date and Allocations. If the Aggregate Revolving Credit
Commitments are increased in accordance with this Section, the Administrative
Agent and the Borrower shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase which, for any
existing Lender participating in such increase, need not be ratable in
accordance with their respective Revolving Credit Commitments prior to such
increase). The Administrative Agent shall promptly notify the Borrower and the
Lenders of the final allocation of such increase and the Increase Effective
Date.

(v) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall (A) pay (I) to the Arrangers, the Accordion
Arrangement Fees (as defined in the Fee Letter) required by Paragraph 1 of the
Fee Letter in connection with such increase in the Facility, (II) to the
Administrative Agent for the account of Lenders participating in the increase of
the Facility, upfront fees in amounts mutually agreeable to the Administrative
Agent, the Syndication Agent, such Lenders and the Borrower pursuant to the
terms and conditions set forth in Paragraph 2 of the Fee Letter for the
Revolving Credit Facility, and (III) all reasonable costs and expenses
(including Attorney Costs) incurred by the Administrative Agent in documenting
or implementing such increase regardless of whether the Arrangers are able to
syndicate the amount of the requested increase; provided, however, that the
Borrower shall not pay any fees for increased amounts until such time as the
increase occurs; and (B) deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date signed by a Responsible
Officer of such Loan Party (I) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (II) in the
case of the Borrower, certifying that, before and after giving effect to such
increase, (y) the representations and warranties contained in Article V and the
other Loan Documents are true and correct, in all material respects, on and as
of the Increase Effective Date, except to the extent of changes resulting from
matters permitted under the Loan Documents or other changes in the ordinary
course of business not having a Material Adverse Effect, and except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct, in all material respects, as of
such earlier date, and except that for purposes of this Section, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) , respectively, of Section 6.01, and (z) no
Default or Event of Default exists as of the date on which such increase is to
occur. The Borrower shall prepay any Committed Revolving Loans outstanding on
the Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Pro Rata Shares arising from any nonratable increase in
the Revolving Credit Commitments under this Section.

(vi) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

 

48



--------------------------------------------------------------------------------

(c) General. The Administrative Agent will promptly notify the Lenders of any
such notice of increase, termination or reduction of the Facility. To the extent
the Facility is increased pursuant to clause (b) above, all Lenders (including
both previously-existing and new Lenders) may request new Notes reflecting their
respective Pro Rata Share of the Facility and new Lenders shall, to the extent
necessary to cause the outstanding principal amount of the Loans and other
Obligations allocable to each Lender to equal each such Lender’s Pro Rata Share,
fund Loans directly to the other Lenders, as directed by the Administrative
Agent. Upon the request of any Lender made through the Administrative Agent, the
Borrower Parties hereby agree to execute and deliver any new Notes requested
pursuant to this Section 2.06 to evidence the Loans made by the Lenders
(provided any Notes being replaced are either returned, cancelled or marked as
replaced and provided that any Notes delivered by the respective Co-Borrowers
shall be held by the Administrative Agent pursuant to the terms of
Section 2.11(b) hereof) and acknowledge, consent and agree to the funding by any
new Lenders of Loans pursuant to the previous sentence for the purpose of
causing the Outstanding Amount of such Loans to equal each Lender’s Pro Rata
Share.

Section 2.07 Repayment of Loans.

(a) Intentionally Omitted.

(b) The Borrower Parties shall repay to the Administrative Agent for the benefit
of the Revolving Credit Lenders on the Maturity Date for the Revolving Credit
Facility, the aggregate principal amount of all Revolving Credit Loans
outstanding on such date.

(c) The Borrower Parties shall repay each Swing Line Loan on the earlier to
occur of (i) the date five (5) Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.

Section 2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan under the Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for the Facility;
(ii) each Base Rate Loan under the Facility (other than Swing Line Loans) shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for the Facility; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws (until such time as such payment
is made and all Events of Default existing under the Agreement are cured, at
which point the Default Rate shall no longer be applied).

(ii) If any amount (other than principal of any Loan) payable by any Borrower
Party under any Loan Document is not paid by the date on which such failure to
pay constitutes an Event of Default hereunder (whether as a result of the stated
maturity of any Obligations, by acceleration or otherwise), then, unless
otherwise agreed to by the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws (until such time
as all Events of Default existing under the Agreement are cured, at which point
the Default Rate shall no longer be applied).

 

49



--------------------------------------------------------------------------------

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower Parties shall pay interest on the principal amount of all
outstanding Obligations hereunder from the date of such Event of Default at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws (until such time as all Events
of Default existing under the Agreement are cured, at which point the Default
Rate shall no longer be applied).

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) The parties hereto hereby agree and stipulate that the only charge imposed
upon the Borrower Parties for the use of money in connection with this Agreement
is and shall be the interest specifically described in Section 2.03(c)(iii) and
Sections 2.08(a) and (b). Notwithstanding the foregoing, the parties hereto
further agree and stipulate that all amounts paid or due pursuant to Article III
hereof and all fees provided for in Section 2.09 and all other agency fees,
syndication fees, arrangement fees, amendment fees, up-front fees, commitment
fees, facility fees, unused fee, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender or any other similar amounts
or charges made to compensate the Administrative Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred by the Administrative Agent and/or the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money. Any use by any Borrower Party of
certificates of deposit issued by any Lender or other accounts maintained with
any Lender has been and shall be voluntary on the part of such Borrower Party.
All charges other than charges for the use of money shall be fully earned and
nonrefundable when due.

Section 2.09 Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.03:

(a) Facility Fee. In consideration of the Revolving Credit Commitments of the
Revolving Credit Lenders hereunder, the Borrower Parties shall pay to the
Administrative Agent (for the benefit of the Revolving Credit Lenders) a
facility fee equal to the Applicable Rate (based on a 360-day year) times the
actual daily amount of the Aggregate Revolving Credit Commitments (or, if the
Aggregate Revolving Credit Commitments have terminated, on the Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and L/C Obligations),
regardless of usage (the “Facility Fee”). The Facility Fee shall accrue at all
times during the Availability Period (and thereafter so long as any Revolving
Credit Loans, Swing Line Loans or L/C Obligations remain outstanding), including
at any time during which one or more of the conditions in Article IV is not met,
and shall be due and payable quarterly in arrears on the first day of each
calendar quarter, commencing with the first such date to occur after the Closing
Date, and on the last day of the Availability Period (and, if applicable,
thereafter on demand). All Facility Fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever. The Facility Fee shall
commence to accrue on the Closing Date. Notwithstanding the foregoing, each
Lender that is a

 

50



--------------------------------------------------------------------------------

Defaulting Lender shall be entitled to receive fees payable under this
Section 2.09(a) for any period during which such Lender is a Defaulting Lender
only to the extent allocable to the sum of (i) the outstanding principal amount
of the Revolving Credit Loans funded by it, plus (ii) its Pro Rata Share of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.16.

(b) Other Fees. The Borrower shall, without duplication, pay to the Arrangers
and the Administrative Agent for their own respective accounts fees described in
Paragraphs 1-3 of the Fee Letter in the amounts and at the times specified in
the Fee Letter. Bank of America shall pay to the Lenders the fees specified in
Paragraph 2 of the Fee Letter. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

Section 2.10 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rates.

(a) All computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
(1) day.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason (i) the Consolidated Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall within five (5) Business
Days and retroactively be obligated to pay to the Administrative Agent for the
account of the applicable Lenders, promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent,
any Lender or any L/C Issuer), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period (after giving credit to any
confirmed overpayments for prior periods determined in such restatement). This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or 2.08
or under Article VIII. The Borrower’s obligations under this paragraph shall
survive termination of the Commitments and the repayment of all other
Obligations hereunder for a period of two (2) years from the date of termination
of the Commitments and the repayment of all the Obligations hereunder.

Section 2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower
Parties and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower Parties hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, each of the Borrower Parties shall
execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit

 

51



--------------------------------------------------------------------------------

Note, as applicable, which shall evidence such Lender’s Loans in addition to
such accounts or records; provided, that the Lenders hereby agree that the
Administrative Agent shall be permitted to hold for their benefit each Revolving
Credit Note executed and delivered by the Co-Borrowers hereunder except to the
extent that a Lender has specifically requested in writing that any such Note be
delivered to it. The Administrative Agent or each Lender (as applicable) may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Revolving Credit Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Revolving Credit Lender of participations in Letters of Credit
and Swing Line Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Revolving Credit Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.

Section 2.12 Payments Generally.

(a) All payments to be made by any of the Borrower Parties shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by any Borrower
Party hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.

(b) If any payment to be made by any Borrower Party shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the applicable Borrower Party(ies) or such Lender, as the
case may be, will not make such payment, the Administrative Agent may assume
that the applicable Borrower Party(ies) or such Lender, as the case may be, has
timely made such payment and may (but shall not be so required to), in reliance
thereon, make available a corresponding amount to the Person entitled thereto.
If and to the extent that such payment was not in fact made to the
Administrative Agent in immediately available funds, then:

(i) if any Borrower Party failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to any Borrower Party
to the date such amount is recovered by the

 

52



--------------------------------------------------------------------------------

Administrative Agent (the “Compensation Period”) at a rate per annum equal to
the Federal Funds Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in the applicable Borrowing. If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the Borrower Parties, and the Borrower
Parties shall pay such amount to the Administrative Agent, together with
interest thereon (including any applicable “breakage” charges related thereto)
for the Compensation Period at a rate per annum equal to the rate of interest
applicable to the applicable Borrowing. Nothing herein shall be deemed to
relieve any Lender from its obligation to fulfill its Commitment or to prejudice
any rights which the Administrative Agent or the Borrower Parties may have
against any Lender as a result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower Parties by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Revolving Credit Loans and
to fund participations in Letters of Credit and Swing Line Loans are several and
not joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

Section 2.13 Sharing of Payments. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Revolving Credit Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Revolving Credit Loans or participations and accrued interest thereon greater
than its Pro Rata Share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Revolving Credit
Loans and subparticipations in L/C Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Credit Loans and other amounts owing them, provided
that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

53



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower Parties pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.16, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Revolving Credit Loans or subparticipations in L/C Obligations or
Swing Line Loans to any assignee or participant, other than an assignment to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff (but subject to Section 10.09) and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of such Loan Party in the amount of such participation.

Section 2.14 Maturity Date.

(a) Maturity Date. Subject to extension pursuant to the terms and conditions set
forth in clause (b) of this Section 2.14 and subject to the provisions of clause
(c) of this Section 2.14, the Borrower Parties shall, on February 28, 2016 (the
“Initial Maturity Date”), cause the Obligations in respect of the Revolving
Credit Facility (including, without limitation, all outstanding principal and
interest on the Revolving Credit Loans and Swing Line Loans and all fees, costs
and expenses due and owing under the Loan Documents in respect of the Revolving
Credit Facility) to be Fully Satisfied.

(b) Extended Maturity Date Option for the Revolving Credit Facility. Not more
than one hundred eighty (180) days and not less than sixty (60) days prior to
the Initial Maturity Date, the Borrower may (on behalf of all then-existing
Borrower Parties) request in writing that the Revolving Credit Lenders extend
the term of this Agreement in respect of the Revolving Credit Facility to
February 28, 2017 (the “Extended Maturity Date”). Such extension option shall be
subject to the satisfaction of the following requirements:

(i) at the Initial Maturity Date, there shall not exist any Default or Event of
Default by the Borrower or any other Loan Party; and

(ii) the Borrower Parties shall, at the Initial Maturity Date, deliver to the
Administrative Agent (for the pro rata benefit of the Revolving Credit Lenders
based on their respective Revolving Credit Commitments) an extension fee equal
to two tenths of one percent (0.20%) of the then-existing Aggregate Revolving
Credit Commitments (whether funded or unfunded).

(c) Satisfaction of Obligations Upon Acceleration. Notwithstanding anything
contained herein or in any other agreement to the contrary, to the extent any of
the Obligations are accelerated pursuant to the terms hereof (including, without
limitation, Section 8.02 hereof), the Borrower Parties shall, immediately upon
the occurrence of such acceleration, cause such accelerated Obligations to be
Fully Satisfied.

Section 2.15 Joint and Several Liability of Borrower Parties.

(a) Each of the Borrower Parties is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
Revolving Credit Lenders under this Agreement, for the mutual benefit, directly
and indirectly, of each of the Borrower Parties and in consideration of the
undertakings of each of the Borrower Parties to accept joint and several
liability for the obligations of each of them under the Loan Documents.

 

54



--------------------------------------------------------------------------------

(b) Each of the Borrower Parties jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrower Parties with respect to the
payment and performance of all of the Obligations as to which there is a
Co-Borrower, it being the intention of the parties hereto that all of the
Obligations as to which there is a Co-Borrower shall be the joint and several
obligations of each of the Borrower Parties without preferences or distinction
among them.

(c) If and to the extent that any of the Borrower Parties shall fail to make any
payment with respect to any of the Obligations as to which there is a
Co-Borrower hereunder as and when due after the expiration of all applicable
grace or cure periods or to perform any of such Obligations in accordance with
the terms thereof, then in each such event, the other Borrower Parties will make
such payment with respect to, or perform, such Obligation.

(d) The obligations of each Borrower Party under the provisions of this
Section 2.15 constitute full recourse obligations of such Borrower Party,
enforceable against it to the full extent of its properties and assets.

(e) Except as otherwise expressly provided herein, each Co-Borrower hereby
waives notice of acceptance of its joint and several liability, notice of
occurrence of any Default or Event of Default (except to the extent notice is
expressly required to be given pursuant to the terms of this Agreement), or of
any demand for any payment under this Agreement, notice of any action at any
time taken or omitted by the Administrative Agent or any Lender under or in
respect of any of the Obligations hereunder, any requirement of diligence and,
generally, all demands, notices and other formalities of every kind in
connection with this Agreement. Each Co-Borrower hereby assents to, and waives
notice of, any extension or postponement of the time for the payment of any of
the Obligations hereunder, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by the Administrative Agent
and/or Lenders at any time or times in respect of any default by any Borrower
Party in the performance or satisfaction of any term, covenant, condition or
provision of this Agreement, any and all other indulgences whatsoever by the
Administrative Agent and/or Lenders in respect of any of the Obligations
hereunder, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of such Obligations or the
addition, substitution or release, in whole or in part, of any Borrower Party.
Without limiting the generality of the foregoing, each Co-Borrower assents to
any other action or delay in acting or any failure to act on the part of the
Administrative Agent or any Lender, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder which might, but for the
provisions of this Section 2.15, afford grounds for terminating, discharging or
relieving such Co-Borrower, in whole or in part, from any of its obligations
under this Section 2.15, it being the intention of each Co-Borrower that, so
long as any of the Obligations hereunder remain unsatisfied, the obligations of
such Co-Borrower under this Section 2.15 shall not be discharged except by
performance and then only to the extent of such performance. The obligations of
each Co-Borrower under this Section 2.15 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any Borrower Party, the
Administrative Agent or any Lender. The joint and several liability of the
Borrower Parties hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any
Borrower Party, the Administrative Agent or any Lender.

 

55



--------------------------------------------------------------------------------

(f) The provisions of this Section 2.15 are made for the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and may be enforced by any such Person from time to time against any of
the Borrower Parties as often as occasion therefor may arise and without
requirement on the part of the Administrative Agent or any Lender first to
marshal any of its claims or to exercise any of its rights against any of the
other Borrower Parties or to exhaust any remedies available to it against any of
the other Borrower Parties or to resort to any other source or means of
obtaining payment of any of the Obligations, or to elect any other remedy. The
provisions of this Section 2.15 shall remain in effect until all the Obligations
hereunder shall have been paid in full or otherwise indefeasibly Fully
Satisfied. If at any time, any payment, or any part thereof, made in respect of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent and/or Lenders upon the insolvency, bankruptcy or
reorganization of any of the Borrower Parties, or otherwise, the provisions of
this Section 2.15 will forthwith be reinstated and in effect as though such
payment had not been made.

(g) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, the obligations of each Borrower Party hereunder
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance under Section 548 of
the Bankruptcy Code or any comparable provisions of any applicable state law.

(h) The Borrower, each Co-Borrower and each Guarantor (as applicable) shall have
a right of contribution against any Co-Borrower designated as a “primary
obligor” with respect to any portion of the Obligations to the extent the
Borrower, any such Co-Borrower or Guarantor pays any portion of such
Obligations; provided, that the Borrower, Co-Borrowers and Guarantors shall have
no such right of contribution or any right of subrogation, indemnity or
reimbursement against the applicable Co-Borrower for amounts paid in connection
with this Section 2.15(h) until such time as all of the Obligations have been
indefeasibly Fully Satisfied.

Section 2.16 Cash Collateral.

(a) Certain Credit Support Events. If (i) an L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Cash Collateral Date, any
L/C Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clauses (i), (ii) and (iii) above) or within two (2) Business Days (in all other
cases) following any request by the Administrative Agent or an L/C Issuer,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). Notwithstanding anything to the
contrary herein, the Borrower may pay in full the applicable Minimum Collateral
Amounts pursuant to clauses (i), (ii), (iii) and (iv) above or, in the sole
discretion of the applicable L/C Issuer, provide other credit support acceptable
to the applicable L/C Issuer, in each case, as opposed to providing the required
Cash Collateral.

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuers as
herein provided, or that the total applicable amount of such Cash Collateral is
less than the applicable Minimum Collateral Amount, the

 

56



--------------------------------------------------------------------------------

Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
interest bearing Controlled Accounts at Bank of America. The Borrower shall pay
on demand therefor from time to time all reasonable and customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.04, 2.05, 2.17 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.07(b)(vi))), (ii) upon
satisfaction in full of all the Obligations or (iii) the determination by the
Administrative Agent and the applicable L/C Issuers that there exists excess
Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the applicable L/C Issuers may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

Section 2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the applicable L/C Issuers or Swing Line Lender
hereunder; third, to Cash Collateralize the L/C Issuers’ Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.16; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the

 

57



--------------------------------------------------------------------------------

L/C Issuers’ future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.16; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuers or Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, any L/C Issuer or the
Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.17(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender and to the extent allocated to the repayment of principal shall not be
considered outstanding under this Agreement, and each Lender irrevocably
consents hereto. Nothing in this Section 2.17(a)(ii) shall be deemed to be a
waiver of any rights of Borrower against a Defaulting Lender.

(iii) Certain Fees.

(A) Each Defaulting Lender shall be entitled to receive fees payable under
Sections 2.09(a) and 2.09(b) for any period during which that Lender is a
Defaulting Lender only to extent allocable to the sum of (1) the outstanding
principal amount of the Revolving Credit Loans funded by it, and (2) its Pro
Rata Share of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.16.

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.16.

(C) With respect to any fee payable under Section 2.09(a) or (b) or any Letter
of Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrower shall (x) pay to Administrative Agent for
the account of each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swing Line Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to
Administrative Agent for the account of the applicable L/C Issuer and Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender to the extent Borrower has
not Cash Collateralized such exposure or otherwise provided other credit support
as provided herein, and (z) not be required to pay the remaining amount of any
such fee.

 

58



--------------------------------------------------------------------------------

(iv) Reallocation of Pro Rata Shares to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate amount of any Non-Defaulting Lender’s outstanding Revolving Credit
Loans and its participations in L/C Obligations and Swing Line Loans to exceed
such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, within two (2) Business Days and without prejudice to any
right or remedy available to it hereunder or under applicable Law, (x) first,
prepay Swing Line Loans in an amount equal to the Swing Line Lenders’ Fronting
Exposure and (y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure
in accordance with the procedures set forth in Section 2.16.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Pro Rata Shares (without giving effect to
Section 2.17(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender;
and provided, further, that subsequent to the time when each applicable Lender
has ceased to be a Defaulting Lender, the Cash Collateral or other credit
support provided by the Borrower and such Lender pursuant to the terms hereof
shall be released to the applicable party.

Section 2.18 Appointment of Borrower as Agent for Borrower Parties. Each
Borrower Party hereby appoints the Borrower to act as its exclusive agent for
all purposes under this Agreement and the other Loan Documents (including,
without limitation, with respect to all matters related to the borrowing and
repayment of loans as described in Articles II and III hereof). Each Borrower
Party (in such capacity) acknowledges and agrees that (a) the Borrower may
execute such documents on behalf of all the Borrower Parties as the Borrower
deems appropriate in its sole discretion and each Borrower Party (in such
capacity) shall be bound by and obligated by all of the terms of any such
document executed by the Borrower on its behalf, (b) any notice or other
communication delivered by the Administrative Agent or any Lender hereunder to
the Borrower shall be deemed to have been delivered to each Borrower Party and
(c) the Administrative Agent and each of the Lenders shall accept (and shall be
permitted to rely on) any document or agreement executed by the Borrower on
behalf of the Borrower Parties (or any of them).

 

59



--------------------------------------------------------------------------------

Except as noted herein with respect to requests for Borrowings or the making of
payments, the Borrower Parties must act through the Borrower for all purposes
under this Agreement and the other Loan Documents. Notwithstanding anything
contained herein (except as noted herein with respect to requests for Borrowings
or the making of payments), to the extent any provision in this Agreement
requires any Borrower Party to interact in any manner with the Administrative
Agent or the Lenders (other than through such Borrower Party’s execution and
delivery of certain documents, agreements or instruments), such Borrower Party
shall do so through the Borrower

Section 2.19 Tax Driven Lease Transactions. Subject to the Loan Parties’
compliance with Section 7.14 of this Agreement, the Lenders agree that, for so
long as any real property asset of the Combined Parties is subject to a Tax
Driven Lease Transaction, such property shall be treated as being wholly-owned
by the Loan Parties for all purposes under this Agreement. Furthermore, for so
long as net cash received (whether in the form of interest on bonds or
otherwise) in connection with any Tax Driven Lease Transaction equals the net
cash paid (whether in the form of rent or otherwise) under the applicable Tax
Driven Lease Transaction Documents, such amounts shall be disregarded for
purposes of calculating the Consolidated Fixed Charge Coverage Ratio.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
or the regulations promulgated thereunder to withhold or deduct any Taxes,
including both United States Federal backup withholding and withholding taxes,
from any payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code or applicable regulations promulgated thereunder, and (C) to the extent
that the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the

 

60



--------------------------------------------------------------------------------

Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent if the Administrative Agent has made payment thereof,
timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within
thirty (30) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto (other than any penalties, interest or other charges that are due to the
gross negligence or willful misconduct of the Recipient as determined in a
final, nonappealable judgment by a court of competent jurisdiction), provided
that such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender or an L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error. Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within ten (10) days after demand therefor, for any amount which a Lender or an
L/C Issuer for any reason fails to pay indefeasibly to the Administrative Agent
as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Borrower, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.07(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Borrower, as applicable, against any
Excluded Taxes attributable to such Lender or such L/C Issuer, in each case,
that are payable or paid by the Administrative Agent or the Borrower in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
each L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or such L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii).

 

61



--------------------------------------------------------------------------------

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, on the Closing Date and at the time or
times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the Recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

62



--------------------------------------------------------------------------------

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting and document requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

63



--------------------------------------------------------------------------------

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Loan Party, upon the request of the
Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority other than any penalties, interest or other charges that are due to
the gross negligence or willful misconduct of the Recipient requiring such
payment as determined in a final, nonappealable judgment by a court of competent
jurisdiction) to the Recipient in the event the Recipient is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Loan Party pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid. This
subsection shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

(g) Survival. Subject to Section 3.07, each party’s obligations under this
Section 3.01 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender or an L/C
Issuer, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower Parties shall, upon demand from such Lender (with
a copy to the Administrative Agent), convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the

 

64



--------------------------------------------------------------------------------

Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such conversion, the Borrower Parties shall also pay accrued interest
on the amount so prepaid or converted. Each Lender agrees to designate a
different Lending Office if such designation will avoid the need for such notice
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

Section 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Base Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender and will provide with such notification such
information and materials as Administrative Agent determines is reasonably
required to support such determination. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended, and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice, and the Administrative Agent shall promptly notify
the Borrower and each Lender when the conditions for the obligation of the
Lenders to make or maintain Eurodollar Rate Loans (or Base Rate Loans determined
with reference to the Eurodollar Rate) is restored; provided, however, that to
the extent the components utilized in determining the Base Rate (other than the
Eurodollar Rate) are available to the Administrative Agent, the Borrower may
request Committed Borrowing of Base Rate Loans subject to the other terms and
conditions set forth in this Agreement. Upon receipt of such notice that the
obligation of Lenders to make or maintain Eurodollar Rate Loans (or Base Rate
Loans determined with reference to the Eurodollar Rate) is suspended, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

Section 3.04 Increased Cost; Reduced Return; Capital Adequacy; Reserves.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or any L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

65



--------------------------------------------------------------------------------

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
any L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
(within fifteen (15) days of its receipt of any such request) pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will (within fifteen (15) days of
its receipt of a request from a Lender or L/C Issuer) pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of the Administrative Agent,
any L/C Issuer or any Lender claiming compensation under this Article III and
setting forth the additional amount or amounts to be paid to it hereunder, an
explanation thereof and reasonable supporting information or evidence with
respect thereto shall be conclusive in the absence of manifest error so long as
such requests for compensation are made within ninety (90) days of incurrence.
Any Person seeking compensation under this Article III shall, in connection with
any such claim, provide both the Administrative Agent and the Borrower with a
copy of the certificate and supporting information/evidence referenced in the
previous sentence. In determining the compensation amount claimed, the
Administrative Agent or such Lender may use any reasonable averaging and
attribution methods. The Borrower shall pay such Lender or such L/C Issuer, as
the case may be, the amount shown as due on any such certificate within fifteen
(15) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or such L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than ninety (90) days prior to the date that such Lender or such
L/C Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the ninety (90) day period referred to above shall be extended to include
the period of retroactive effect thereof).

 

66



--------------------------------------------------------------------------------

Section 3.05 Compensation for Losses. Within fifteen (15) days of demand by any
Lender (with a copy to the Administrative Agent) from time to time, the Borrower
Parties shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b) any failure by the Borrower Parties (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.16;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower Parties shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing.

For purposes of calculating amounts payable by the Borrower Parties to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

Section 3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower such Lender or such L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or such L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or such L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or such L/C Issuer, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or any L/C Issuer in connection with any such designation or
assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 3.06(a) in a way that eliminates the additional cost, the Borrower may
replace such Lender in accordance with Section 10.16.

 

67



--------------------------------------------------------------------------------

Section 3.07 Survival. All of the Borrower Parties’ obligations under this
Article III shall survive for a period of ninety (90) days following the date on
which such obligations arise and shall, to the extent such ninety (90) day
period has not run prior to the termination of the Commitments and repayment of
all other Obligations hereunder, survive such termination of the Commitments and
repayment of all other Obligations hereunder for the remainder of such ninety
(90) day period.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01 Conditions of Initial Credit Extension. The occurrence of the
Closing Date, the initial effectiveness of this Agreement and obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
the jurisdiction of its incorporation or organization;

(v) a favorable opinion of McKenna Long & Aldridge, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, in form and substance
satisfactory to the Administrative Agent, covering enforceability of the Loan
Documents and other matters to be agreed upon;

(vi) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect; and
(C) the calculation of the Consolidated Leverage Ratio as of December 31, 2011;

(vii) a duly completed Compliance Certificate as of December 31, 2011, signed by
a Responsible Officer of the Borrower; and

 

68



--------------------------------------------------------------------------------

(viii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuers, the Swing Line Lender or the Required
Lenders reasonably may require.

(b) Any fees required to be paid to the Administrative Agent, the Arrangers or
any other Lender (whether pursuant to the Fee Letter or otherwise) on or before
the Closing Date shall have been paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
Attorney Costs of the Administrative Agent to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of Attorney Costs of the
Administrative Agent as shall constitute its reasonable estimate of Attorney
Costs incurred or to be incurred by it through the closing proceedings (provided
that such estimate shall not thereafter preclude a final settling of accounts
between the Borrower and the Administrative Agent).

(d) The representations and warranties of the Loan Parties contained in
Article V or any other Loan Document, or which are contained in any other
document furnished at any time under this Agreement, shall be true and correct
in all material respects on and as of the Closing Date.

(e) No Default shall exist and be continuing as of the Closing Date.

(f) There shall not have occurred a material adverse change since December 31,
2011 in the business, assets, operations, condition (financial or otherwise) or
prospects of the Borrower and its Consolidated Entities taken as a whole, or in
the facts and information regarding such entities as represented to date.

(g) There shall not exist any action, suit, investigation, or proceeding,
pending or threatened, in any court or before any arbitrator or governmental
authority that purports to affect the Borrower, its Consolidated Entities or any
transaction contemplated hereby, or that could reasonably be expected to have a
Material Adverse Effect on the Borrower and its Consolidated Entities or any
transaction contemplated hereby or on the ability of any party to perform its
obligations under the documents to be executed in connection herewith or in
connection with any other Loan Document.

(h) The Borrower and its Consolidated Entities shall be in compliance with all
existing financial obligations and Contractual Obligations, the failure to
comply with which could reasonably be expected to have a Material Adverse
Effect.

(i) The Administrative Agent and Lenders shall have completed all due diligence
with respect to the Borrower, its Consolidated Entities and its Unconsolidated
Entities and the Properties owned thereby.

(j) The Existing Indebtedness has been (or will be, simultaneously with closing
hereunder) repaid and satisfied in full and all lending commitments in respect
of the Existing Indebtedness have been terminated.

Section 4.02 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

69



--------------------------------------------------------------------------------

(a) The representations and warranties of the Loan Parties contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under this Agreement, shall be true and correct in all
material respects on and as of the date of such Credit Extension, except to the
extent of changes resulting from matters permitted under the Loan Documents or
other changes in the ordinary course of business not having a Material Adverse
Effect, and except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b) No Default (or, in the case of Revolving Credit Loans to be made in
connection with any Unreimbursed Amount, no Event of Default) shall exist, or
would result from such proposed Credit Extension.

(c) The Administrative Agent and, if applicable, an L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

(d) Each Co-Borrower that has not been released as a Co-Borrower pursuant to
Section 6.12 hereof shall have executed and delivered a Co-Borrower Joinder
Agreement, such other documents, instruments and agreements as may be reasonably
required by Administrative Agent to evidence such Co-Borrower’s obligations
hereunder in respect of the Revolving Credit Facility and such Revolving Credit
Notes as may be requested by the Lenders.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a), (b) and (d) have
been satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and the Lenders that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws.

The Borrower and each Consolidated Entity (a) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents (if any) to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, and (d) is
in compliance with all Laws; except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

Section 5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents;

 

70



--------------------------------------------------------------------------------

(b) conflict with or result in any breach or contravention of, or the creation
of any Lien (other than a Permitted Lien) under, (i) any Contractual Obligation
to which such Person is a party or (ii) any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

Section 5.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
except the filing of this Agreement with the Securities and Exchange Commission.

Section 5.04 Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except (i) that enforcement may be subject to bankruptcy,
insolvency, reorganization, moratorium or other similar laws (whether statutory,
regulatory or decisional) now or hereafter in effect relating to creditors’
rights generally and (ii) the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to certain equitable defenses and
to the discretion of the court before which any proceeding therefor may be
brought, whether in a proceeding at law or in equity.

Section 5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in accordance with GAAP the
financial condition of the Borrower and the Consolidated Entities (including the
Consolidated Entities’ interest in the Unconsolidated Entities) as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the applicable
parties as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness as required by GAAP.

(b) With respect to every calendar quarter which ends subsequent to the Closing
Date, the unaudited consolidated balance sheets of the Borrower and the
Consolidated Parties (including the Consolidated Entities’ interest in the
Unconsolidated Entities) dated as of the end of the most recently ended calendar
quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the most recently ended calendar quarter
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present in accordance with GAAP the financial condition of the
parties identified therein as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

71



--------------------------------------------------------------------------------

Section 5.06 Litigation.

Except as specifically disclosed in Schedule 5.06 (as amended by any Compliance
Certificate or Request for Credit Extension containing supplemental information
thereto), there are no actions, suits, proceedings, claims or disputes pending
or, to the knowledge of the Loan Parties after due and diligent investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Consolidated Party or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, that are not covered by
insurance and, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

Section 5.07 No Default.

Neither the Borrower, nor any Consolidated Entity is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

Section 5.08 Ownership of Property; Liens.

The Borrower and each Consolidated Entity has good record and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. The property of the Borrower and the
Consolidated Entities is subject to no Liens, other than Liens permitted by
Section 7.01.

Section 5.09 Environmental Compliance.

The Borrower and each Consolidated Entity conduct in the ordinary course of
business in connection with the purchase of real estate a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on or with respect to such
properties, and as a result thereof the Loan Parties have reasonably concluded
that, except as specifically disclosed in Schedule 5.09 (as amended by any
Compliance Certificate or Request for Credit Extension containing supplemental
information thereto), any violation of such Environmental Laws and claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.10 Insurance.

The properties of the Borrower and each Consolidated Entity are insured with
financially sound and reputable insurance companies not the Borrower, any
Subsidiary of the Borrower, any Consolidated Entity, any Unconsolidated Entity
or any Investment Entity, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Consolidated Entity operates.

Section 5.11 Taxes.

The Borrower and each Consolidated Entity have filed all Federal, state and
other material tax returns and reports required to be filed unless an extension
has been obtained, and have paid all Federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being

 

72



--------------------------------------------------------------------------------

contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. To the best
of Borrower’s knowledge and belief, there is no proposed tax assessment against
the Borrower or any Consolidated Entity that would, if made, have a Material
Adverse Effect.

Section 5.12 ERISA Compliance.

(a) Except as set forth on Schedule 5.12, each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal or state Laws. Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the best knowledge of the Borrower, nothing has
occurred which would prevent, or cause the loss of, such qualification. The
Borrower and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

Section 5.13 Consolidated Entities; REIT Status.

As of the Closing Date and as of the date of the last Compliance Certificate
delivered pursuant to the terms of this Agreement, the Borrower has no
Consolidated Entities other than those specifically disclosed in Part (a) of
Schedule 5.13 and has no equity investments in any other Unconsolidated Entity
or Investment Entity other than those specifically disclosed in Part (b) of
Schedule 5.13 (as amended by any Compliance Certificate containing supplemental
information thereto). The Borrower qualifies as a REIT.

Section 5.14 Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.

(a) The Borrower Parties are not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

 

73



--------------------------------------------------------------------------------

(b) None of the Borrower Parties, any Person Controlling any of the Borrower
Parties, or any Consolidated Entity is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

Section 5.15 Disclosure.

Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished in writing by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) as of the date
thereof contains any material misstatement of material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made and taken as a whole, not misleading;
provided that, with respect to projected financial information, the Borrower
Parties represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

Section 5.16 Compliance with Laws.

The Borrower and each Consolidated Entity is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

Section 5.17 Intellectual Property; Licenses, Etc.

The Borrower and each Consolidated Entity owns, or possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person except where such failure could not reasonably be expected to have a
Material Adverse Effect. To the best knowledge of the Loan Parties, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Borrower or
any Consolidated Entity infringes upon any rights held by any other Person
except where such failure could not reasonably be expected to have a Material
Adverse Effect. Except as specifically disclosed in Schedule 5.17, (as amended
by any Compliance Certificate or Request for Credit Extension containing
supplemental information thereto), no claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Loan Parties, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

Section 5.18 Taxpayer Identification Number. The Borrower’s true and correct
U.S. taxpayer identification number is set forth on Schedule 10.02.

Section 5.19 Burdensome Agreements. No Loan Party is a party to any Contractual
Obligation (other than this Agreement, any other Loan Document or such Loan
Party’s Organization Documents) that limits the ability of any Loan Party to
create, incur, assume or suffer to exist Liens on the Unencumbered Properties of
any Loan Party which are included in the calculation of either the

 

74



--------------------------------------------------------------------------------

covenant contained in Section 7.03(a)(ii) or the covenant contained in
Section 7.11(b) (for purposes of clarification, this Section 5.19 shall not
limit the ability of a Loan Party to enter into unsecured credit facilities
similar to this Agreement, provided that such credit facilities do not limit the
ability of any Loan Party to create, incur, assume or suffer to exist Liens on
such Unencumbered Properties, it being agreed that any agreement requiring
Unencumbered Properties to be free of Liens in order to be counted in a
borrowing base (such as the terms of Sections 7.01 and 7.03(a)(ii)) shall not
violate the foregoing).

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Loan Party shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Consolidated Entity to:

Section 6.01 Financial Statements.

Deliver to the Administrative Agent, in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders:

(a) as soon as available, but in any event within ninety (90) days after the end
of each calendar year of the Borrower (commencing with the calendar year ended
2012), a consolidated balance sheet of the Borrower and the Consolidated
Entities as at the end of such calendar year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
calendar year, setting forth in each case in comparative form the figures for
the previous calendar year, all in reasonable detail and prepared in accordance
with GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant or accounting firm of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification, exception,
assumption or explanatory language or any qualification, exception, assumption
or explanatory language as to the scope of such audit; and

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) calendar quarters of each calendar year of
the Borrower (commencing with the calendar quarter ended March 31, 2012), a
consolidated balance sheet of the Borrower and the Consolidated Entities as at
the end of such calendar quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such calendar
quarter and for the portion of the Borrower’s calendar year then ended, setting
forth in each case in comparative form the figures for the corresponding
calendar quarter of the previous calendar year and the corresponding portion of
the previous calendar year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and the Consolidated Entities in accordance with GAAP as of the date
thereof, subject only to normal year-end audit adjustments and the absence of
footnotes.

As to any information contained in materials furnished pursuant to Section 6.02,
the Borrower shall not be separately required to furnish such information under
clause (a) or (b) above, but the foregoing shall not be in derogation of the
obligation of the Borrower to furnish the information and materials described in
subsections (a) and (b) above at the times specified therein.

 

75



--------------------------------------------------------------------------------

Section 6.02 Certificates; Other Information.

Deliver to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or, if any such
Default shall exist, stating the nature and status of such event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters submitted to the board of
directors (or the audit committee of the board of directors) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any Consolidated Entity, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other material report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, or material
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto; and

(e) promptly, such additional data, certificates, reports, statements, documents
or other information regarding the business, assets, liabilities, financial or
corporate affairs, projected financial performance, operations or other matters
pertaining to the Borrower or any Consolidated Entity, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that the Borrower shall notify the
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system that is approved by the
Borrower, such approval not to be unreasonably withheld (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its

 

76



--------------------------------------------------------------------------------

Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower, its Affiliates or their respective securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.08); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor”; and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor”. Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”.

Section 6.03 Notices.

Promptly notify the Administrative Agent and each Lender after a Responsible
Officer becomes aware thereof:

(a) of the occurrence of any Default and the nature thereof;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Consolidated
Entity; (ii) any dispute, litigation, investigation, proceeding or suspension
between the Borrower or any Consolidated Entity and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting the Borrower or any Consolidated Entity, including pursuant
to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event; and

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Consolidated Entity.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower Parties have taken and
propose to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all material provisions of this
Agreement and any other Loan Document that have been breached.

Section 6.04 Payment of Obligations.

Pay and discharge as the same shall become due and payable, (a) all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Consolidated Entity; and
(b) all lawful material claims which, if unpaid, would by law become a Lien
(other than a Permitted Lien) upon its property, provided, however, such lawful
claims may be contested in good faith in appropriate

 

77



--------------------------------------------------------------------------------

proceedings and as to which adequate reserves in accordance with GAAP shall have
been established, but only so long as enforcement of any such claim has been
stayed and so long as such proceedings could not subject any Lender to any civil
or criminal penalty or liability.

Section 6.05 Preservation of Existence, Etc.

(a) Except to the extent failure to do the same is not likely to result in a
Material Adverse Effect: (i) preserve, renew and maintain in full force and
effect its legal existence and good standing under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05;
(ii) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business; and (iii) preserve or renew all of its registered patents, trademarks,
trade names and service marks and (b) cause the Borrower to, at all times during
the term hereof, maintain its status as an Internal Revenue Service-qualified
REIT.

Section 6.06 Maintenance of Properties.

Except to the extent failure to do the same is not likely to result in a
Material Adverse Effect: (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof; and (c) use at
least the standard of care typical in the industry in the operation and
maintenance of its facilities.

Section 6.07 Maintenance of Insurance.

Maintain with financially sound and reputable insurance companies (provided that
such companies shall not, in any case, be the Borrower, any Subsidiary of the
Borrower, any Consolidated Entity, any Unconsolidated Entity or any Investment
Entity), insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons and providing for not
less than thirty (30) days’ prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance.

Section 6.08 Compliance with Laws.

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

Section 6.09 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in all material respects in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Borrower or such Consolidated Entity, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Consolidated Entity, as the case may be.

 

78



--------------------------------------------------------------------------------

Section 6.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that neither the Administrative Agent nor any Lender shall take any
action which would result in the interference with any tenant’s right to quiet
enjoyment of the property subject to any lease during the term thereof;
provided, further, that the Administrative Agent and each Lender agree to use
reasonable efforts to share information among one another and to coordinate such
inspections to minimize disruption for the Borrower; provided, further, however,
that when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice.

Section 6.11 Use of Proceeds.

Use the proceeds of the Credit Extensions (a) to repay the Existing
Indebtedness, and (b) for acquisitions, development, renovation, working capital
in the ordinary course of business, to support letters of credit and other
general purposes.

Section 6.12 Additional Guarantors; Creation of Co-Borrowers; Release of
Co-Borrowers.

(a) Within thirty (30) days of the end of each calendar quarter during the term
of this Agreement, except as specifically provided below, cause each Person who
has become a Domestic Subsidiary that constitutes a Consolidated Entity during
the calendar quarter that was just ended, to (i) become a Guarantor by executing
and delivering to the Administrative Agent a Guarantor Joinder Agreement and
such other document as the Administrative Agent shall reasonably deem
appropriate for such purpose, and (ii) deliver to the Administrative Agent
documents of the types referred to in clauses (iii) and (iv) of Section 4.01(a)
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a)), all in form, content and scope
reasonably satisfactory to the Administrative Agent; provided, however, that
(A) a Consolidated Entity shall not be required to execute a Guarantor Joinder
Agreement and become a Guarantor hereunder if such Consolidated Entity (1) owns
no Unencumbered Properties which are included in the calculation of either the
covenant contained in Section 7.03(a)(ii) or the covenant contained in
Section 7.11(b) and (2) either (I) is prohibited under the terms of its
Organization Documents or the terms of any Indebtedness from providing
Guarantees of Indebtedness of any other Person, or (II) is not wholly-owned by
the Borrower, or (III) is directly or indirectly wholly-owned by the Borrower
and has aggregate assets with a book value of less than $25,000,000, (B) in the
event during any calendar quarter during the term of this Agreement, the
Borrower or any Consolidated Entity creates or acquires a Domestic Subsidiary
that has an asset value that exceeds five percent (5%) of the total value of
Unencumbered Properties included in the calculation of either the covenant
contained in Section 7.03(a)(ii) or the covenant contained in Section 7.11(b)
(as reasonably determined by the Administrative Agent using information provided
to it by the Borrower pursuant to the terms of this Agreement), then provided
that such Domestic Subsidiary owns Unencumbered Properties included in the
calculation of either the covenant contained in Section 7.03(a)(ii) or the
covenant contained in Section 7.11(b), the Borrower shall require such newly
created or acquired Domestic Subsidiary to execute and deliver the documentation
required pursuant to clauses (i) and (ii) above within thirty (30) days of the
date of creation or acquisition of such Domestic Subsidiary, and (C) to the
extent a Consolidated Entity

 

79



--------------------------------------------------------------------------------

that was previously exempted from execution of a Guarantor Joinder Agreement
pursuant to subclause (A) above no longer satisfies the criteria for exemption
set forth therein and is required to be a Guarantor hereunder, such Consolidated
Entity shall, within thirty (30) days of the end of the applicable calendar
quarter, fulfill the requirements of clauses (i) and (ii) above. Notwithstanding
the foregoing, the Borrower may nominate any Consolidated Entity to become a
Guarantor of the Facility, and each such entity’s inclusion as a Guarantor of
the Facility shall be subject to the terms and conditions otherwise set forth in
this Section 6.12. Notwithstanding the terms of clause 6.12(a)(ii) above, the
Administrative Agent shall have the right, in the exercise of its reasonable
discretion, to waive the requirement that the Borrower provide an opinion of
counsel with respect to a Consolidated Entity becoming a Guarantor hereunder for
any Consolidated Entity that has aggregate assets of less than $25,000,000 and
that does not represent more than two percent (2%) of the total value of all
Unencumbered Properties.

(b) Provide to the Administrative Agent, to the extent the Borrower intends to
qualify any then-existing Guarantor as a party entitled to directly borrow Loan
funds pursuant to the terms hereof and to otherwise act as a Borrower Party in
respect of the Facility for purposes of this Agreement (a “Co-Borrower”): (i) a
written request to designate such Guarantor as a Co-Borrower of the Facility,
(ii) a Co-Borrower Joinder Agreement executed by each of the Borrower and such
Guarantor and (iii) Notes for each Lender executed by the proposed Co-Borrower;
provided, that

(A) the materials required to be delivered pursuant to subclauses (i) and
(ii) above may be delivered to the Administrative Agent concurrently with the
materials causing the applicable Guarantor to initially qualify as a Guarantor
pursuant to clause (a) above (it being understood that no Person may become a
Co-Borrower unless it is first (or simultaneously becomes) a Guarantor and no
Guarantor can become a Co-Borrower until such materials have been delivered);

(B) the Administrative Agent shall have the right to approve or reject the
qualification of any proposed Co-Borrower subject to the following criteria:

(1) the Administrative Agent shall have the right to reject the qualification of
any proposed Co-Borrower within five (5) Business Days of its receipt of the
materials required above to the extent that any such materials delivered in
connection with the qualification thereof are not, in the reasonable judgment of
the Administrative Agent, complete, accurate or otherwise sufficient to cause
such proposed Co-Borrower to be legally bound as a Borrower Party hereunder and
shall, in connection with any rejection of a proposed Co-Borrower, deliver to
the Borrower a written explanation of the grounds for such rejection;

(2) in the absence of any rejection by the Administrative Agent pursuant to item
(1) above, the qualification of the proposed Co-Borrower shall be effective as
of the date occurring six (6) Business Days following the Administrative Agent’s
receipt of all materials required to be delivered for qualification of a
Co-Borrower pursuant to this clause (b); provided, that if the Administrative
Agent, for any reason, ultimately rejects the qualification of a proposed
Co-Borrower pursuant to the terms of this Section 6.12(b), the Administrative
Agent shall, promptly upon the request of the Borrower, return to the Borrower
the materials delivered pursuant to items (i), (ii) and (iii) of this
Section 6.12(b); and

 

80



--------------------------------------------------------------------------------

(C) any Guarantor designated from time to time as a Co-Borrower hereunder shall,
at all times (until released as a Co-Borrower hereunder) remain liable for all
of the outstanding Obligations as a Co-Borrower, and, until released as a
Guarantor, shall remain liable for all of the outstanding Obligations as a
Guarantor; provided, that release of a Person as a Co-Borrower hereunder shall
not constitute the release of such Person as a Guarantor.

(c) Provide to the Administrative Agent, to the extent the Borrower intends to
cause the release of any Co-Borrower from its qualification as a Co-Borrower
hereunder (i) a written request for the release of the applicable Co-Borrower
and (ii) a certification by the Borrower and such Co-Borrower that the
applicable Co-Borrower shall remain bound by the terms and conditions of its
Guarantor Joinder Agreement as a Guarantor of the Revolving Credit Facility, and
that, following its release as a Co-Borrower hereunder, it will remain liable as
a Guarantor for all of the Obligations pursuant to the terms of Article XI
hereof and that such Co-Borrower is not the “primary obligor” with respect to
any then-outstanding Loans (or that such Loans are being repaid in connection
with such requested release); provided that (A) any such request for release
shall be effective as of the Business Day following the Administrative Agent’s
receipt of the materials required pursuant to this clause (c); (B) the
Administrative Agent and/or Lenders shall, upon the release of any Person as a
Co-Borrower hereunder, return to the Borrower any Notes executed by the
applicable Co-Borrower; (C) any Co-Borrower which is released as a Co-Borrower
hereunder shall, immediately upon such release, resume its status as a Guarantor
hereunder and remain subject to all of the terms and conditions set forth herein
with respect to the Guarantors (including, without limitation, the provisions of
Article XI hereof), and (D) the Administrative Agent shall, at the request of
the Borrower, provide evidence of the release of any Co-Borrower in a form
reasonably acceptable to the Borrower to the extent such release is permitted
pursuant to this clause (c).

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Consolidated Entity to, directly or indirectly:

Section 7.01 Liens.

Create, incur, assume or suffer to exist any Lien (other than a Permitted Lien)
upon (a) any of the Unencumbered Properties; provided, that (i) mortgage
Indebtedness with respect to such Unencumbered Properties may be incurred to the
extent the underlying Indebtedness would not cause the Loan Parties to be in
violation of any financial or other covenant contained herein (including,
without limitation, those contained in Sections 7.03 or 7.11 hereof) and
(ii) the parties hereto acknowledge that the incurrence of any such mortgage
Indebtedness will cause the applicable Unencumbered Property to cease to qualify
as such for purposes of this Agreement; or (b) any of its other property, assets
or revenues, whether now owned or hereafter acquired, if the Indebtedness
underlying such Lien would cause the Loan Parties to be in violation of
Section 7.11(c) hereof.

Section 7.02 Investments.

Make any loan, advance or otherwise acquire evidences of Indebtedness, capital
stock or other securities of any Person or otherwise make any Investment,
except:

 

81



--------------------------------------------------------------------------------

(a) Investments in, loans and advances to, or other acquisitions of evidences of
Indebtedness or capital stock or other securities of the Borrower, any
Consolidated Entity or any Unconsolidated Entity, and

(b) Investments in, loans and advances to, or other acquisitions of evidences of
Indebtedness or capital stock or other securities of any Person if the same
relate to real estate, interests in real estate or Persons involved in the
ownership, investment, management, leasing, development or financing of real
estate to the extent such Investment is in compliance with the limitations on
assets that may be owned by real estate investment trusts and is consistent with
Borrower’s business strategy;

provided that Borrower and its Consolidated Entities shall not make Investments
in or loans or advances to, or acquire the capital stock of any Persons that
would qualify as an Investment Entity if the aggregate amount thereof, together
with amounts committed to be contributed or advanced to any other then-existing
Investment Entities, exceeds $90,000,000.

Notwithstanding anything to the contrary contained in the foregoing, each of the
Borrower and its Consolidated Entities may make investments of its working
capital and other reserves in (i) cash, (ii) Cash Equivalents and (iii) money
market mutual funds and other investments approved from time to time by the
Administrative Agent in its discretion.

Section 7.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness for Money Borrowed:

(a) that is Unsecured Debt, except to the extent that:

(i) if such Indebtedness is new Indebtedness that did not exist as of the
Closing Date, the Administrative Agent has received, not less than ten (10) days
prior to the closing of such Indebtedness, written notice of the intention of
such Loan Party to enter into such Indebtedness, together with a pro forma
Compliance Certificate showing projected compliance by the Loan Parties with
each of the financial covenants set forth herein from the date of the incurrence
of such Indebtedness through the Extended Maturity Date and a summary of the
material terms and conditions of the loan documents with respect thereto; and

(ii) the aggregate Unsecured Debt of the Loan Parties (including any requested
or pending Credit Extension) is less than or equal to the difference between
(A) the sum of (I) the Value of Income Producing Assets wholly owned by the Loan
Parties that are Unencumbered Properties, multiplied by sixty percent (60%) plus
(II) the Value of Non-Income Producing Assets wholly owned by the Loan Parties
that are Unencumbered Properties and that are not Land Assets, Condominium
Assets or Residential Assets, multiplied by sixty percent (60%), plus (III) the
Value of Non-Income Producing Assets wholly owned by the Loan Parties that are
Unencumbered Properties that are entitled residential Land Assets or Residential
Assets, multiplied by fifty percent (50%), plus (IV) the sum of (a) the value of
the items included in clause (a) of the definition of “Value of Liquid Assets”
(which items are wholly owned by the Loan Parties and not encumbered other than
by Permitted Liens described in clauses (a) or (b) of the definition thereof)
multiplied by one hundred percent (100%), plus (b) the value of the items
included in clauses (b) and (c) of the definition of “Value of Liquid Assets”
(which items are wholly owned by the Loan Parties and not encumbered other than
by Permitted Liens described in clauses (a) or (b) of the definition thereof)
multiplied by fifty percent (50%), less (B) the sum of (I) the amount of
incurred and outstanding secured Indebtedness that is recourse to the Borrower
and/or Consolidated Entities (not including debt recourse to a single asset
entity or

 

82



--------------------------------------------------------------------------------

customary recourse carve-outs relating to nonrecourse secured Indebtedness) in
excess of ten percent (10%) of Total Assets, plus (II) the aggregate amount by
which incurred and outstanding secured recourse Indebtedness (of the Borrower
and/or Consolidated Entities) exceeds seventy-five percent (75%) of the cost of
the underlying individual collateral (that are not Land Assets) securing such
Indebtedness, plus (III) the aggregate amount by which incurred and outstanding
secured recourse Indebtedness (of the Borrower and/or Consolidated Entities)
exceeds fifty percent (50%) of the cost of the underlying individual Land Assets
securing such Indebtedness; provided, that (y) to the extent the sum of the
amounts calculated pursuant to subclauses (A)(II), (A)(III) and (A)(IV) above
constitutes more than twenty percent (20%) of the total of the amount calculated
pursuant to subclauses (A)(I), (A)(II), (A)(III) and (A)(IV) of this clause
(a)(ii), such amount shall be reduced to the extent required to cause the amount
calculated pursuant to such subclauses (A)(II), (A)(III) and (A)(IV) to equal
twenty percent (20%) of the total of the amount calculated pursuant to
subclauses (A)(I), (A)(II), (A)(III) and (A)(IV) of this clause (a)(ii), and
(z) to the extent the amount calculated pursuant to subclause (A)(III) above
constitutes more than five percent (5%) of the total of the amount calculated
pursuant to subclauses (A)(I), (A)(II), (A)(III) and (A)(IV) of this clause
(a)(ii), such amount shall be reduced to the extent required to cause the amount
calculated pursuant to such subclause (A)(III) to equal five percent (5%) of the
total of the amount calculated pursuant to subclauses (A)(I), (A)(II), (A)(III)
and (A)(IV) of this clause (a)(ii); and

(b) that is Secured Debt that is recourse to the Borrower and/or Consolidated
Entities (not including debt recourse to a single asset entity or customary
recourse carve-outs relating to nonrecourse Secured Debt) except to the extent
that such Secured Debt does not, as of any date of calculation, exceed an
aggregate amount equal to twenty percent (20%) of Total Assets as of such date.

Section 7.04 Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, except
that, so long as no Default or Event of Default exists or would result
therefrom:

(a) any Consolidated Entity of the Borrower may merge with the Borrower,
provided that the Borrower shall be the continuing or surviving Person, or any
one or more other Consolidated Entities, provided that when any Guarantor or any
Co-Borrower is merging with another Consolidated Entity of the Borrower, such
Guarantor or Co-Borrower shall be the continuing or surviving Person or the
surviving entity shall assume all guarantee obligations of the Guarantor and, if
applicable, all obligations of such party as a Co-Borrower simultaneously with
such merger;

(b) any Person may merge or consolidate with or into the Borrower; provided that
(i) such action is not hostile, (ii) the Borrower shall be the continuing or
surviving Person, (iii) the other entity or entities involved in such merger or
consolidation are engaged in a line of business in which the Borrower is
permitted to engage and (iv) after giving effect to such merger or
consolidation, the Borrower shall be in compliance, on a pro forma basis, with
Sections 7.03 and 7.11; and

(c) any Guarantor may be dissolved if such Guarantor is being released from its
Guaranty by the Administrative Agent pursuant to the terms of Section 9.11(d)
hereof, and any other Consolidated Entity that is not a Loan Party may be
dissolved if it ceases to hold material assets.

Section 7.05 Dispositions.

Make any Disposition or enter into any agreement to make any Disposition,
except:

 

83



--------------------------------------------------------------------------------

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Consolidated Entity to the Borrower or to a
wholly-owned Consolidated Entity of the Borrower or other Person that will be a
Guarantor upon the completion of such Disposition; provided that if the
transferor of such property is a Guarantor, the transferee thereof must either
be the Borrower or a Guarantor;

(e) Any other Dispositions by the Borrower and/or the Consolidated Entities;
provided that, (i) to the extent any such Disposition involves property with a
value or purchase price in excess of $50,000,000, neither the Borrower nor any
Consolidated Entity shall Dispose of such property unless the Borrower has,
within twenty (20) days prior to such disposition, delivered to the
Administrative Agent a Compliance Certificate showing projected compliance by
the Loan Parties with each of the financial covenants set forth herein;
(ii) except to the extent the Administrative Agent has provided written consent
for such Disposition expressly noting the existence or projected existence of
such Event of Default, no Event of Default shall exist as of the date of such
Disposition or would result from such Disposition and (iii) to the extent such
action would require that a Guarantor be released, the Administrative Agent has
provided written consent of such release (which consent will not be withheld or
unreasonably delayed to the extent a properly and fully completed Compliance
Certificate is provided by the Borrower pursuant to and in accordance with
subclause (i) above and such asset is the only asset of the applicable Guarantor
or such asset is the Capital Stock of such Guarantor).

Section 7.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment or Restricted
Purchase, or incur any obligation (contingent or otherwise) to do so, except
that:

(a) the Borrower may, during any taxable year, declare or make Restricted
Payments if the Borrower’s Consolidated Leverage Ratio, as of the end of the
preceding taxable year, is less than or equal to 0.60 to 1.00; provided,
however, that if the Borrower’s Consolidated Leverage Ratio is greater than 0.60
to 1.00 as of the end of any taxable year, the Borrower may, during the next
taxable year, only declare or make Restricted Payments in an amount not to
exceed the minimum amount required to maintain REIT status;

(b) the Consolidated Entities may make Restricted Payments to the Borrower and
to any other Consolidated Entities;

(c) the Borrower and the Consolidated Entities may make cash distributions to
their respective shareholders or other owners for capital gains resulting from
certain assets sales to the extent necessary to avoid payment of taxes on such
asset sales imposed under Sections 857(b)(3) and 4981 of the Code;

(d) any Consolidated Entity (other than the Borrower) may make payments to any
partner, member or shareholder of such Person required to be made pursuant to
any contractual obligations of such Person or the Organization Documents of such
Person (other than distributions to the equity holders of the Borrower in their
capacity as such); and

 

84



--------------------------------------------------------------------------------

(e) so long as there does not exist at such time and would not be caused
thereby, (i) an Event of Default under this Agreement, or (ii) any other Event
of Default which has not been cured or waived by the Required Lenders within a
period of ninety (90) days from the date that the Borrower knew or should have
known of such Event of Default, the Borrower may make Restricted Purchases.

Section 7.07 Intentionally Omitted.

Section 7.08 Transactions with Affiliates.

Enter into any material transaction of any kind with any Affiliate of the
Borrower, whether or not in the ordinary course of business, other than on fair
and reasonable terms substantially as favorable to the Borrower or such
Affiliate as would be obtainable by the Borrower or such Affiliate at the time
in a comparable arm’s length transaction with a Person other than an Affiliate
except for agreements which are direct cost or direct revenue pass-through in
nature.

Section 7.09 Burdensome Agreements. Enter into or suffer to exist any
Contractual Obligation (other than this Agreement, any other Loan Document or
such Loan Party’s Organization Documents) that limits the ability of any Loan
Party to create, incur, assume or suffer to exist Liens on the Unencumbered
Properties of any Loan Party which are included in the calculation of either the
covenant contained in Section 7.03(a)(ii) or the covenant contained in
Section 7.11(b) (for purposes of clarification, this Section 7.09 shall not
limit the ability of a Loan Party to enter into unsecured credit facilities
similar to this Agreement, provided that such credit facilities do not limit the
ability of any Loan Party to create, incur, assume or suffer to exist Liens on
such Unencumbered Properties, it being agreed that any agreement requiring
Unencumbered Properties to be free of Liens in order to be counted in a
borrowing base (such as the terms of Sections 7.01 and 7.03(a)(ii)) shall not
violate the foregoing).

Section 7.10 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

Section 7.11 Financial Covenants.

(a) Shareholders’ Equity. Permit Shareholders’ Equity at any time to be less
than the sum of (i) the greater of (A) $406,000,000.00 and (B) an amount equal
to seventy percent (70%) of the amount of Shareholders’ Equity as of March 31,
2012, plus (ii) an amount equal to seventy percent (70%) of the amount of
proceeds (net of transaction costs) received by the Borrower or any wholly-owned
Consolidated Entity (other than (A) issuances to the Borrower or a wholly-owned
Consolidated Entity or (B) issuances the proceeds of which are used to refinance
an existing equity issue) from the issuance of shares of capital stock,
warrants, options or other equity securities of any class or character following
the Closing Date.

(b) Consolidated Unencumbered Interest Coverage Ratio. Permit the Consolidated
Unencumbered Interest Coverage Ratio (as calculated as of the end of each
calendar quarter of the Borrower based on the information provided pursuant to
Section 6.01 hereof) to be less than 2.00 to 1.00.

 

85



--------------------------------------------------------------------------------

(c) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at any
time during the term hereof to be greater than 0.60 to 1.00.

(d) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio (as of the end of any calendar quarter of the Borrower
based on the information provided pursuant to Section 6.01 hereof) to be less
than (i) 1.40 to 1.00 for all dates prior to the Extension Effective Date and
(ii) 1.50 to 1.00 for the calendar date on the Extension Effective Date and for
all dates thereafter.

Section 7.12 Prepayment of Other Indebtedness, Etc.

If any Event of Default has occurred and is continuing or would be directly or
indirectly caused as a result thereof, after the issuance thereof, (a) amend or
modify any of the terms of any Indebtedness of such Person (other than
Indebtedness arising under the Loan Documents) if such amendment or modification
would add or change any terms in a manner adverse in any material respect to
such Person or to the Lenders, (b) shorten the final maturity or average life to
maturity thereof or require any payment thereon to be made sooner than
originally scheduled or increase the interest rate applicable thereto, or
(c) make (or give any notice with respect thereto) any voluntary or optional
payment or prepayment thereof, or make (or give any notice with respect thereto)
any redemption or acquisition for value or defeasance (including without
limitation, by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due), refund,
refinance or exchange with respect thereto.

Section 7.13 Organization Documents; Subsidiaries.

Permit any Loan Party to (a) amend, modify, waive or change its Organization
Documents in a manner materially adverse to the Lenders or in a manner that
permits any Person (other than Thomas G. Cousins) to, at any time, own more than
twenty-five percent (25%) of the voting equity securities of the Borrower, or
(b) create, acquire or permit to exist or permit or cause any of their
Subsidiaries to create, acquire or permit to exist, any Foreign Subsidiaries,
except to the extent that the assets held in such Foreign Subsidiaries
constitute less than ten percent (10%) of Total Assets.

Section 7.14 Tax Driven Lease Transactions.

Until any real property asset of the Combined Parties that is subject to a Tax
Driven Lease Transaction has been repurchased by a Loan Party as provided in the
applicable Tax Driven Lease Transaction Documents, without the prior written
consent of the Required Lenders, modify or amend any Tax Driven Lease
Transaction Documents, or any other agreement related thereto, in any manner
that would (i) cause a change in the accounting treatment of such Tax Driven
Lease Transaction under GAAP, (ii) adversely affect the ability of any Combined
Party to repurchase any property of the Combined Parties that is subject to a
Tax Driven Lease Transaction for nominal consideration or (iii) otherwise cause
such transaction to not meet the terms of the definition of Tax Driven Lease
Transactions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default.

Any of the following shall constitute an Event of Default:

 

86



--------------------------------------------------------------------------------

(a) Non-Payment. Any Borrower Party or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation at maturity, or (ii) within five (5) Business Days after
the same becomes due, any interest on any Loan or on any L/C Obligation, or any
fee due hereunder, or (iii) within ten (10) Business Days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower (or, if applicable, any Borrower Party)
fails to perform or observe any term, covenant or agreement contained in any of
Section 6.01, 6.02, 6.03, 6.05, 6.10, 6.11 or 6.12 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt of notice by the Loan Parties; or

(d) Representations and Warranties. Any representation, warranty or
certification made or deemed made by or on behalf of the Borrower or any other
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

(e) Cross-Default.

(i) Any Loan Party or any Consolidated Entity (A) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any recourse Indebtedness for Money Borrowed or
Monetized Guarantee (other than Indebtedness hereunder and Indebtedness under
Swap Contracts) having an aggregate principal amount (excluding undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness for Money Borrowed or Monetized Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs and (C) all applicable grace and/or cure
period with respect to such Indebtedness for Money Borrowed has expired, the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness for Money Borrowed or the beneficiary or
beneficiaries of such Monetized Guarantee (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness for Money Borrowed to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness for Money Borrowed to be made, prior to its stated
maturity, or such Monetized Guarantee to become payable or cash collateral in
respect thereof to be demanded; or

(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Loan Party or any Consolidated Entity is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which any Loan Party or any Consolidated
Entity is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by any Loan Party or such Consolidated Entity as a result
thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Consolidated Entity
institutes or consents to the institution of any proceeding against it under any
Debtor Relief Law, or makes an

 

87



--------------------------------------------------------------------------------

assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; provided that this Section 8.01(f) shall not apply to Cousins/Meyers
II, LLC; or

(g) Inability to Pay Debts; Attachment. Any Loan Party or any Consolidated
Entity admits in writing its inability or otherwise fails generally to pay its
debts as they become due; provided that this Section 8.01(g) shall not apply to
Cousins/Meyers II, LLC; or

(h) Judgments. There is entered against any Loan Party or any Consolidated
Entity (i) a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of thirty (30) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect with respect to any Loan Party; or any Loan Party other than
the Administrative Agent or one of the Lenders contests in any manner the
validity or enforceability of any Loan Document; or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control with respect to the
Borrower.

Section 8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower Parties;

 

88



--------------------------------------------------------------------------------

(c) require that the Borrower Parties Cash Collateralize the L/C Obligations (in
an amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any of the Borrower Parties under the
Bankruptcy Code of the United States, the obligation of each Lender to make
Loans and any obligation of the L/C Issuers to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower Parties to Cash Collateralize
the L/C Obligations as aforesaid shall automatically become effective, in each
case without further act of the Administrative Agent or any Lender.

Section 8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and L/C Obligations (to the extent of the
aggregate undrawn amounts of outstanding Letters of Credit), ratably among the
Lenders and, in the case of L/C Obligations, to the Administrative Agent (for
the account of the applicable L/C Issuers to Cash Collateralize that portion of
L/C Obligations comprised of the aggregate undrawn amount of Letters of Credit),
in proportion to the respective amounts described in this clause Fourth held by
them; provided, that, to the extent Obligations constituting unpaid principal
and L/C Borrowings remain unpaid or L/C Obligations are not fully Cash
Collateralized after application of all amounts as provided in this clause
Fourth, then, as and when Letters of Credit expire without being drawn, the Cash
Collateral held therefor shall be paid ratably among the Lenders and the
Administrative Agent as first provided in this clause Fourth until the unpaid
principal of all Loans and L/C Borrowings has been paid in full and all L/C
Obligations have been fully Cash Collateralized;

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

89



--------------------------------------------------------------------------------

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX

ADMINISTRATIVE AGENT

Section 9.01 Appointment and Authorization of Administrative Agent.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

(b) Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this Article IX with respect to any
acts taken or omissions suffered by such L/C Issuer in connection with Letters
of Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in this Article IX and in the
definition of “Agent-Related Person” included such L/C Issuer with respect to
such acts or omissions, and (ii) as additionally provided herein with respect to
such L/C Issuer.

Section 9.02 Delegation of Duties.

The Administrative Agent may execute any of its duties under this Agreement or
any other Loan Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

Section 9.03 Liability of Administrative Agent.

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
any officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred

 

90



--------------------------------------------------------------------------------

to or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Loan Party or any other party
to any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party or
any Affiliate thereof.

Section 9.04 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 9.05 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default”.
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to such
Default as may be directed by the Required Lenders in accordance with
Article VIII; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable or in the best interest of the
Lenders.

Section 9.06 Credit Decision; Disclosure of Information by Administrative Agent.

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be

 

91



--------------------------------------------------------------------------------

deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower Parties and the other Loan Parties hereunder.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower Parties and the other
Loan Parties. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of any Agent-Related Person.

Section 9.07 Indemnification of Administrative Agent.

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities to the
extent determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Agent-Related Person’s own gross
negligence or willful misconduct; provided, however, that no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower
Parties. The undertaking in this Section shall survive termination of the
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

Section 9.08 Administrative Agent in its Individual Capacity.

Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Loan Parties and their respective Affiliates
as though Bank of America were not the Administrative Agent or an L/C Issuer
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, Bank of America or its Affiliates
may receive information regarding any Loan Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that the Administrative Agent
shall be under no obligation to provide

 

92



--------------------------------------------------------------------------------

such information to them. With respect to its Loans, Bank of America shall have
the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not the Administrative Agent
or an L/C Issuer, and the terms “Lender” and “Lenders” include Bank of America
in its individual capacity.

Section 9.09 Successor Administrative Agent.

The Administrative Agent may be removed at the written direction of the Required
Lenders to the extent the Administrative Agent is shown to be grossly negligent
in the performance of its material obligations and/or duties hereunder or to
have engaged in willful misconduct in the performance of such obligations and/or
duties. The Administrative Agent may resign as Administrative Agent upon thirty
(30) days’ notice to the Lenders and the Borrower; provided that any such
resignation by or removal of Bank of America shall also constitute its
resignation or removal (as applicable) as an L/C Issuer and the Swing Line
Lender. If the Administrative Agent resigns or is otherwise removed under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
administrative agent for the Lenders, which successor administrative agent shall
be consented to by the Borrower at all times other than during the existence of
an Event of Default (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor administrative agent is appointed prior to
the effective date of the resignation or removal of the Administrative Agent,
the Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders (and, in the
case of a removal of the Administrative Agent, with the consent of the Borrower,
such consent not to be unreasonably withheld). Upon the acceptance of its
appointment as successor administrative agent hereunder, the Person acting as
such successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent, L/C Issuer and Swing Line Lender
and the respective terms “Administrative Agent,” “L/C Issuer” and “Swing Line
Lender” shall mean such successor administrative agent, Letter of Credit issuer
and swing line lender, and the retiring Administrative Agent’s appointment,
powers and duties as Administrative Agent shall be terminated and the retiring
L/C Issuer’s and Swing Line Lender’s rights, powers and duties as such shall be
terminated, without any other or further act or deed on the part of such
retiring L/C Issuer or Swing Line Lender or any other Lender, other than the
obligation of the successor L/C Issuer to issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or to make other arrangements satisfactory to the retiring L/C Issuer
to effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit. After any retiring or removed Administrative Agent’s
resignation or removal (as applicable) hereunder as Administrative Agent, the
provisions of this Article IX and Sections 10.04 and 10.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent, an L/C Issuer or Swing Line Lender under this Agreement.
If no successor administrative agent has accepted appointment as Administrative
Agent by the date which is thirty (30) days following a retiring or removed
Administrative Agent’s notice of resignation or its removal by the Lenders, the
retiring/removed Administrative Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.

Section 9.10 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower Parties) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

93



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(i) and (j), Section 2.09 and
Section 10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.11 Guaranty/Borrower Party Matters.

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion to release any Guarantor from its obligations under the Guaranty
if:

(a) (i) such Person is the subject of or enters into a Disposition pursuant to
Section 7.05(e) hereof, (ii) the Administrative Agent receives a Compliance
Certificate with respect to such Disposition, (iii) such Compliance Certificate
is properly and fully completed pursuant to and in accordance with
Section 7.05(e)(i) and (iv) the asset subject to such Disposition is the only
asset of the applicable Guarantor or is the Capital Stock of such Guarantor;

(b) (i) such Person enters into mortgage Indebtedness that is permitted by
Section 7.01(a) hereof and the terms of such mortgage Indebtedness prohibit such
Person from being a Guarantor hereunder, (ii) the Administrative Agent receives
a Compliance Certificate with respect to such mortgage Indebtedness
demonstrating compliance with the requirements of Section 7.01(a)(i) hereof and
(iii) the asset being subject to such mortgage Indebtedness is the only asset of
the applicable Guarantor;

(c) such Person otherwise ceases to be a Consolidated Entity as a result of a
transaction permitted hereunder; or

(d) such Guarantor, following any transaction not prohibited by the terms of
this Agreement, ceases to hold any material assets.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.11. The
Administrative Agent shall, at the request of the Borrower, consent to the
release of any Guarantor hereunder or otherwise provide evidence of such release
reasonably acceptable to the Borrower to the extent such release is permitted
pursuant to clauses (a), (b) or (c) above. The Lenders further irrevocably
authorize the Administrative Agent to qualify, reject the qualification of and
permit the release of Co-Borrowers in accordance with the provisions of Sections
6.12(b) and (c) hereof.

 

94



--------------------------------------------------------------------------------

Section 9.12 Other Agents; Arrangers and Managers.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “syndication agent,” “documentation agent,”
“managing agent,” “co-agent,” “bookrunner,” “book manager,” “lead manager,”
“arranger,” “lead arranger” or “co-arranger” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
in the case of such Lenders, those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.

ARTICLE X

MISCELLANEOUS

Section 10.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower Parties or any other
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower Parties or the applicable Loan Party, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in (i) Section 4.01(a) without the written
consent of each Lender and (ii) without limiting the generality of clause (a)(i)
preceding, Section 4.02 as to any Credit Extension under the Revolving Credit
Facility without the written consent of the Required Lenders;

(b) except as permitted by Section 2.14 hereof, extend or increase the
Commitment of any Lender (or reinstate any Commitment of any Lender terminated
pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest or fees due to the
Lenders (or any of them) or any scheduled or mandatory reduction of the
Revolving Credit Commitments hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower Parties to pay interest or Letter of Credit Fees at the Default Rate;

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

 

95



--------------------------------------------------------------------------------

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(g) except as expressly provided in this Agreement or the other Loan Documents,
release any Guarantor from the Guaranty without the written consent of each
Lender;

(h) waive any Event of Default based on a failure to pay principal, interest or
fees due hereunder (as referenced in Section 8.01(a)) without the written
consent of each Lender;

(i) permit the Borrower or any Borrower Party to assign any of its obligations
hereunder, except in accordance with Section 10.07(a) hereof without the written
consent of each Lender; or

(j) impose any greater restriction on the ability of any Lender under the
Facility to assign any of its rights or obligations hereunder without the
written consent of the Required Lenders;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Letter of Credit Application relating to any Letter of Credit issued or to be
issued by such L/C Issuers; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto
(but not in contravention of Section 10.01(d) above with respect to fees payable
to any Lender). Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders) for so long
as such Lender is a Defaulting Lender, except that (x) the Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender.

Section 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to subsection (c) below) electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, any other Borrower Party, any Guarantor, the
Administrative Agent, any L/C Issuer or the Swing Line Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties; and

 

96



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b). Notwithstanding the foregoing, notices relating to Defaults,
Events of Default or the exercise of remedies hereunder shall only be delivered
by hand (and signed for by a Person at the offices of or the mail facilities
used by the Borrower), overnight courier service or certified or registered
mail.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower Party, any Lender, any L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Borrower
Party’s or the Administrative Agent’s transmission of Borrower Materials through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Borrower Party, any Lender, any
L/C Issuer or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).

(d) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

 

97



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower or
any other Borrower Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower Parties shall
indemnify each Agent-Related Person and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower or any other Borrower
Party. All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

(f) Change of Address, Etc. Each of the Borrower and the Administrative Agent,
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Laws.

Section 10.03 No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Section 10.04 Attorney Costs, Expenses and Taxes.

The Borrower Parties agree (a) to pay or reimburse the Administrative Agent for
all reasonable costs and expenses incurred in connection with the preparation,
negotiation and execution of this Agreement and the other Loan Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative Agent and each Lender for all reasonable costs and
expenses incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents in connection with an Event of Default (including all such reasonable
costs and expenses incurred during any “workout” or restructuring in respect of
the Obligations and during any legal proceeding, including any proceeding under
any Debtor Relief Law), including all Attorney Costs. The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the

 

98



--------------------------------------------------------------------------------

Administrative Agent and the cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender in connection
with an Event of Default. All amounts due under this Section 10.04 shall be
payable within ten (10) Business Days after demand therefor. The agreements in
this Section shall survive the termination of the Commitments and repayment of
all other Obligations.

Section 10.05 Indemnification by the Borrower.

Whether or not the transactions contemplated hereby are consummated, the
Borrower Parties shall indemnify and hold harmless each Agent-Related Person,
each Lender and their respective Affiliates, directors, officers, employees,
counsel, agents and attorneys-in-fact (collectively the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with or as a result of
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
an L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), or (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, any Consolidated Entity or any other Loan
Party, or any Environmental Liability related in any way to the Borrower, any
Consolidated Entity or any other Loan Party, or (d) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN
PART OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses or disbursements are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from such Indemnitee’s breach in bad faith, gross
negligence or willful misconduct. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee have any liability for
any indirect or consequential damages relating to this Agreement or any other
Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). All amounts due under this
Section 10.05 shall be payable within ten (10) Business Days after demand
therefor. The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations. Without limiting the provisions of Section 3.01(c), this
Section 10.04 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

Section 10.06 Payments Set Aside.

To the extent that any payment by or on behalf of any Borrower Party is made to
the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of set-off, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated,

 

99



--------------------------------------------------------------------------------

declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

Section 10.07 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(e) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under the Facility and the Loans at the time owing to it
under the Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 in the case of any assignment in
respect of the Revolving Credit Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

 

100



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund (unless the addition of such
Lender, Affiliate of Lender or Approved Fund will, as of the effective date of
such assignment, make the Borrower Parties liable for payment of additional
amounts under Article III hereof that are not otherwise payable to the
assignor);

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (ii) any Loan to a Person not a
Lender, an Affiliate of a Lender or an Approved Fund with respect to such
Lender;

(C) the consent of the L/C Issuers (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient,

 

101



--------------------------------------------------------------------------------

upon distribution thereof as appropriate (which may be outright payment,
purchases by the assignee of participations or subparticipations, or other
compensating actions, including funding, with the consent of the Borrower and
the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Pro Rata Share. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurson.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request and return of a Note being
replaced, cancelled or marked replaced, the Borrower and Co-Borrowers (at their
expense), as applicable, shall execute and deliver a Note to the assignee Lender
(provided, that the Co-Borrowers shall deliver their Revolving Credit Notes to
the Administrative Agent absent a specific request by a Lender for its
respective Revolving Credit Note). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower Parties (and such agency being only for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts of
the Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower Parties, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower Parties or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under

 

102



--------------------------------------------------------------------------------

this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower Parties, the Administrative Agent, the L/C Issuers and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
notwithstanding notice to the contrary. For the avoidance of doubt, each Lender
shall be responsible for the indemnity under Section 10.05 without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification that would (i) postpone any date
upon which any payment of money is scheduled to be paid to such Participant,
(ii) reduce the principal, interest, fees or other amounts payable to such
Participant, or (iii) release any Guarantor from the Guaranty to which it is a
party. Each Lender that sells a participation agrees, at the Borrower’s request
and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 3.06 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time without need for any consent
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(f) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York Electronic Signatures and Records Act, or
any other similar state Laws based on the Uniform Electronic Transactions Act.

(g) Registration as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America or JPMorgan Chase Bank, as applicable, assigns all of its Revolving
Credit Commitment and Revolving Credit Loans pursuant to subsection (b) above,
Bank of America or JPMorgan Chase Bank, as applicable, may, (i) upon thirty
(30) days’ notice to the Borrower and the Lenders, resign as an L/C Issuer
and/or (ii) upon thirty (30) days’

 

103



--------------------------------------------------------------------------------

notice to the Borrower, in the case of Bank of America, resign as Swing Line
Lender. In the event of any such resignation as L/C Issuer or Swing Line Lender,
the Borrower shall be entitled to appoint from among the Revolving Credit
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America or JPMorgan Chase Bank, as applicable,
as an L/C Issuer or (solely in the case of Bank of America) Swing Line Lender,
as the case may be. If Bank of America or JPMorgan Chase Bank, as applicable,
resigns as an L/C Issuer, it shall retain all the rights and obligations of an
L/C Issuer hereunder with respect to all applicable Letters of Credit issued by
it outstanding as of the effective date of its resignation as an L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Revolving Credit Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Revolving Credit Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).

Section 10.08 Confidentiality.

Each of the Administrative Agent and the Lenders for themselves, their
Affiliates and Agent Related Persons, agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives who need to know the
Information in connection with the transactions contemplated by the Agreement
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential) and who will use such Information only in
connection with the transactions contemplated by the Agreement; (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it; (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, provided that prior to making any such
disclosure (other than to a banking regulator or auditor), such Person shall
endeavor in the ordinary course of business to promptly notify the Borrower in
writing so that the Borrower may seek an appropriate protective order
(notwithstanding the foregoing, should such Person fail to notify Borrower, such
person shall have no liability to Borrower or any other Credit Party); (d) to
any other party to this Agreement; (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of the
Loan Parties; (g) with the consent of the Borrower; (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower; or (i) to the
National Association of Insurance Commissioners or any other similar
organization having jurisdiction over such Lender. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments, and the
Credit Extensions. For the purposes of this Section, “Information” means all
information received from the Borrower or any of its Consolidated Entities
relating to the Borrower or any Combined Entity or Investment Entity or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis as
described above prior to disclosure by the Borrower or any Combined Entity

 

104



--------------------------------------------------------------------------------

or Investment Entity; provided that, in the case of information received from
the Borrower or any Combined Party after the date hereof, except as expressly
noted thereon, all financial information or other information relating to any
proposed transactions of the Borrower, any Combined Party, any Investment Entity
or any of the Borrower’s Affiliates shall be considered confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 10.09 Set-off.

In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default after obtaining
the prior written consent of the Administrative Agent, each Lender is authorized
at any time and from time to time, without prior notice to the Borrower or any
other Loan Party, any such notice being waived by the Borrower (on its own
behalf and on behalf of each Loan Party) to the fullest extent permitted by law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other indebtedness at any time
owing by, such Lender to or for the credit or the account of the respective Loan
Parties, and each Loan Party hereby grants a security interest in all such
deposits and indebtedness to the Administrative Agent for the benefit of the
Administrative Agent and the Lenders, against any and all Obligations owing to
such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the L/C Issuers and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application made by such Lender; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.

Section 10.10 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower Parties. In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

105



--------------------------------------------------------------------------------

Section 10.11 Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

Section 10.12 Integration.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

Section 10.13 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension (unless such notice has been
received from the Borrower in writing), and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied or any Letter of Credit shall remain outstanding.

Section 10.14 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, any L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

Section 10.15 Intentionally Omitted.

Section 10.16 Replacement of Lenders.

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives the Borrower the right
to replace a Lender as a party hereto , then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and

 

106



--------------------------------------------------------------------------------

consents required by, Section 10.07), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.07(b);

(b) subject to Section 2.17, such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 10.17 Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF GEORGIA APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF GEORGIA SITTING IN
FULTON COUNTY OR OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF SUCH STATE,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWER, THE OTHER
BORROWER PARTIES, THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE BORROWER, THE OTHER BORROWER PARTIES,
THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY
CREDIT DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH OF THE BORROWER, THE
OTHER BORROWER PARTIES, THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH LENDER
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

107



--------------------------------------------------------------------------------

Section 10.18 Waiver of Right to Trial by Jury.

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 10.19 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) the credit facility
provided for hereunder and any related arranging or other services in connection
therewith are arm’s-length commercial transactions between the Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, and the Lenders on the other hand, and the
Borrower and each other Loan Party is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent and each Arranger
is and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for the Borrower, any other Loan Party or any of their
respective Affiliates, stockholders, creditors (other than acting as
Administrative Agent for the Lenders hereunder) or employees or any other
Person; (iii) neither the Administrative Agent nor any Arranger has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower or any other Loan Party with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or any Arranger has advised or
is currently advising the Borrower, any other Loan Party or any of their
respective Affiliates on other matters) and neither the Administrative Agent nor
any Arranger has any obligation to the Borrower, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent, the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent nor any
Arranger has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) neither the Administrative
Agent nor any Arranger has provided or will provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each of the Borrower and the other Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each of the Borrower and the other Loan Parties
hereby waives and releases, to the fullest extent permitted by law, any claims
that it may have against the Administrative Agent and the Arrangers with respect
to any breach or alleged breach of agency or fiduciary duty.

 

108



--------------------------------------------------------------------------------

Section 10.20 USA PATRIOT Act Notice.

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Borrower Party that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies such Borrower Party, which information includes the name and address
of such Borrower Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower Party in
accordance with the Act.

Section 10.21 Attorneys’ Fees.

As used in this Agreement and in the other Loan Documents, “reasonable”
attorneys’ fees of the Administrative Agent’s, any Lender’s or any other
Person’s counsel shall mean the actual fees of such Person’s counsel billed at
standard hourly rates of such counsel, computed without regard to any percentage
of principal and interest as provided in O.C.G.A. § 13-1-11(a)(2).

Section 10.22 Existing Credit Agreement.

Upon the satisfaction of all conditions precedent to the effectiveness of this
Agreement, the Agreement amends and restates the Existing Credit Agreement in
its entirety.

ARTICLE XI

GUARANTY

Section 11.01 The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Swap Contract with respect to the
Loans, and the Administrative Agent as hereinafter provided, as primary obligor
and not as surety, the prompt payment of the Obligations in full when due after
the expiration of all applicable grace or cure periods (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due after the expiration of all applicable grace or cure periods
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise), the Guarantors will, jointly and
severally, promptly pay the same, without any demand or notice whatsoever
(except for such notices as may be specifically required by the terms of the
Loan Documents), and that in the case of any extension of time of payment or
renewal of any of the Obligations, the same will be promptly paid in full when
due after the expiration of all applicable grace or cure periods (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or Swap Contracts entered into in connection with the
Loans, the obligations of each Guarantor under this Agreement and the other Loan
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under the Debtor
Relief Laws or any comparable provisions of any applicable state law.

 

109



--------------------------------------------------------------------------------

Section 11.02 Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or Swap Contracts
entered into in connection with the Loans, or any other agreement or instrument
referred to therein, or any substitution, release, impairment or exchange of any
other guarantee of or security for any of the Obligations, and, to the fullest
extent permitted by applicable law, irrespective of any other circumstance
(other than payment) whatsoever which might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, it being the intent of
this Section 11.02 that the obligations of the Guarantors hereunder shall be
absolute and unconditional under any and all circumstances. Each Guarantor
agrees that such Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against any Borrower Party or any other Guarantor
for amounts paid under this Article XI until such time as the Obligations have
been Fully Satisfied. Without limiting the generality of the foregoing, it is
agreed that, to the fullest extent permitted by law, the occurrence of any one
or more of the following shall not alter or impair the liability of any
Guarantor hereunder which shall remain absolute and unconditional as described
above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract entered into in connection with the Loans between
any Consolidated Party and any Lender, or any Affiliate of a Lender, or any
other agreement or instrument referred to in the Loan Documents or such Swap
Contracts shall be done or omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any Swap Contract entered into in
connection with the Loans between any Consolidated Party and any Lender, or any
Affiliate of a Lender, or any other agreement or instrument referred to in the
Loan Documents or such Swap Contracts shall be waived or any other guarantee of
any of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever except as required by the Loan Documents, and any requirement that
the Administrative Agent or any Lender exhaust any right, power or remedy or
proceed against any Person under any of the Loan Documents, any Swap Contract
entered into in connection with the Loans between any Consolidated Party and any
Lender, or any Affiliate of a Lender, or any other agreement or instrument
referred to in the Loan Documents or such Swap Contracts, or against any other
Person under any other guarantee of, or security for, any of the Obligations.

 

110



--------------------------------------------------------------------------------

Section 11.03 Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender within
fifteen (15) days of demand for all reasonable costs and expenses (including,
without limitation, fees and expenses of counsel) incurred by the Administrative
Agent or such Lender in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.

Section 11.04 Certain Additional Waivers.

Each Guarantor further agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 11.02 and through the exercise of rights of
contribution pursuant to Section 11.06. Each Guarantor hereby expressly waives
the benefits of O.C.G.A. Section 10-7-24.

Section 11.05 Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 8.02) for purposes of Section 11.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 11.01. The Guarantors acknowledge and agree
that to the extent their obligations hereunder become secured, the Lenders may
exercise their remedies thereunder in accordance with the terms of the
applicable security documents.

Section 11.06 Rights of Contribution.

The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Law. Such contribution rights
shall be subordinate and subject in right of payment to the Obligations until
such time as the Obligations have been indefeasibly Fully Satisfied, and none of
the Guarantors shall exercise any such contribution rights until the Obligations
have been indefeasibly Fully Satisfied.

Section 11.07 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article XI is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

[REMAINDER OF PAGE LEFT BLANK –

SIGNATURE PAGES, SCHEDULES AND EXHIBITS FOLLOW]

 

111



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:    

COUSINS PROPERTIES INCORPORATED,

a Georgia corporation

    By:             Name:  

Craig B. Jones

    Title:  

Executive Vice President

GUARANTORS:    

CARRIAGE AVENUE, LLC,

a Delaware limited liability company

          By:  

Cousins Properties Incorporated, a Georgia

corporation, as managing member

      By:           Name:  

Craig B. Jones

      Title:  

Executive Vice President

    CUZWAT INVESTMENTS LLC,     COUSINS CPV HOLDINGS LLC,     CPI 191 LLC,    
each a Georgia limited liability company       By:  

Cousins Properties Incorporated, a Georgia

corporation, as managing member

      By:           Name:  

Craig B. Jones

      Title:  

Executive Vice President

            3280 PEACHTREE I LLC,     AVENUE WEBB GIN LLC,     each a Georgia
limited liability company       By:  

Cousins Properties Incorporated, a Georgia

corporation, as manager

      By:           Name:  

Craig B. Jones

      Title:  

Executive Vice President

 

Signature Page



--------------------------------------------------------------------------------

   

COUSINS MURFREESBORO LLC,

CP SANDY SPRINGS LLC,

3280 PEACHTREE III LLC,

1230 PEACHTREE ASSOCIATES LLC,

IPC INVESTMENTS LLC,

each a Georgia limited liability company

      By:  

Cousins Properties Incorporated, a Georgia

corporation, as sole member

      By:          

Name:

 

Craig B. Jones

     

Title:

 

Executive Vice President

           

CEDAR GROVE LAKES, LLC,

BLALOCK LAKES, LLC,

each a Georgia limited liability company

     

By:

 

Cousins Real Estate Corporation, a Georgia

        corporation, as sole member       By:          

Name:

 

Craig B. Jones

     

Title:

 

Executive Vice President

   

COUSINS REAL ESTATE CORPORATION,

CPI DEVELOPMENT, INC.,

    each a Georgia corporation     By:         Name:  

Craig B. Jones

    Title:  

Executive Vice President

   

COUSINS/DANIEL, LLC,

a Georgia limited liability company

     

By:

 

Cousins, Inc., an Alabama corporation, as manager

      By:          

Name:

 

Craig B. Jones

     

Title:

 

Executive Vice President

            COUSINS, INC., an Alabama corporation     By:         Name:  

Craig B. Jones

    Title:  

Executive Vice President

 

 

Signature Page



--------------------------------------------------------------------------------

 

   

COUSINS PROPERTIES WATERVIEW LLC,

COUSINS PROPERTIES PALISADES LLC,

each a Texas limited liability company

     

By:

 

Cousins Properties Incorporated, a Georgia

        corporation, as sole member               By:           Name:   Craig B.
Jones       Title:   Executive Vice President     CP VENTURE SIX LLC, a Delaware
limited liability company       By:  

CP Venture IV Holdings LLC, a Delaware

limited liability company, as manager

      By:  

Cousins Properties Incorporated, a Georgia

corporation, as Development Manager

      By:           Name:   Craig B. Jones       Title:  

Executive Vice President

    AVENUE FORSYTH LLC, a Georgia limited liability company       By:  

CP Venture Six LLC, a Delaware limited

liability company, as sole member

      By:  

CP Venture IV Holdings LLC, a Delaware

limited liability company, as manager

      By:  

Cousins Properties Incorporated, a Georgia

corporation, as Development Manager

      By:           Name:   Craig B. Jones       Title:   Executive Vice
President

 

Signature Page



--------------------------------------------------------------------------------

 

    COUSINS TIFFANY SPRINGS MARKETCENTER LLC, a Georgia limited liability
company      

By:

  CP Venture Six LLC, a Delaware limited liability company, as sole member      

By:

  CP Venture IV Holdings LLC, a Delaware limited liability company, as manager  
   

By:

  Cousins Properties Incorporated, a Georgia corporation, as Development Manager
      By:          

Name:

  Craig B. Jones      

Title:

  Executive Vice President     ONE NINETY ONE PEACHTREE ASSOCIATES, LLC, a
Georgia limited liability company      

By:

  CPI 191 LLC, a Georgia limited liability company, as managing member      

By:

  Cousins Properties Incorporated, a Georgia Corporation, as managing member    
          By:          

Name:

  Craig B. Jones      

Title:

  Executive Vice President

[signature pages continued]

 

Signature Page



--------------------------------------------------------------------------------

LENDERS/AGENTS:

 

   

BANK OF AMERICA, N.A.,

individually in its capacity as a Lender, as Administrative

Agent, as an L/C Issuer and as Swing Line Lender

    By:         Name:         Title:    

 

Signature Page



--------------------------------------------------------------------------------

 

 

   

JPMORGAN CHASE BANK, N.A.,

individually in its capacity as a Lender,

as Syndication Agent and as an L/C Issuer

    By:         Name:         Title:    

 

Signature Page



--------------------------------------------------------------------------------

 

   

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

    By:         Name:         Title:    

 

Signature Page



--------------------------------------------------------------------------------

 

   

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

    By:         Name:         Title:    

 

Signature Page



--------------------------------------------------------------------------------

 

   

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

    By:         Name:         Title:    

 

Signature Page



--------------------------------------------------------------------------------

 

   

SUNTRUST BANK,

as a Lender

    By:         Name:         Title:    

 

Signature Page



--------------------------------------------------------------------------------

 

   

RBS CITIZENS, N.A. D/B/A CHARTER ONE,

as a Lender

    By:         Name:         Title:    

 

Signature Page



--------------------------------------------------------------------------------

 

   

THE NORTHERN TRUST COMPANY,

as a Lender

    By:         Name:         Title:    

 

Signature Page



--------------------------------------------------------------------------------

 

   

FIRST TENNESSEE BANK NATIONAL

ASSOCIATION, as a Lender

    By:         Name:         Title:    

 

Signature Page



--------------------------------------------------------------------------------

 

   

ATLANTIC CAPITAL BANK,

as a Lender

    By:         Name:         Title:    

 

Signature Page



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

EXISTING LETTERS OF CREDIT

 

September 30, September 30, September 30, September 30,

LC #

     BENEFICIARY      PROJECT      MATURITY      AMOUNT  

941531

    

CITY OF SAN DIEGO

    

Mira Mesa Marketcenter

       01-Jun-12       $ 1,000,000.00   

3102214

    

TRAVELERS INSURANCE

    

Bond Portfolio Collateral

       25-Feb-12 *     $ 1,105,342.92   

 

*

Bank of America, N.A. as the L/C Issuer of such Letter of Credit has been
notified of the Borrower’s intent to renew such Letter of Credit.

 

Schedule 1.1(a)



--------------------------------------------------------------------------------

SCHEDULE 1.1(b)

INVESTMENT ENTITIES

Charlotte Gateway Village, LLC

Verde Realty Inc.

CP Venture Two LLC

CP Venture Five LLC

MSREF/Cousins Terminus 200, LLC

TRG Columbus Development Venture, Ltd

LM Land Holdings, LP (CL Realty investment entity)

LM Farms, Inc. (CL Realty investment entity)

LM Development, LP (CL Realty investment entity)

CL Chatham, LLC (CL Realty investment entity)

TGR Land, L.P. (Temco investment entity)

TGR Golf, L.P. (Temco investment entity)

 

Schedule 1.1(b)



--------------------------------------------------------------------------------

SCHEDULE 2.01(a)

REVOLVING CREDIT COMMITMENTS

AND PRO RATA SHARES

 

September 30, September 30,

Lender

     Revolving Credit
Commitment        Pro Rata Share  

Bank of America, N.A.

     $ 50,000,000           14.285714286 % 

JPMorgan Chase Bank, N.A.

     $ 50,000,000           14.285714286 % 

Wells Fargo Bank, National Association

     $ 45,000,000           12.857142857 % 

PNC Bank, National Association

     $ 44,000,000           12.571428571 % 

U.S. Bank National Association

     $ 44,000,000           12.571428571 % 

SunTrust Bank

     $ 44,000,000           12.571428571 % 

RBS Citizens, N.A. D/B/A Charter One

     $ 35,000,000           10.000000000 % 

The Northern Trust Company

     $ 20,000,000           5.714285714 % 

First Tennessee Bank National Association

     $ 10,000,000           2.857142857 % 

Atlantic Capital Bank

     $ 8,000,000           2.285714286 % 

Total

     $ 350,000,000           100.00 % 

 

Schedule 2.01(a)



--------------------------------------------------------------------------------

SCHEDULE 5.05

Intentionally Omitted.

 

Schedule 5.05



--------------------------------------------------------------------------------

SCHEDULE 5.06

LITIGATION

NONE.

 

Schedule 5.06



--------------------------------------------------------------------------------

SCHEDULE 5.09

ENVIRONMENTAL MATTERS

NONE.

 

Schedule 5.09



--------------------------------------------------------------------------------

SCHEDULE 5.12

ERISA MATTERS

NONE.

 

Schedule 5.12



--------------------------------------------------------------------------------

SCHEDULE 5.13

CONSOLIDATED ENTITIES AND OTHER EQUITY INVESTMENTS

IN UNCONSOLIDATED ENTITIES AND INVESTMENT ENTITIES

Part (a). Consolidated Entities.

Carriage Avenue, LLC

Cousins Real Estate Corporation

Cousins Aircraft Associates, LLC

Cousins/Myers II, LLC

Cousins/Daniel, LLC

Cousins, Inc.

Cousins Properties Waterview LLC

Cedar Grove Lakes, LLC

Cousins Development, Inc.

Cousins Real Estate Development Inc.

Pine Mountain Ventures, LLC

New Land Realty, LLC

Cousins MarketCenters, Inc.

Cousins Properties Services LLC

CP Venture Three LLC

CREC Property Holdings LLC

Cousins Condominium Development, LLC

C/W King Mill I, LLC

905 Juniper Venture, LLC

King Mill Project I, LLC

Cousins King Mill, LLC

Cousins Jefferson Mill, LLC

3280 Peachtree I LLC

Cousins LaFrontera, LLC

Cousins Properties Palisades, LLC

IPC Investments LLC

Cousins San Jose MarketCenter LLC

Avenue Webb Gin LLC

CPI 191 LLC

Ridgewalk Funding LLC

615 Peachtree LLC

CCD Juniper LLC

Sono Renaissance, LLC

Cousins Murfreesboro LLC

CP Lakeside 20 GP, LLC

CP Lakeside Land GP, LLC

CP Texas Industrial, LLC

CP Sandy Springs LLC

Avenue Forsyth LLC

Blalock Lakes, LLC

CREC La Frontera LLC

CP Venture Six LLC

CS Lakeside Land Limited, LLLP

CS Lakeside 20 Limited, LLLP

 

Schedule 5.13



--------------------------------------------------------------------------------

CCD 10 Terminus Place, LLC

One Ninety One Peachtree Associates LLC

Cousins Tiffany Springs MarketCenter LLC

C/W Jefferson Mill I, LLC

Jefferson Mill Project I LLC

IPC Investments II LLC

3280 Peachtree III LLC

1230 Peachtree Associates LLC

CUZWAT Investments, LLC

Cousins CPV Holdings LLC

C S Lancaster LLC

250 Williams Street LLC

250 Williams Street Manager, Inc.

Avenue Ridgewalk LLC

Cousins BD GP Inc.

Cousins BD Investments L.P.

Cousins Johnson City LLC

Cousins Research Park V LLC

CP-Forsyth Investments LLC

CP-Tiffany Springs Investments LLC

CPI Development Inc.

Meridian Mark Plaza, LLC

Terminus 200, LLC

50 Biscayne Venture, LLC

Cousins/Callaway, LLC

Callaway Gardens Realty, LLC

Cousins/Gude CCHR LLC

Cousins/Gude CFHOF LLC

Glenmore Garden Villas, LLC

Handy Road Associates, LLC

Mahan Village LLC

CSC Associates, L.P.

Part (b). Unconsolidated Entities and Investment Entities.

Unconsolidated Entities:

Crawford Long-CPI, LLC

Ten Peachtree Place Associates

Wildwood Associates

Temco Associates, LLC

New Georgian, LLC

Bentwater Links, LLC

CP Venture LLC

Pine Mountain Builders, LLC

CL Realty, L.L.C.

CL Texas I GP, L.L.C.

Summer Creek Development, Ltd.

CL Westpark, LLC

CL Ashton Woods, LP

Palisades West, LLC

 

Schedule 5.13



--------------------------------------------------------------------------------

CF Murfreesboro Associates

CP Venture IV Holdings LLC

CP Venture Five – AWC LLC

CP Venture Five – APC LLC

CP Venture Five – AEC LLC

CP Venture Five – AV LLC

CP Venture Five – AMC LLC

Cousins Watkins, LLC

EP I, LLC

FIC Development LLC

Seven Hills Homes, LLC

Seven Hills Station LLC

CL Waterford, LLC

HM Stonewall Estates, Ltd.

CPV2, LLC

HCTC2, LLCH

CTC20P, LLC

MJV2, LLC

SV2, LLC

SV20P, LLC

Investment Entities:

Charlotte Gateway Village, LLC

Verde Realty Inc.

CP Venture Two LLC

CP Venture Five LLC

MSREF/Cousins Terminus 200, LLC

TRG Columbus Development Venture, Ltd

LM Land Holdings, LP (CL Realty investment entity)

LM Farms, Inc. (CL Realty investment entity)

LM Development, LP (CL Realty investment entity)

CL Chatham, LLC (CL Realty investment entity)

TGR Land, L.P. (Temco investment entity)

TGR Golf, L.P. (Temco investment entity)

 

Schedule 5.13



--------------------------------------------------------------------------------

SCHEDULE 5.17

INTELLECTUAL PROPERTY MATTERS

NONE.

 

Schedule 5.17



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

Cousins Properties Incorporated

191 Peachtree Street, N.E.

Suite 500

Atlanta, Georgia 30303

Attention: Chief Financial Officer

Telephone:        (404) 407-1150

Facsimile:         (404) 407-1151

Electronic Mail: greggadzema@cousinsproperties.com

Website Address: www.cousinsproperties.com

U.S. Taxpayer Identification Number: 58-0869052

with copies to:

Cousins Properties Incorporated

191 Peachtree Street, N.E.

Suite 500

Atlanta, Georgia 30303

Attention: Corporate Secretary

Telephone: (404) 407-1310

Facsimile: (404) 407-1151

Electronic Mail: corporatesecretary@cousinsproperties.com

Website Address: www.cousinsproperties.com

and:

McKenna Long & Aldridge LLP

Suite 5300

303 Peachtree Street

Atlanta, GA 30308

Attention: William F. Timmons, Esq.

Direct Telephone: 404-527-8380

Fax: 404-527-4198

email: btimmons@mckennalong.com

[notices to Co-Borrowers and Guarantors shall go to each of the above addresses
and, in the case of the first two addresses, to the name of such Co-Borrower or
Guarantor, as applicable, c/o Cousins Properties Incorporated]

 

Schedule 10.02



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A., as Agent

901 Main Street

Mail Code: TX1 492-14-12

Dallas, TX 75202

Attention: Ramon Presas III

Telephone: 214.209.9262

Facsimile: 214.290.8364

Electronic Mail: ramon.presas@baml.com

Account No.: 1292000883

Ref: Cousins Properties, Inc.

ABA# 0260-0959-3

Other Notices as Administrative Agent:

Bank of America, N.A., as Agent

Kimberly D. Williams

Agency Management—East

101 South Tryon Street, 15th Floor

NC1-002-15-36

Charlotte, NC 28255

Voice: 980.387.5448

Fax: 704.409.0650

e-mail: kim.williams@baml.com

L/C ISSUER (Bank of America, N.A.):

Bank of America, N.A.

Trade Finance-Scranton

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention:     Mary J. Cooper

Telephone: 570.496.9564

Facsimile: 800.755.8743

Electronic Mail: mary.j.cooper@baml.com

L/C ISSUER (JPMorgan Chase Bank, N.A.):

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

10 South Dearborn, 7th Floor

Mail Code IL1-1650

Chicago, IL 60603

Attention:     Mary Hackett

Telephone: 312.732.4837

Facsimile: 312.385.7101

Electronic Mail: mary.x.hackett@jpmchase.com

 

Schedule 10.02



--------------------------------------------------------------------------------

SWING LINE LENDER:

Bank of America, N.A., as Agent

901 Main Street

Mail Code: TX1 492-14-12

Dallas, TX 75202

Attention: Ramon Presas III

Telephone: 214.209.9262

Facsimile: 214.290.8364

Electronic Mail: ramon.presas@baml.com

Account No.: 1292000883

Ref: Cousins Properties, Inc.

ABA# 0260-0959-3

 

Schedule 10.02



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REVOLVING CREDIT LOAN NOTICE

Date:                     ,                     

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of February 28, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Cousins Properties
Incorporated, a Georgia corporation (the “Borrower”), the Lenders from time to
time party thereto, the Co-Borrowers from time to time party thereto, the
Guarantors from time to time party thereto, JPMorgan Chase Bank, N.A., as
Syndication Agent and an L/C Issuer, and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swing Line Lender.

The undersigned hereby requests (select one):

 

  ¨

A Borrowing of Revolving Credit Loans    ¨   A conversion or continuation of
Revolving Credit Loans

 

1.

On                         (a Business Day).

 

2.

In the amount of $                    .

 

3.

Comprised of                     .

[Type of Revolving Credit Loan requested]

 

4.

For Eurodollar Rate Loans: with an Interest Period of
                    months.

The Revolving Credit Borrowing requested herein complies with the proviso to the
first sentence of Section 2.01(a) of the Agreement. The supplemental information
(if any) attached hereto is hereby added to Schedule(s) 5.06, 5.09 and 5.17 (as
applicable) of the Agreement.

 

[BORROWER] [on behalf of                 , in its

capacity as agent for such Co-Borrower under the

Agreement]

By:     Name:     Title:    

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                 ,             

 

To:

Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of February 28, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Cousins Properties
Incorporated, a Georgia corporation (the “Borrower”), the Lenders from time to
time party thereto, the Co-Borrowers from time to time party thereto, the
Guarantors from time to time party thereto, JPMorgan Chase Bank, N.A., as
Syndication Agent and an L/C Issuer, and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

 

1.

On                     (a Business Day).

 

2.

In the amount of $                    

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement. The
supplemental information (if any) attached hereto is hereby added to Schedule(s)
5.06, 5.09 and 5.17 (as applicable) of the Agreement.

 

[BORROWER] [on behalf of             , in its

capacity as agent for such Co-Borrower under the

Agreement]

By:     Name:     Title:    

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF REVOLVING CREDIT NOTE

$                    

FOR VALUE RECEIVED, the undersigned, [in its capacity as the Borrower under the
Agreement referenced below (the “Borrower”)] / [in its capacity as a Co-Borrower
under the Agreement referenced below (the “Subject Co-Borrower”)], hereby
promises to pay to the order of                     or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Revolving Credit Loan from time to time
made by the Lender to the [Subject Co-]Borrower under that certain Second
Amended and Restated Credit Agreement, dated as of February 28, 2012 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among the [Borrower / Cousins Properties Incorporated], [the
Subject Co-Borrower and the other Co-Borrowers from time to time party thereto /
the Co-Borrowers from time to time party thereto], the Guarantors from time to
time party thereto, the Lenders from time to time party thereto, JPMorgan Chase
Bank, N.A., as Syndication Agent and an L/C Issuer, and Bank of America, N.A.,
as Administrative Agent, an L/C Issuer and Swing Line Lender.

The [Subject Co-]Borrower promises to pay interest on the unpaid principal
amount of each Revolving Credit Loan from the date of such Revolving Credit Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Agreement. Except as otherwise provided in
Section 2.04(f) of the Agreement with respect to Swing Line Loans, all payments
of principal and interest shall be made to the Administrative Agent for the
account of the Revolving Credit Lender in Dollars in immediately available funds
at the Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid as provided in the
Agreement, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Revolving Credit Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Revolving
Credit Loans made by the Lender shall be evidenced by one or more loan accounts
or records maintained by the Lender in the ordinary course of business. The
Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

The [Subject Co-]Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

[REMAINDER OF PAGE LEFT BLANK –

SIGNATURE PAGE TO FOLLOW]

 

C-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF GEORGIA.

 

[BORROWER / SUBJECT CO-BORROWER] By:     Name:     Title:    

 

C-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

September 30, September 30, September 30, September 30, September 30, September
30,

Date

     Type
of
Loan
Made      Amount
of Loan
Made      End of
Interest
Period      Amount of
Principal
or Interest
Paid This
Date      Outstanding
Principal
Balance
This Date      Notation
Made By

 

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                                     , 201        

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of February 28, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Cousins Properties
Incorporated, a Georgia corporation (the “Borrower”), the Lenders from time to
time party thereto, the Co-Borrowers from time to time party thereto, the
Guarantors from time to time party thereto, JPMorgan Chase Bank, N.A., as
Syndication Agent and an L/C Issuer, and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                  of the Borrower,
and that, as such, he/she is authorized to execute and deliver this Certificate
to the Administrative Agent on the behalf of the Borrower and the Borrower
Parties, and that:

[Use following paragraph 1 for calendar year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the calendar year of the
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for calendar quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the calendar quarter of the Borrower
ended as of the above date. Such financial statements fairly present the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and the Consolidated Entities in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.

 

D-1



--------------------------------------------------------------------------------

3. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the activities of the Borrower during such calendar period and such
review has been undertaken with a view to determining whether during such
calendar period the Borrower performed and observed all its Obligations under
the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned during such calendar period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]

-or-

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:
                                    .]

4. The representations and warranties of the Loan Parties contained in Article V
or any other Loan Document, or which are contained in any document furnished at
any time under this Agreement, are true and correct in all material respects on
and as of the date hereof, except to the extent of changes resulting from
matters permitted under the Loan Documents or other changes in the ordinary
course of business not having a Material Adverse Effect, and except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, (a) the representations
and warranties contained in subsections (a) and (b) of Section 5.05 of the
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Agreement,
including the statements in connection with which this Compliance Certificate is
delivered; (b) Schedule(s) 5.06, 5.09, 5.13 and 5.17 (as applicable) of the
Agreement are deemed to include any supplemental information thereto provided in
any Compliance Certificate or Request for Credit Extensions delivered prior to
the date hereof and the supplemental information (if any) attached hereto.

5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

6. Schedule 3 attached hereto sets forth (a) a calculation of the Borrower’s
Consolidated Leverage Ratio as of the end of the preceding taxable year and
(b) all Restricted Payments made by the Borrower during the current taxable year
pursuant to Section 7.06(a) of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                    , 201                .

 

COUSINS PROPERTIES INCORPORATED,

a Georgia corporation

By:       Name:                            
                                           Title:                            
                                           

 

D-2



--------------------------------------------------------------------------------

For the Quarter/Year ended                                          (“Statement
Date”)

SCHEDULE 2

to Compliance Certificate

($ in 000’s)

[see attached]

 

Schedule 2 to Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

SCHEDULE 3

to Compliance Certificate

($ in 000’s)

Section 7.06(a) – Restricted Payments

 

A.

Consolidated Leverage Ratio as of the end of the preceding taxable year:

i. Total Debt                                         
                                                                
$                

ii. Total Assets                                        
                                                             $                

iii. Consolidated Leverage Ratio (Line A.i ÷ Line A.ii)
                                             to 1.00

 

B.

Restricted Payments made or declared during this taxable
year                        $                 *

 

*

If Line A.iii is greater than 0.60 to 1.00, then Line B may not exceed the
minimum amount required to maintain REIT status.

 

Schedule 3 to Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the facility identified below (including, without limitation, Letters of
Credit, Guarantees and Swing Line Loans included in such facility) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

 

1 

For bracketed language here and elsewhere in this form relating the Assignor(s),
if the assignment is from a single Assignor, choose the first bracketed
language. If the assignment is from multiple Assignors, choose the second
bracketed language.

 

2 

For bracketed language here and elsewhere in this form relating the Assignee(s),
if the assignment is to a single Assignee, choose the first bracketed language.
If the assignment is to multiple Assignees, choose the second bracketed
language.

 

3 

Select as appropriate.

 

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

E-1



--------------------------------------------------------------------------------

 

1.      Assignor[s]:

   

2.      Assignee[s]:

                      [ for each Assignee, Indicate [Affiliate][Approved Fund]
of [identify Lender]]

3.      Borrower:

  Cousins Properties Incorporated

4.      Administrative Agent:

  Bank of America, N.A., as the administrative agent under the Credit Agreement

5.      Credit Agreement:

  The Second Amended and Restated Credit Agreement, dated as of February 28,
2012, among the Borrower, the Lenders from time to time party thereto, the
Co-Borrowers from time to time party thereto, the Guarantors from time to time
party thereto, JPMorgan Chase Bank, N.A., as Syndication Agent and an L/C
Issuer, and Bank of America, N.A., as Administrative Agent, an L/C Issuer and
Swing Line Lender

6.      Assigned Interest[s]:

 

 

xxxx xxxx xxxx xxxx xxxx xxxx

Facility

Assigned5

  Assignor[s]6   Assignee[s]7   Aggregate
Amount of
Commitment/
Loans for all
Lenders*     Amount of
Commitment/Loans
Assigned     Percentage
Assigned of
Commitment/Loans8     CUSIP
Number

Revolving Credit Facility

      $ __________      $ _________        _________ %          $ __________   
  $ _________        _________ %          $ __________      $ _________       
_________ %   

 

[7.

Trade Date:                     ]9

Effective Date:                     , 201            [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

[REMAINDER OF PAGE LEFT BLANK –

SIGNATURE PAGE TO FOLLOW]

 

 

5 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, etc.),

 

6 

List each Assignor as appropriate.

 

7 

List each Assignee, as appropriate.

 

8 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

9 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:       Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:       Title:

[Consented to and] Accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:       Title:

 

[Consented to:] 10 By:       Title:

 

 

10 

To be added only if the consent of the Borrower and/or other parties (e.g. Swing
Line Lender, L/C Issuers) is required by the terms of the Credit Agreement.

 

E-3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements of an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under
Section 10.07(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

E-4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Georgia.

 

E-5



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF GUARANTOR JOINDER AGREEMENT

THIS GUARANTOR JOINDER AGREEMENT (the “Agreement”), dated as of
                    , 20                    , is by and between
                    , a                     (the “Consolidated Entity”), and
BANK OF AMERICA, N.A., in its capacity as Administrative Agent under that
certain Second Amended and Restated Credit Agreement (as it may be amended,
modified, restated or supplemented from time to time, the “Credit Agreement”),
dated as of February 28, 2012, among Cousins Properties Incorporated, a Georgia
corporation (the “Borrower”), the Co-Borrowers from time to time party thereto,
the Guarantors from time to time party thereto, the Lenders from time to time
party thereto, JPMorgan Chase Bank, N.A., as Syndication Agent and an L/C
Issuer, and Bank of America, N.A., as Administrative Agent, an L/C Issuer and
Swing Line Lender. All of the defined terms in the Credit Agreement are
incorporated herein by reference.

The Loan Parties are required by Section 6.12 of the Credit Agreement to cause
the Consolidated Entity to become a “Guarantor”, as defined, and pursuant to the
terms and conditions set forth, in the Credit Agreement.

1. Accordingly, the Consolidated Entity hereby acknowledges, agrees and confirms
with the Administrative Agent, for the benefit of the Lenders, that the
Consolidated Entity, by its execution of this Agreement, will be deemed to be a
party to the Credit Agreement and a “Guarantor” for all purposes of the Credit
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Credit Agreement. The Consolidated Entity hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
Consolidated Entity hereby jointly and severally together with the other
Guarantors, guarantees to each Lender and the Administrative Agent, as provided
in Article XI of the Credit Agreement, the prompt payment and performance of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof.

2. The address of the Consolidated Entity for purposes of all notices and other
communications is                     ,                     , Attention of
                    (Facsimile No.                     ).

3. The Consolidated Entity hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the Consolidated Entity under Article XI of
the Credit Agreement upon the execution of this Agreement by the Consolidated
Entity.

4. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

5. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of Georgia.

[REMAINDER OF PAGE LEFT BLANK –

SIGNATURE PAGE TO FOLLOW]

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Consolidated Entity has caused this Guarantor Joinder
Agreement to be duly executed by its authorized officers, and the Administrative
Agent, for the benefit of the Lenders, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

 

[CONSOLIDATED ENTITY] By:     Name:     Title:    

 

Acknowledged and accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:     Name:     Title:    

 

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF CO-BORROWER JOINDER AGREEMENT

THIS CO-BORROWER JOINDER AGREEMENT (the “Agreement”), dated as of
                    , 20                    , is by and among COUSINS PROPERTIES
INCORPORATED, a Georgia corporation, in its capacity as the Borrower the under
the Credit Agreement referenced below (the “Borrower”),                     , a
                    (the “Proposed Co-Borrower”), and BANK OF AMERICA, N.A., in
its capacity as Administrative Agent under that certain Second Amended and
Restated Credit Agreement (as it may be amended, modified, restated or
supplemented from time to time, the “Credit Agreement”), dated as of
February 28, 2012, among the Borrower, the Lenders from time to time party
thereto, the Co-Borrowers from time to time party thereto, the Guarantors from
time to time party thereto, JPMorgan Chase Bank, N.A., as Syndication Agent and
an L/C Issuer, and Bank of America, N.A., as Administrative Agent, an L/C Issuer
and Swing Line Lender. All of the defined terms in the Credit Agreement are
incorporated herein by reference.

The Borrower and the Co-Borrower desire, pursuant to the provisions of
Section 6.12(b) of the Credit Agreement to cause the Proposed Co-Borrower to
become a “Co-Borrower”, as defined, and pursuant to the terms and conditions set
forth, in the Credit Agreement.

1. Accordingly, the Proposed Co-Borrower hereby acknowledges, agrees and
confirms with the Administrative Agent, for the benefit of the Lenders, that the
Proposed Co-Borrower, by its execution of this Agreement, will continue to be a
party to the Credit Agreement and shall, until such time as it is released as
such pursuant to Section 6.12(c) of the Credit Agreement as a Co-Borrower, be a
“Co-Borrower” for all purposes of the Credit Agreement, and shall have all of
the obligations of a Co-Borrower thereunder as if it had executed the Credit
Agreement in such capacity. The Proposed Co-Borrower hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Co-Borrowers contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
Proposed Co-Borrower hereby acknowledges that it is, jointly and severally with
the other Borrower Parties, liable to each Lender and the Agent, as provided in
Section 2.15 of the Credit Agreement, for the prompt payment and performance of
the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof. The Proposed Co-Borrower further acknowledges and agrees that upon its
release as a Co-Borrower hereunder pursuant to the terms and conditions set
forth in Section 6.12(c), it shall immediately resume its status as a
“Guarantor” under the Credit Agreement and be subject to and bound by the terms
and conditions of the Credit Agreement relating to Guarantors. At no time prior
to the granting of a full and final release from its capacity as a “Co-Borrower”
shall the Proposed Co-Borrower cease to be liable, as a Borrower Party for all
outstanding Obligations under the Credit Agreement. Until released separately as
a Guarantor, such Proposed Co-Borrower shall remain liable for all of the
outstanding Obligations as a Guarantor.

2. The address of the Proposed Co-Borrower for purposes of all notices and other
communications is             ,             , Attention of
            (Facsimile No.             ).

3. Attached hereto are Notes for each of the Lenders executed by the Proposed
Co-Borrower.

 

G-1



--------------------------------------------------------------------------------

4. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

5. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of Georgia.

[REMAINDER OF PAGE LEFT BLANK –

SIGNATURE PAGE TO FOLLOW]

 

G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Borrower and the Proposed Co-Borrower has caused
this Co-Borrower Joinder Agreement to be duly executed by its authorized
officers, and the Administrative Agent, for the benefit of the Lenders, has
caused the same to be accepted by its authorized officer, as of the day and year
first above written.

 

[PROPOSED CO-BORROWER] By:     Name:     Title:    

 

COUSINS PROPERTIES INCORPORATED By:     Name:     Title:    

 

Acknowledged and accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:     Name:     Title:     [REQUIRED NOTES TO BE ATTACHED]

 

 

G-3



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement (as
it may be amended, modified, restated or supplemented from time to time, the
“Credit Agreement”), dated as of February 28, 2012, among Cousins Properties
Incorporated, a Georgia corporation (the “Borrower”), the Lenders from time to
time party thereto, the Co-Borrowers from time to time party thereto, the
Guarantors from time to time party thereto, JPMorgan Chase Bank, N.A., as
Syndication Agent and an L/C Issuer, and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:                                                                          

        Name:                                          
                               

        Title:                                          
                               

Date:                     , 20[ ]

U.S. Tax Compliance Certificate

 

H-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement (as
it may be amended, modified, restated or supplemented from time to time, the
“Credit Agreement”), dated as of February 28, 2012, among Cousins Properties
Incorporated, a Georgia corporation (the “Borrower”), the Lenders from time to
time party thereto, the Co-Borrowers from time to time party thereto, the
Guarantors from time to time party thereto, JPMorgan Chase Bank, N.A., as
Syndication Agent and an L/C Issuer, and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:                                                          

        Name:                                                          

        Title:                                                              

Date:                     , 20[ ]

U.S. Tax Compliance Certificate

 

H-2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement (as
it may be amended, modified, restated or supplemented from time to time, the
“Credit Agreement”), dated as of February 28, 2012, among Cousins Properties
Incorporated, a Georgia corporation (the “Borrower”), the Lenders from time to
time party thereto, the Co-Borrowers from time to time party thereto, the
Guarantors from time to time party thereto, JPMorgan Chase Bank, N.A., as
Syndication Agent and an L/C Issuer, and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:                                                              

        Name:                                                              

        Title:                                                                  

Date:                     , 20[ ]

U.S. Tax Compliance Certificate

 

H-3



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement (as
it may be amended, modified, restated or supplemented from time to time, the
“Credit Agreement”), dated as of February 28, 2012, among Cousins Properties
Incorporated, a Georgia corporation (the “Borrower”), the Lenders from time to
time party thereto, the Co-Borrowers from time to time party thereto, the
Guarantors from time to time party thereto, JPMorgan Chase Bank, N.A., as
Syndication Agent and an L/C Issuer, and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:                                                              

        Name:                                                              

        Title:                                                                  

Date:                     , 20[ ]

U.S. Tax Compliance Certificate

 

H-4